Case 1:19-mc-23851-EGT Document 37 Entered on FLSD Docket 04/03/2020 Page 1 of 109
                                                                                  1


     1                     UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
     2                            MIAMI DIVISION
                             CASE NO. 1:19-MC-23851-EGT
     3

     4    IN RE
          IN THE MATTER OF:                      Miami, Florida
     5
          83579-004                              March 9, 2020
     6                                           Monday
          EXTRADITION OF ROBERTO
     7    GUILLERMO BRAVO                        Scheduled for 9:00 a.m.
          _________________________              9:12 a.m. to 11:38 a.m.
     8
          UNITED STATES OF AMERICA               Pages 1 - 109
     9                   PLAINTIFF

    10            -V-

    11    ROBERTO GUILLERMO BRAVO
                         DEFENDANT
    12    ------------------------------------------------------------

    13
                              FINAL EXTRADITION HEARING
    14

    15                   BEFORE THE HONORABLE EDWIN G. TORRES
                             UNITED STATES MAGISTRATE JUDGE
    16
          APPEARANCES:
    17
          ON BEHALF OF GOVERNMENT:          JASON WU, ESQ.
    18                                      United States Attorney's Office
                                            99 Northeast 4th Street
    19                                      Miami, Florida 33132

    20                                      CHRISTOPHER J. SMITH, ESQ.
                                            United States Department Justice
    21                                      1301 New York Avenue, NW
                                            Washington, D.C. 20001
    22
                                            PHILIP MIRRER-SINGER, ESQ.
    23                                      United States Department Justice
                                            Office of International Affairs
    24                                      Criminal Division
                                            1301 New York Avenue, NW
    25                                      Washington, D.C. 20530
Case 1:19-mc-23851-EGT Document 37 Entered on FLSD Docket 04/03/2020 Page 2 of 109
                                                                                  2


     1    APPEARANCES (CONTINUED):

     2
          ON BEHALF OF DEFENDANT:           NEAL RUSSELL SONNETT, ESQ.
     3                                      Neal R. Sonnett, P.A.
                                            2 South Biscayne Boulevard
     4                                      Suite 2600
                                            Miami, Florida 33131
     5

     6
                           ALSO PRESENT:    Roberto Bravo, Defendant
     7

     8

     9    STENOGRAPHICALLY
          REPORTED BY:                GLENDA M. POWERS, RPR, CRR, FPR
    10                                Official Court Reporter
                                      United States District Court
    11                                400 North Miami Avenue, Room 08S33
                                      Miami, Florida 33128
    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25
Case 1:19-mc-23851-EGT Document 37 Entered on FLSD Docket 04/03/2020 Page 3 of 109
                                                                                  3


     1             (Call to the order of the Court:)

     2             COURTROOM DEPUTY:     All rise.

     3             United States District Court for the Southern District

     4    of Florida; the Honorable Judge Edwin G. Torres presiding.

     5             THE COURT:    Good morning, everyone.

     6             MR. SONNETT:    Good morning, Your Honor.

     7             COURTROOM DEPUTY:     Calling the case in the matter of

     8    the Extradition of Roberto Guillermo Bravo, Case Number

     9    19-23851, Judge Torres.

    10             Counsel, please state your appearances for the record.

    11             MR. WU:    Good morning, Your Honor.

    12             Jason Wu on behalf of the United States.

    13             With me at counsel table is Christopher Smith, the

    14    Associate Director of the Department of Justice, Offices of

    15    International Affairs, and Philip Mirer-Singer, also with the

    16    Office of International Affairs.

    17             THE COURT:    Good morning.

    18             MR. SONNETT:    Good morning, Your Honor.

    19             Neal Sonnett on behalf of Roberto Bravo, who's present

    20    in court.

    21             THE COURT:    Good morning, everybody.

    22             This is the extradition hearing we set for Mr. Bravo's

    23    case.   The parties have filed their respective papers, which we

    24    reviewed.

    25             And so, with that, let me turn to counsel, the
Case 1:19-mc-23851-EGT Document 37 Entered on FLSD Docket 04/03/2020 Page 4 of 109
                                                                                  4


     1    petitioner, asking you, are there any witnesses you wish to

     2    introduce?

     3             MR. WU:    There are not, Your Honor.

     4             THE COURT:    And you're going to be relying on the paper

     5    records submitted?

     6             MR. WU:    That's correct.    And in that regard, may I

     7    move, under Section 3190, to formally admit the extradition

     8    request from the Republic of Argentina that was filed with our

     9    complaint under seal?     I just want to make sure formally that

    10    we move that into evidence.

    11             THE COURT:    Right.    We will mark that then as

    12    Government's Exhibit 1, Composite, and put it in evidence.

    13             MR. WU:    Thank you, Your Honor.

    14             THE COURT:    Okay.    Other than that, every document that

    15    you're referring to was attached to the complaint?

    16             MR. WU:    That's correct, yes.     And we also provided an

    17    electronic copy for Your Honor to more conveniently consider.

    18             THE COURT:    Okay.    So, turning to counsel for the

    19    defendant -- respondent, rather, are there going to be any

    20    witnesses you wish to call in this hearing here?

    21             MR. SONNETT:    No, Your Honor.     We called two expert

    22    witnesses at the last hearing and we had filed their testimony,

    23    and the documents, and the exhibits that we used, and we ask

    24    the Court to consider those as our witnesses and our experts

    25    for this hearing as well.
Case 1:19-mc-23851-EGT Document 37 Entered on FLSD Docket 04/03/2020 Page 5 of 109
                                                                                  5


     1             THE COURT:    Okay.    Any objection from the Government to

     2    that?

     3             MR. WU:    Your Honor, we don't have any legal objection

     4    to you considering them.       We're happy to elaborate in more

     5    detail, as I'm sure we will later in the hearing, but, of

     6    course, we have arguments for why you should not find certain

     7    portions of those witnesses' testimony persuasive and why they

     8    are insufficient to meet the defendant's burden under the

     9    political offense exception.       So, I'm happy to say that now or

    10    we can cover that later.

    11             THE COURT:    Okay.    Well, just for purposes of the

    12    record then, Mr. Sonnett, who are the people, I guess, what we

    13    have is their trial testimony or hearing testimony; is that it?

    14             MR. SONNETT:    Their trial testimony, Your Honor, and we

    15    submitted a copy of that transcript as an exhibit in this case,

    16    so that their testimony is on record in this case.

    17             THE COURT:    And the names of the witnesses are?

    18             MS. SONNETT:    Professor Solari, S-O-L-A-R-I, and Jon,

    19    J-O-N, Perdue, P-E-R-D-U-E.

    20             THE COURT:    Okay.    So then they testified at the

    21    preceding hearing; without objection, then I will treat those

    22    as that it is their testimony as an affidavit in support of

    23    their position and consider that; okay?

    24             MR. SONNETT:    Thank you, Judge.

    25             THE COURT:    All right.    So then, there being no live
Case 1:19-mc-23851-EGT Document 37 Entered on FLSD Docket 04/03/2020 Page 6 of 109
                                                                                  6


     1    witnesses either party wishes to introduce, at this point, then

     2    let me turn to counsel for the Government on your initial

     3    presentation on your petition.

     4             MR. WU:    Thank you, Your Honor.

     5             Your Honor, Argentina has presented an extraordinarily

     6    substantial extradition request in this case.        And unlike the

     7    run-of-the-mill case, Argentina has already held a trial to

     8    determine the truth of what happened in the early morning hours

     9    of August 22nd, 1972.

    10             The Argentinian Trial Court concluded beyond a

    11    reasonable doubt that a group of military officers, including

    12    Mr. Bravo, massacred unarmed and defenseless prisoners in the

    13    dead of night, and those findings provide more than enough

    14    probable cause to certify this request.

    15             So I think what would be most useful for Your Honor, at

    16    the outset, is I'd like to narrow the scope of the issues that

    17    this Court would have to consider, because it does appear on

    18    the papers that we have some significant points of agreement.

    19    And let me go through some of those.

    20             So, looking at the opposition, particularly, at

    21    page 11, Mr. Bravo admits many of the facts as they occurred

    22    and as are alleged in the Argentinian papers.

    23             So he admits that -- and I think we agree -- that 19 of

    24    these escapees from the Rawson Prison became military prisoners

    25    at the Almirante Zar Naval Air Base.
Case 1:19-mc-23851-EGT Document 37 Entered on FLSD Docket 04/03/2020 Page 7 of 109
                                                                                  7


     1              Mr. Bravo admits that he was present, that he was

     2    guarding these prisoners, and that, on August 22nd, 1972, he

     3    was one of the shooters who killed these victims and injured

     4    others, along with other military officers.

     5              He also lists in his opposition accurate statistics,

     6    that 13 of those victims died on the spot, three died in

     7    medical care, and three survived, who are the three who

     8    provided the affidavits that you can consider today.

     9              And I also believe that he implicitly concedes what I

    10    call the sort of procedural requirements of extradition, so

    11    he's not debating whether this Court has jurisdiction or

    12    authority to certify, and he seems to agree that there is a

    13    valid treaty enforced between the United States and Argentina

    14    and that it covers the charged offenses of murder and attempted

    15    murder.

    16              I think this is maybe where we start getting into where

    17    we disagree and where there are issues that Your Honor should

    18    resolve today.

    19              Essentially, I think he's even conceding -- although,

    20    it would be worth asking for their clarification of their

    21    position -- I think they're conceding that if the request facts

    22    are true, in other words, if they woke these prisoners up in

    23    the middle of the night, the prisoners had not done anything to

    24    provoke them, and that they then gunned these people down for

    25    no reason and without any justification, I think he's conceding
Case 1:19-mc-23851-EGT Document 37 Entered on FLSD Docket 04/03/2020 Page 8 of 109
                                                                                  8


     1    that that would be an extraditable offense and that it would

     2    not be a political offense.

     3             Because in his papers he never says, even if the facts

     4    are true, as alleged in the Argentinian request, I still should

     5    not be extradited.

     6             I did not see that argument in his opposition.

     7             So the real core of his argument is found on page 10,

     8    and, of course, elsewhere throughout his papers, but what he

     9    says on page 10 is:

    10             The charges brought against Mr. Bravo in Argentina and

    11    the documents submitted with his current extradition request do

    12    not tell a true or accurate story of what actually occurred.

    13    End quote.

    14             And what that boils down to, Your Honor, is that he

    15    wants to have a trial on the merits of his case here, and he

    16    wants to contest the underlying facts alleged in Argentina's

    17    extradition request.

    18             But the problem with that -- as Your Honor well knows

    19    and stated yourself in the Martinelli decision -- is that

    20    Mr. Bravo cannot defeat probable cause by introducing evidence

    21    that merely controverts the existence of probable cause found

    22    in Argentina's documents, and he cannot introduce testimony

    23    that merely gives the opposite version of the facts, because

    24    that would never destroy the probability of guilt.

    25             That would only present a defense.        It would only
Case 1:19-mc-23851-EGT Document 37 Entered on FLSD Docket 04/03/2020 Page 9 of 109
                                                                                  9


     1    present evidence that weighs against guilt or was required to

     2    define -- make adverse credibility findings against the account

     3    presented in Argentina's request.

     4             And I think, based on that Black Letter Law, that

     5    already -- that's really the core issue that Your Honor has to

     6    decide, is whether to go with a century of Black Letter Law

     7    saying that the extraditee, the fugitive, is not entitled to

     8    contradict the facts in the Government's request, and that's

     9    exactly what he's trying to do here, Your Honor.

    10             And so, we would submit, really, primarily, that's the

    11    reason why the Government's request should be certified and why

    12    you should reject the arguments presented by Mr. Bravo today.

    13             Turning to the issue of probable cause, I do want to

    14    highlight for Your Honor, this is a somewhat unusual case, and

    15    it's unusual in favor of the Government's request.

    16             In most of these cases, the Government relies on a

    17    portion of the evidence that the requesting nation has, and

    18    normally, the case has not yet been tried or there haven't been

    19    factual determinations in the foreign country about the guilt

    20    of the extraditee or, in this case, his codefendants.

    21             Here, we have an unusual case, because there has been a

    22    full adversarial trial.     There are multiple codefendants.

    23             They presented, in fact, many of the arguments that

    24    Mr. Bravo claims will exonerate him under Argentinian law, and

    25    they lost.   They lost on the facts, because the Argentinian
Case 1:19-mc-23851-EGT Document 37 Entered on FLSD Docket 04/03/2020 Page 10 of 109
                                                                                 10


     1    courts found beyond a reasonable doubt that these murders

     2    occurred and that the official 1970's Government account of an

     3    escape attempt by terrorist prisoners was a lie.

     4              And moreover, they lost on the law.       They lost on these

     5    issues, such as, the amnesty and certain other things that

     6    Mr. Bravo has raised, which the Argentinian courts found, under

     7    their own law, was inapplicable.

     8              And so, based on those requests and the opinions that

     9    are included in the Argentinian documents, we would ask that

    10    Your Honor conclude that there is probable cause.

    11              The next primary issue that I see in this case,

    12    Your Honor, is the issue of the political offense exception,

    13    and I know you've asked about that in the past, so I would like

    14    to briefly discuss that.

    15              The key fault line that I see in the case law -- the

    16    case law is crystal clear, even if killings occur in a time of

    17    conflict, even a large-scale war, like World War II, for

    18    example, you cannot kill unarmed and defenseless prisoners and

    19    call it a political offense.

    20              The killing of unarmed and defenseless prisoners is

    21    never incidental to a conflict, because it does not serve the

    22    political aims of that conflict and it isn't sufficiently

    23    proximately connected to the conflicts.        And those are -- we've

    24    cited multiple cases for that proposition.

    25              So, I think, right away, based on those cases, we see
Case 1:19-mc-23851-EGT Document 37 Entered on FLSD Docket 04/03/2020 Page 11 of 109
                                                                                 11


     1    that -- looking at Argentina's request -- it falls squarely

     2    into that category of offense.      The allegations and -- more

     3    than allegations -- the proof is that Mr. Bravo and his fellow

     4    military officers roused these prisoners in the middle of the

     5    night, pulled them out of their cells, grouped them together,

     6    and then gunned them down with machine guns.

     7              And that's never going to be a political offense.

     8    It cannot be incidental to the larger conflict that was

     9    happening in Argentina at the time, because these people had

    10    been disarmed and were merely being held in custody.

    11              The second point I want to make, which I think is

    12    important, is that Mr. Bravo has failed --

    13              THE COURT:   Let me ask this question of you.

    14              If the facts are as the defendant purports them to

    15    be -- and I accept that in terms it supports this issue -- then

    16    what?

    17              MR. WU:   In other words, if it occurred during an

    18    escape attempt?

    19              THE COURT:   Right.

    20              MR. WU:   So I think that presents a closer question,

    21    Your Honor.    Even then, I think -- first of all, it's not clear

    22    that the political offense exception would cover him, because

    23    if it's -- you know, again, these prisoners, even if they were

    24    attempting to escape and they were ultimately unarmed, it was

    25    not proportional to killing all of them.        So let me point that
Case 1:19-mc-23851-EGT Document 37 Entered on FLSD Docket 04/03/2020 Page 12 of 109
                                                                                 12


     1    out right off the bat.

     2              But secondly, Your Honor, even if you accepted his

     3    account of the facts, his account of the facts is that a single

     4    prisoner -- a man named Pujadas -- attempted to disarm his

     5    fellow Officer Sosa.

     6              So even in that case, I would say there are multiple

     7    offenses listed in the extradition request, which you can still

     8    certify, because they concern killings that were not

     9    proximately connected or not sufficiently connected to the

    10    hostages' escape attempt.

    11              And just as a few examples of those, the affidavits of

    12    Mr. Camps and Mr. Haidar establish that they actually hid after

    13    this initial fusillade or this initial salvo.         They hid in

    14    their cell.    They cowered in their cell.

    15              And Mr. Bravo and his fellow officers found them

    16    afterwards and, essentially, killed them execution-style

    17    after -- even accepting his account of the facts -- there was a

    18    brief escape attempt by one prisoner.

    19              So I would say you certify the counts of murder of

    20    Mr. Kohon and Mr. Delfino, who were two killed, and along with

    21    the attempted murders of Mr. Camps and Haidar, which, again,

    22    occurred after that initial supposed escape attempt.

    23              And, moreover, looking at the record of the trial in

    24    Argentina, there are a number of victims who, demonstrated with

    25    the forensic evidence, were killed execution-style, meaning
Case 1:19-mc-23851-EGT Document 37 Entered on FLSD Docket 04/03/2020 Page 13 of 109
                                                                                 13


     1    they weren't killed by initial salvo of bullets from far away.

     2              There was a man named Mr. Bonnet, who, the forensic

     3    evidence would show, was shot through the occipital region --

     4    in other words, his head -- while he was on the ground, so that

     5    was not an escape attempt; that was an execution-style killing.

     6              Mr. Ohla, another of the victims, was killed by a

     7    gunshot within 14 inches, or 35 centimeters, that was execution

     8    style.   That was not during any purported escape attempt.

     9              And there is a witness -- I'm sorry -- a victim named

    10    Ms. Sabelli, who was shot through the back of the neck, again,

    11    within 10 centimeters, and that doesn't -- is utterly

    12    inconsistent with any escape attempt.

    13              At a minimum, those are seven victims, and the related

    14    counts could be certified as non-political offenses, even

    15    accepting that one of the prisoners attempted to escape or

    16    attack one of the officers.

    17              But, Your Honor, I would like to stress, we think it's

    18    inappropriate for this Court to consider Mr. Bravo's evidence

    19    and reach the conclusion that there was an escape attempt, for

    20    a few reasons:

    21              The first is that this overarching Rule of

    22    Non-Contradiction, which I've described, it applies to

    23    political offenses as well.

    24              And, for this example, the Eain -v- Wilkes case from

    25    the Seventh Circuit, at 641 F2.d 504 is the main cite, and then
Case 1:19-mc-23851-EGT Document 37 Entered on FLSD Docket 04/03/2020 Page 14 of 109
                                                                                 14


     1    the pin cite, 516, the Court there said that:

     2               In considering the presence of a political offense, the

     3    Court determines whether the crime charged stems from political

     4    violence.

     5               THE COURT:   You need to slow down for the court

     6    reporter, she can't keep up.

     7               COURT REPORTER:    Thank you, Judge.

     8               MR. WU:   Thank you, Your Honor.

     9               THE COURT:   So you need to read that again.

    10               MR. WU:   516.    In considering the presence of a

    11    political offense, the Court determines whether the crime

    12    charged stems from political violence.

    13               To make that determination the magistrate need look

    14    only to the facts supporting the extradition request for

    15    evidence as to whether or not violent political activity was

    16    unfolding at the time to which the facts relate and of the

    17    individuals' recognizable connection to that violence.

    18               So that suggests to me that the Court still has to

    19    accept the core factual allegations of the Argentinian request

    20    as true and then consider whether that qualifies as a political

    21    offense.

    22               To the same effect is Ahmad -v- Wigen, that's 726

    23    F.Supp, 389, that's an Eastern District of New York decision

    24    from 1989, at page 409, that Court stated:

    25               Petitioner's alleged attack, if it took place in the
Case 1:19-mc-23851-EGT Document 37 Entered on FLSD Docket 04/03/2020 Page 15 of 109
                                                                                 15


     1    manner charged, must be characterized as a random act of

     2    murderous terrorism, rather than a protected political offense.

     3              So again, the same Rule of Non-Contradiction applies

     4    here.   He cannot contest the facts in Argentina's request.

     5    He can only attempt to explain them, and there's good reason

     6    why, Your Honor:

     7              Because if the case were that he could bring up his

     8    defensive evidence in this proceeding, that would effectively

     9    mean that we find Mr. Bravo's guilt here simply to determine

    10    whether he gets a trial in Argentina, which would actually

    11    determine the final punishment and guilt, and that doesn't make

    12    any sense.

    13              The Court's case law and centuries of extradition case

    14    law makes clear that this tribunal's responsibility is not to

    15    determine the guilt or innocence of Mr. Bravo.

    16              And I know Your Honor cited a number of those

    17    decisions, searching back to the turn of the century, searching

    18    back to Justice Oliver Wendell Holmes, saying that:

    19              While we may be tempted to bring all the niceties of

    20    the criminal trial into this courtroom today, that's not what

    21    we're here to do.      We're here for this narrow purpose of

    22    certifying an extradition request.

    23              THE COURT:    Now, on the point that you're raising now,

    24    can you find contrary authority that did look beyond the

    25    primary fact that set forth the position on the question of the
Case 1:19-mc-23851-EGT Document 37 Entered on FLSD Docket 04/03/2020 Page 16 of 109
                                                                                 16


     1    political offense?

     2              MR. WU:   Right, but I want to be clear about what he's

     3    allowed to do, because I don't think I found contrary

     4    authorities, specifically, in this area of political offenses.

     5              But I want to make a caveat to that, which is, he is

     6    allowed to introduce explanatory evidence, that's also Black

     7    Letter Law, so we do not dispute that fact.

     8              The way to bring those two lines of cases into harmony,

     9    in my mind, Your Honor, is that he is entitled to present

    10    evidence to explain the larger historical context in which this

    11    crime took place.

    12              And that's why I say, to some extent, the affidavits of

    13    his experts who describe Argentinian history and political --

    14    different context of who these people were, what was going on

    15    in Argentina at the time.      That explains, in some sense, like

    16    what he did.

    17              But what he cannot do -- and this is the key here --

    18    is, in this particular case, under these particular

    19    circumstances, his political offense argument rests on there

    20    being an escape attempt by violent, armed prisoners, and that's

    21    not what the Argentinian request alleges, and that's not what

    22    the Argentinian Trial Courts found.

    23              So, in the ordinary mind-run (phonetic) case, if we

    24    could just take a step back and consider a hypothetical, there

    25    might be a charge of murder; and in order to explain it, the
Case 1:19-mc-23851-EGT Document 37 Entered on FLSD Docket 04/03/2020 Page 17 of 109
                                                                                 17


     1    person might introduce evidence.

     2              For instance, that there was an IRA-related killing in

     3    Ireland during the 1980's.      He might introduce evidence, it's

     4    explanatory for him to introduce evidence that proves he was a

     5    member of the IRA, that there was an ongoing conflict between

     6    the IRA and the British Government, or British-controlled

     7    Government, at the time.

     8              So, in other words, all those explanatory facts -- and

     9    he might explain the identity of the victim, if the victim was

    10    a Government official or military officer -- that he was

    11    engaged in a struggle and -- those explanatory facts would not

    12    contradict an extradition request that simply said the fugitive

    13    killed Victim X.     In this case, we have more than that.

    14              This extradition request not only establishes that

    15    Mr. Bravo killed these people, but it establishes that the

    16    manner in which he killed these people was that -- again, I

    17    hate to repeat myself -- but they roused these people in the

    18    middle of the night, gathered them in the center of the

    19    cellblock and then gunned them all down; and that there was no

    20    escape attempt.

    21              The Argentinian -- both Trial and Appellate -- Courts

    22    are crystal clear on this, and they've described at length the

    23    evidence that led them to conclude that the so-called "the

    24    story of the escape" was a fictitious account invented by the

    25    then empowered military government, military dictatorship of
Case 1:19-mc-23851-EGT Document 37 Entered on FLSD Docket 04/03/2020 Page 18 of 109
                                                                                 18


     1    Argentina in 1972.

     2               And so, unlike that case that I've described, the

     3    hypothetical of the IRA, here, Mr. Bravo has to squarely

     4    contradict the facts as alleged and have proven in Argentina's

     5    court -- not proven, but as alleged in Argentina's extradition

     6    request to take benefit of the political offense exception.

     7               THE COURT:   And didn't Judge Dube, in part, rely,

     8    though, on the rebellion -- ongoing rebellion part, aspect of

     9    all that was going on at the time, as support for his

    10    conclusion that it was a political offense?

    11               In other words, he didn't -- didn't he -- wasn't there

    12    really two parts to his finding?

    13               One, that he was in the middle of a rebellious time

    14    period; two, that within the context of that there was

    15    prisoners being held, an escape attempt, and then what happened

    16    after that.

    17               MR. WU:   That's correct.   And so I think it's important

    18    to parse those two apart 'cause those are two separate

    19    requirements.

    20               Both of them have to be established by Mr. Bravo.

    21               The first is that this occurred at a time when there

    22    was an uprising, a rebellion, or insurrection within the

    23    country.    That hasn't been primarily what I've been discussing

    24    this morning or disputing.

    25               I'm talking about the second requirement, which is that
Case 1:19-mc-23851-EGT Document 37 Entered on FLSD Docket 04/03/2020 Page 19 of 109
                                                                                 19


     1    the actions have to be incident to the uprising or rebellion,

     2    and that has a fairly specific meaning in the case law and a

     3    legal meaning.

     4              THE COURT:   You can see then, for my purposes, that I

     5    can assume that the first part of his analysis is right, that

     6    for purposes of extradition law, there was, in fact, a

     7    rebellion on law.

     8              MR. WU:   So our position is that we are -- we have not

     9    contested that in the papers to date.       I think if Your Honor

    10    wants us to further discuss that, we would ask for supplemental

    11    briefing on that matter.

    12              But at least today, for the purposes of --

    13              THE COURT:   If you were going to challenge that, what

    14    would you introduce -- wouldn't there -- wouldn't you have to

    15    have evidence to do that; and if you're relying on the evidence

    16    you submitted, which is largely what Judge Dube considered,

    17    there's some supplemental information, right, 'cause there was,

    18    in fact, a trial in the interim period.

    19              But to some extent, in terms of what evidence is relied

    20    upon against the respondent, the evidence is still, arguably,

    21    the same, right, the affidavits that were of the three

    22    individuals that you identified that were actually signed and

    23    prepared many years ago.      So am I wrong on that?

    24              MR. WU:   So I would disagree to some extent,

    25    Your Honor.    Of course, the part of our probable cause showing
Case 1:19-mc-23851-EGT Document 37 Entered on FLSD Docket 04/03/2020 Page 20 of 109
                                                                                 20


     1    is those three affidavits.

     2              But I think the fairest way to read these court

     3    opinions that we've appended is they are effectively

     4    compilations of the evidence against the defendant, so they're

     5    analogous in the -- I'm going to brutalize the name of this

     6    case -- Afanajev -- there was an unsworn bill of indictment,

     7    but it was actually a quite lengthy recitation of the facts

     8    against the defendant, and that was considered evidence.

     9              I think, in the same vein, the Argentinian court

    10    opinions point to additional evidence and describe additional

    11    evidence that was not before Judge Dube.

    12              And I think we've discussed this at earlier hearings,

    13    but there was forensic evidence that is inconsistent with this

    14    count of escape and, in fact, strongly corroborates the

    15    victims' accounts that Judge Dube did not have before him.

    16              And that evidence includes, as I mentioned, there are a

    17    number of gunshot wounds where the forensics are analyzed and

    18    they demonstrate execution-style killings, and those are of the

    19    victims, including Mr. Ohla, Mr. Bonnet, Ms. Sabelli.

    20              There is also --

    21              THE COURT:   As to those three -- let me stop you to

    22    make sure I get everything straight.

    23              So let's start with those three individuals.

    24              What you're saying is that beyond the affidavit that

    25    was prepared 30 years ago, they've been able to supplement that
Case 1:19-mc-23851-EGT Document 37 Entered on FLSD Docket 04/03/2020 Page 21 of 109
                                                                                 21


     1    into the issue of modern forensic analysis?

     2              MR. WU:   It's not necessarily modern forensic analysis.

     3    It's actually finding the people at the time, including some of

     4    them were made by the relatives of the victims.         One was made

     5    by, I believe, a funeral home director, who examined the bodies

     6    afterwards in preparation for burial.

     7              But the point is, these opinions compiled that evidence

     8    together in a format that Judge Dube did not have -- did not

     9    have those facts.

    10              THE COURT:   Well, wouldn't, though -- just so I

    11    understand, I'm trying to --

    12              MR. WU:   Sure.

    13              THE COURT:   -- if that is the case, that --

    14    quote/unquote -- forensic evidence that you were talking about,

    15    why wouldn't it have been something he considered.         That would

    16    have been preexisting -- I don't have it in front of me right

    17    now -- was it 2008 was Judge Dube's opinion?

    18              MR. WU:   It was 2010, Your Honor.

    19              THE COURT:   2010.    So that would have been evidence

    20    preexisting 2010, because if that's what you're talking about?

    21              MR. WU:   Yeah.   So some of this evidence preexisted

    22    2010, but, of course, it wasn't all necessarily submitted to

    23    Judge Dube at that time.       We were relying largely on the

    24    affidavits and, moreover, the Court opinions certainly did not

    25    exist in 2010.
Case 1:19-mc-23851-EGT Document 37 Entered on FLSD Docket 04/03/2020 Page 22 of 109
                                                                                 22


     1              So they are, like I said, they are, effectively, a

     2    compilation or a summary of the evidence and, of course,

     3    Your Honor is entitled to consider that, because in an

     4    extradition hearing the Rules of Evidence don't apply and

     5    unsworn affidavits, or hearsay, or compilations of material,

     6    are available for you to consider.

     7              And the simple fact is Judge Dube did not have these

     8    very persuasive opinions from the Argentinian Trial Court in

     9    2012, or the Appeals Court in 2014, that explain the numerous

    10    inconsistencies between the official 1970's Government account

    11    and all of the evidence that they had before them, which does,

    12    admittedly, include a lot of evidence that existed as of 2010,

    13    but which Judge Dube never had a chance to see.

    14              THE COURT:   Okay.

    15              Now, with respect to the -- going back a step to the

    16    individuals that you're relying, what evidence is there in the

    17    record as to the defendant's specific involvement with those

    18    three individuals?

    19              MR. WU:   So there are a number of facts -- well, you

    20    mean, taking into account their own statements?         I mean, their

    21    own statements identify Mr. Bravo as one of the perpetrators

    22    and, in fact, Mr. Camps states that when he and -- I believe he

    23    and Mr. Kohon were hiding in their cell together, Mr. Bravo was

    24    the one who personally came into the cell -- this is after the

    25    initial fusillade ceases -- and he demands them, something to
Case 1:19-mc-23851-EGT Document 37 Entered on FLSD Docket 04/03/2020 Page 23 of 109
                                                                                 23


     1    the effect of, Are you going to talk now or are you going to

     2    collaborate?

     3              When they refuse -- or when they try to make a

     4    response, he shoots both victims; one of them survives, that's

     5    the person who provides the affidavit.        One of them is killed

     6    by that shot, and this is after --

     7              THE COURT:   Mr. Campos -- Mr. Campos survived?

     8              MR. WU:   Mr. Camps.    Camps.

     9              THE COURT:   Camps?

    10              MR. WU:   Yes.   And then, similarly, the account from

    11    Ms. Berger also describes Mr. Bravo's involvement, how he was

    12    one of the shooters, and states that he was one of the ones who

    13    seemed to be talking afterwards to try to concoct this

    14    fictitious attempt story -- escape story.        So, again, that

    15    verifies his central role in these events.

    16              Mr. Haidar also describes Mr. Bravo as one of the

    17    individuals who committed the shooting.

    18              But in terms of -- there's also additional evidence

    19    that supports that, including the fact that Mr. Bravo's

    20    weapon -- as discussed in our papers -- was a 45-caliber

    21    handgun, that was actually shown to be a handgun -- or there

    22    was evidence in support of the notion that bullets from his gun

    23    had been some of the bullets used in the shooting and which had

    24    hit some of the victims.

    25              I'd also note, to the extent -- he has not made any
Case 1:19-mc-23851-EGT Document 37 Entered on FLSD Docket 04/03/2020 Page 24 of 109
                                                                                 24


     1    kind of argument to limit himself to sort of his own principal

     2    liability.    To the extent that Your Honor is concerned about

     3    him being held liable for killings that were directly

     4    perpetrated by his fellow officers, I think it's understood

     5    that this was a conspiracy or, at least, at the very minimum,

     6    in our law, I think we would call this aiding and abetting

     7    liability, where they all accomplished this crime together.

     8              So we're not alleging that Mr. Bravo's bullets

     9    personally killed these 16 people and wounded the three others.

    10    But under Argentinian law he has been charged with all of them,

    11    based on this aiding and abetting or conspiratorial liability.

    12              And to my understanding, I don't think he's contesting

    13    that aspect of this.     I didn't see anything in his papers

    14    discussing that.

    15              But taking a step back, Your Honor, you asked to what

    16    extent the evidence demonstrated a political offense, and I

    17    want to turn back to the importance of distinguishing those two

    18    prongs, because this is the key part.

    19              90 percent, if not more, of the witnesses' testimony at

    20    the prior hearing went to the first prong, went to the history

    21    of Argentina.    It was explanatory evidence, in fact, and so I

    22    can concede that Your Honor can consider it, but --

    23              THE COURT:   The first prong being the rebellion element

    24    of the conflict that was going on?

    25              MR. WU:   Precisely.
Case 1:19-mc-23851-EGT Document 37 Entered on FLSD Docket 04/03/2020 Page 25 of 109
                                                                                 25


     1               THE COURT:   Okay.

     2               MR. WU:   But I would like to focus Your Honor, in

     3    particular, on page 37 of the cross-examination of Mr. Perdue,

     4    one of the experts, because I think this goes to show why these

     5    experts do not help you at all on the second prong.

     6               So Mr. Perdue is being asked in cross-examination about

     7    whether he can describe the events that happened on the morning

     8    of August 22nd, in other words, whether there was an escape

     9    attempt.

    10               And he replies:   It depends on whether you believe that

    11    somebody tried to disarm one of the guards or not.

    12               And later on in the page, he describes that:

    13               The only differences that I can discern -- meaning

    14    between the Government account and the victims' account -- is

    15    whether there was a -- whether there was a fusillado -- as they

    16    call it -- where you line them up against the wall and open

    17    fire, or a response to a disarming one of the guards and trying

    18    to foster another escape.

    19               The Government attorney asks:

    20               So you're inclined to accept the statement that one of

    21    the individuals had attempted to grab a weapon and that

    22    resulted in the shooting of 19 people?

    23               Answer:   I have no way to know whether that's the truth

    24    or not, whatsoever.

    25               And that's what I want to emphasize here today, is that
Case 1:19-mc-23851-EGT Document 37 Entered on FLSD Docket 04/03/2020 Page 26 of 109
                                                                                 26


     1    he has to establish both prongs, and his own experts are saying

     2    that they have no insight.      And I think, candidly, they have to

     3    say that because they're historians, they were not firsthand

     4    witnesses.    They have no insight as to whether there was an

     5    escape attempt or whether there was an execution-style killing

     6    of 19 people.

     7              And Mr. Solari, I believe, makes a similar comment.

     8    It's a little less specific.

     9              Let me find the page number for Your Honor.

    10              But at one point he's asked a similar question, and he

    11    says something like, If you're asking me whether there was a

    12    murder or not, I cannot speak to that.

    13              And I think that's important because it reveals to

    14    Your Honor that the experts, at most, get you part of the way

    15    there or can help you as to the first prong of the political

    16    offense exception.

    17              But to accept the second prong -- in other words, that

    18    it's incident to -- you have to conclude, contrary to the

    19    extradition request -- or the escape attempt -- and again, you

    20    have to conclude that based on no evidence, because there's no

    21    evidence of that.

    22              The witnesses themselves, the expert witnesses, would

    23    not say it, and the only sources that we have for that are news

    24    articles which are, essentially, reproducing the official

    25    Government account, which, as the Argentinian Court found in
Case 1:19-mc-23851-EGT Document 37 Entered on FLSD Docket 04/03/2020 Page 27 of 109
                                                                                 27


     1    2012, was a false account, was one produced by the military

     2    Government -- as proved -- urging its witnesses to testify

     3    falsely.

     4               The quotation that I would think as to Professor Solari

     5    is on page 64, where the question was, just simply -- there was

     6    an incident that occurred in Trelew, (inaudible), in which many

     7    of those terrorists were killed.

     8               And Professor Solari:

     9               To say whether or not they were murdered, that's a

    10    fact-finding investigation, I cannot say.

    11               So I want to emphasize, both experts are actually

    12    disclaiming the ability (inaudible) to get to prong two, and

    13    that's clear as to prong two.

    14               So, for those reasons, Your Honor, I would urge you to

    15    conclude that Mr. Bravo failed to satisfy the political offense

    16    exception and has failed to meet his burden there, and that we

    17    have otherwise shown probable cause through, again, this very

    18    substantial, hefty, weighty extradition request from the

    19    Republic of Argentina.

    20               THE COURT:   Let me ask you this question.

    21               Based upon your research, whether there's conflicting

    22    evidence on the political exception issue, did you find any

    23    authority where a Court resolved that in the defendant's -- in

    24    the respondent's favor where there was conflicting evidence?

    25               MR. WU:   Off the top of my head, Your Honor, I cannot
Case 1:19-mc-23851-EGT Document 37 Entered on FLSD Docket 04/03/2020 Page 28 of 109
                                                                                 28


     1    think of a case and, of course, I was -- we were primarily

     2    searching for a very narrow, specific universe of cases, which

     3    are these cases that present a good analogy 'cause they discuss

     4    the killing of prisoners.       So I can say, in that universe of

     5    cases, it's not like we were being selective in only finding

     6    the good ones for us.       I think we had tried to cite all of the

     7    ones that were relevant from the modern era.

     8               THE COURT:   And what about in terms of broader context

     9    of what you were searching for, where you have Government -- in

    10    other words, as opposed to your IRA example --

    11               MR. WU:   Yes.

    12               THE COURT:   -- for example, where you have the

    13    terrorist issue --

    14               MR. WU:   Yes.

    15               THE COURT:   -- where you have a Government official at

    16    issue.   What we have here is a Government account with

    17    contemporaneous events saying that there was nothing unlawful.

    18               You have a Government account subsequent to that

    19    finding that those -- that the earlier version was a cover-up,

    20    in fact.

    21               Have you seen any authority where you had that

    22    situation, where you had Government official at issue and you

    23    had a conflict in evidence stemming, in part, from conflicting

    24    Governmental positions?

    25               MR. WU:   I've not seen anything exactly analogous.
Case 1:19-mc-23851-EGT Document 37 Entered on FLSD Docket 04/03/2020 Page 29 of 109
                                                                                 29


     1    What I will say -- so there's two types of evidence that you

     2    can introduce.    There's explanatory evidence, I think we have

     3    already covered that today.

     4              There is, of course, this narrow exception, which may

     5    be what you're suggesting.      There's this narrow suggestion, if

     6    you can produce evidence that obliterates probable cause.

     7              And I just want to emphasize, here, we're falling far

     8    short of that, right, at most, we have two contradictory

     9    accounts.

    10              One is produced by a modern court proceeding that's

    11    resulted in opinions that are hundreds of pages in length that

    12    discuss their findings in detail.

    13              The other is a document that Mr. Sonnett attached to

    14    the pleadings, it is a seven-page summary, a military

    15    investigation, what he refers to as an "acquittal," but it's,

    16    essentially, a decision by the military that these people will

    17    not be prosecuted and that they are going to support this

    18    official 1970's era Government account.

    19              So, at most, you have -- what I think you termed in

    20    Martinelli -- "two opposite versions of the fact," and they

    21    don't -- neither destroys or obliterates the other.

    22              If anything, I would say our version, which is backed

    23    by far more evidence, and there's much more work showing those

    24    opinions of why the evidence supports this view that there was

    25    no escape attempt, that would come far closer to obliterating
Case 1:19-mc-23851-EGT Document 37 Entered on FLSD Docket 04/03/2020 Page 30 of 109
                                                                                 30


     1    the other one.       But, ultimately, I think it boils down to we

     2    have two contradictory versions of the facts.

     3               And the thing you do when you have two contradictory

     4    versions of the facts, you go to trial; and if it's a foreign

     5    proceeding, you extradite Mr. Bravo and he gets to try those

     6    defenses in the Argentinian Court, he gets to convince those

     7    judges the rightness of his view that there was an escape

     8    attempt.

     9               That's what he is going to have if he goes back to

    10    Argentina, a full adversarial trial on this issue.

    11               THE COURT:    And -- well, is that really true, though?

    12    Is there any -- it would be an adversarial trial, in our terms,

    13    it would be an adversarial trial in these papers submitted into

    14    evidence --

    15               MR. WU:    Exactly.

    16               THE COURT:    -- because there's no evidence -- there's

    17    no witnesses against him today; right?        Everything is paper

    18    evidence.

    19               MR. WU:    Certainly, a lot of the evidence because of

    20    the passage of time would be paper evidence.        I don't know.

    21    It's not entirely clear to me.       There are survivors -- or there

    22    are people who were living in that era that could speak to more

    23    ancillary matters.

    24               I do think it's correct that, in terms of the witnesses

    25    who were there -- the victims are deceased -- and I just, you
Case 1:19-mc-23851-EGT Document 37 Entered on FLSD Docket 04/03/2020 Page 31 of 109
                                                                                 31


     1    know, I cannot speak to how Argentina is going to try their

     2    case.   At this point, they have people convicted of the

     3    charges, you know.

     4              And the Government here, we would potentially try to

     5    cooperate people.      You might have live witnesses, as you might

     6    expect, but I just don't want to make predictions about that.

     7              THE COURT:    Well, as -- on the other hand, you do have,

     8    though, the trial evidence of people who were there?

     9              MR. WU:   Correct, exactly.

    10              THE COURT:    And part of that is relied on that

    11    additional evidence that will be marshalled against the

    12    defendant.

    13              MR. WU:   Yes, of course, exactly.

    14              THE COURT:    And the trial proceedings that have

    15    occurred to date -- and I assume these were the other members

    16    of the military force that was in place at the time?

    17              MR. WU:   Exactly.   It was Mr. Sosa, who was the one

    18    allegedly attacked by Pujadas, it was some of the other people

    19    that committed the shooting.

    20              THE COURT:    And the evidence that was introduced at

    21    trial, was there any contemporaneous evidence from a witness,

    22    or was it all affidavits?

    23              MR. WU:   Again, I do believe there were witnesses who

    24    presented evidence in that trial, but it related to the larger

    25    historical context, kind of analogous to the experts submitted
Case 1:19-mc-23851-EGT Document 37 Entered on FLSD Docket 04/03/2020 Page 32 of 109
                                                                                 32


     1    here, within a very limited fashion in the extradition request.

     2              Again, the victims are long deceased, even the

     3    survivors, I believe, passed away decades ago.

     4              THE COURT:   So their testimony was based upon the

     5    affidavits that were submitted a long time ago?

     6              MR. WU:   Correct.   And based on what you would call

     7    multiple contemporaneous accounts, so more even than what was

     8    presented in the written affidavits that you saw.

     9              As the Argentinian Court explained, these witnesses

    10    gave not just one statement or two statements.         They gave -- I

    11    think, Mr. Camps and Mr. Haidar, they gave four to six

    12    statements apiece.

    13              And particularly significant, both Mr. Camps and

    14    Mr. Haidar gave statements while in the hospital while

    15    segregated from each other, separated:

    16              One on August 22nd and one on August 23rd, so the day

    17    of the shooting and the day after the shooting, and those

    18    substantially corroborated each other and gave an account

    19    related to the submissions.

    20              THE COURT:   Now, there is plenty of authority that says

    21    that we're not supposed to -- we would never allow anybody

    22    tried for murder on paper, that would just not exist.

    23              And it didn't rise to the level of concocted evidence,

    24    right, the trial transcript, not an affidavit.         So our

    25    procedure would not allow for a condition in that circumstance.
Case 1:19-mc-23851-EGT Document 37 Entered on FLSD Docket 04/03/2020 Page 33 of 109
                                                                                 33


     1              But just because -- I believe the law is clear, just

     2    because our procedure would have a certain protection does not

     3    mean that for purposes of extradition I have to impose the same

     4    standard on a foreign country's trial.

     5              MR. WU:   Precisely, Your Honor.

     6              And again, in Martinelli, I think you put this well,

     7    you said that we are bound to assume that the trial in the home

     8    country will be fair.

     9              And the reason for that is, what I think they often

    10    call in the case law the Rule of Non-Inquiry, which effectively

    11    said, we are not supposed to sit here in judgment of whatever

    12    different Rules of Evidence and what procedure may apply in

    13    foreign courts' proceedings.

    14              That's more equitable consideration that may be

    15    appropriate for the Secretary of State at stage two of this

    16    process, right, being his discretionary determination whether

    17    to actually extradite the defendant.

    18              Right now this Court only has to decide, is there

    19    fraudulent concealment?

    20              And if the answer is yes, then all this Court has to do

    21    is certify it, meaning that he could be extradited.

    22              THE COURT:   And this then leads to a question I have,

    23    which, I think, in part, was driving, potentially, Judge Dube;

    24    although, you can read Judge Dube's opinion, and he lays out

    25    rationale, some of which, arguably, is now more susceptible to
Case 1:19-mc-23851-EGT Document 37 Entered on FLSD Docket 04/03/2020 Page 34 of 109
                                                                                 34


     1    attack, I think he did rely a fair amount on that whole

     2    immunity process.

     3              MR. WU:   Yes.

     4              THE COURT:   And the Government over in Argentina

     5    discounted that in their --

     6              MR. WU:   Correct.

     7              THE COURT:   So let's assume you take that at face

     8    value, and put that aside for a moment.        And I guess one of the

     9    things I see running through it is that because -- again, I'm

    10    inferring here is that because the evidence -- we're not going

    11    to learn anything more in the trial in Argentina than we know

    12    now, that's what I think he was thinking, so, therefore, when

    13    he was considering the probable cause standard, as well as the

    14    political offense issue, I get a sense that he was considering

    15    the paper record that was going to be available, to either

    16    release him now or acquit him later.

    17              There's nothing else going to be introduced, we now

    18    know the introduction of evidence.       And if you assume that it's

    19    going to come in, I guess part of the concern was that -- on

    20    the question of obliteration -- the findings of the Government

    21    investigation back in the '70s, this, I recognize, the present

    22    Government needs to be tainted.

    23              But nevertheless, those findings are a matter of

    24    record, and so, just -- you know, just like the affidavit of

    25    Mr. Camps in the record, there's nothing new that he's going to
Case 1:19-mc-23851-EGT Document 37 Entered on FLSD Docket 04/03/2020 Page 35 of 109
                                                                                 35


     1    add to it now.

     2              And so, I guess, from where he sat, when you juxtapose

     3    the findings of the Government back in the contemporaneous

     4    period to the change of the position of the Government now,

     5    relying on the same accusations and evidence, I guess one way

     6    to read his opinion is that he did find that it was

     7    ineffective, at least as it relates to the political offense

     8    issue, on the question of, for example, A, was there a

     9    rebellion; and B, was this incident to the rebellion; right?

    10              MR. WU:   Correct.

    11              THE COURT:   And, I guess, from his point of view, given

    12    that conflict between findings then, evidence then, that

    13    conflict remains today; doesn't it?

    14              In other words, to the extent that that's relevant --

    15    and I guess one of your arguments is it's completely

    16    irrelevant -- that his position was beyond -- he undertook an

    17    analysis that was under the scope of what extradition should

    18    have been.

    19              MR. WU:   Yes.

    20              THE COURT:   That's your first argument.

    21              MR. WU:   Correct.

    22              THE COURT:   But on the other hand, assuming that you

    23    get past that point, what's wrong with his analysis, if that,

    24    in fact, was what was driving him --

    25              MR. WU:   Yes.
Case 1:19-mc-23851-EGT Document 37 Entered on FLSD Docket 04/03/2020 Page 36 of 109
                                                                                 36


     1              THE COURT:   -- where you have a finding -- he's looking

     2    at a finding -- I know there's a legal issue on immunity, but

     3    there also is a factual question as to what was the cause of

     4    the initial confrontation.

     5              And given the findings at the time, he found that

     6    probably was sufficient to dispel the normal presumption that

     7    you rely upon the petition now.       That's my reading of it.

     8              MR. WU:   Sure.

     9              THE COURT:   Is that fair?

    10              MR. WU:   I think that is fair.     I do think he exceeded

    11    the bounds of what an extradition hearing should be, by drawing

    12    factual conclusions; to that extent, you're totally right, that

    13    that's our first argument.

    14              THE COURT:   Well --

    15              MR. WU:   But let me address what sounds like your core

    16    concern, which is that merely because there was a military

    17    acquittal that obliterates the evidence that was presented.

    18              Now, this is where the two proceedings stand on very

    19    different footings.     And to rely on a metaphor from childhood,

    20    it was a lot easier for the wolf to blow down the straw house

    21    than the brick house in The Three Little Pigs.

    22              In that original proceeding, you have those three

    23    affidavits, they were, as you point out, from people who are

    24    now deceased, who cannot be cross-examined, and that was what

    25    stood against what appeared to be at the time a full
Case 1:19-mc-23851-EGT Document 37 Entered on FLSD Docket 04/03/2020 Page 37 of 109
                                                                                 37


     1    proceeding, a fact-finding investigation.

     2              What we subsequently learned from this case was quite

     3    different.    First of all, we now have a lot more on this side

     4    of the equation than just three affidavits.

     5              We have the forensic evidence that I've referred to.

     6              We have facts, notably, that actually one of the

     7    military investigators -- I believe his name is Mr. Bautista --

     8    is actually charged and discussed in these papers with

     9    conducting what's, effectively -- for lack of a better term --

    10    white-washing that investigation.

    11              And, moreover, we have their own discussion of the fact

    12    that the military investigation was not partial -- was not

    13    impartial -- was not conducted in a sufficiently proper

    14    manner -- sufficiently thorough manner to warrant deference.

    15              I also will note, in this regard, to Corporal

    16    Marandino -- who was one of the people who gave a witness

    17    statement that he later recanted, in part -- he said that a

    18    ranking officer told him to say there was an escape attempt;

    19    again, demonstrating that the military investigation and its

    20    conclusion were a product of a flawed procedure.

    21              So I think the balance has completely shifted.

    22              So when you talk about obliteration, arguably,

    23    Judge Dube thought -- I think, you do have a plausible, perhaps

    24    even a likely reading of that decision, which is that he saw

    25    the extradition request resting solely on the three affidavits
Case 1:19-mc-23851-EGT Document 37 Entered on FLSD Docket 04/03/2020 Page 38 of 109
                                                                                 38


     1    and then he saw all this new information that he hadn't heard

     2    until the defense brought it up -- such as the amnesty law or

     3    the purported military acquittal -- and that led him to

     4    conclude that that was sufficient to deny the request.

     5              But here, you know, we don't just have those three

     6    affidavits.     We have hundreds of pages of analysis and

     7    discussion and summaries of witnesses from those Argentinian

     8    Court proceedings.

     9              And those, I think, put us on far firmer footing.

    10              So, again, I don't think you end up with an

    11    obliteration.    I think -- I was trying to be very fair, even

    12    generous, to Mr. Bravo earlier, when I said that you,

    13    essentially, have two contradictory opposite accounts of the

    14    facts and you need a trial to figure out which one is true,

    15    because there's a lot of evidence weighing on this side of the

    16    Government's -- of Argentina's request.

    17              THE COURT:   The problem is, of course -- I guess I'm

    18    trying to infer what his concern was -- when you had one side

    19    of the evidence that was based upon a Government's acquittal,

    20    it wasn't just, you know, a civil proceeding.         It was,

    21    technically, the Government -- it would be akin to a

    22    court-martial proceeding in our country.

    23              Whether it was a court-martial proceeding, somebody is

    24    charged with murder, as they were committed within a military

    25    environment, and the court-martial hearing acquits him.
Case 1:19-mc-23851-EGT Document 37 Entered on FLSD Docket 04/03/2020 Page 39 of 109
                                                                                 39


     1              And so, I understand your point, which is, number one,

     2    it is tainted as to who is conducting the proceeding.

     3              And two, there is all this new evidence now that we now

     4    have that undermines the reliability of that proceeding.

     5              That's what you're saying?

     6              MR. WU:   Yes.   And if I can make --

     7              THE COURT:   The problem is, do we, in fact, have any

     8    new evidence?    In other words, a Court's summation of evidence

     9    is not new evidence; right?

    10              Do we, in fact, have any new evidence that you're

    11    relying upon, other than the fact that we have convictions, for

    12    example, we have findings by an Argentinian Judge, but is

    13    that -- for purposes of this issue, what he was dealing with,

    14    is it really new evidence, or is it just somebody -- it's a new

    15    interpretation of it that has now been recognized in Argentina,

    16    but is it really new evidence?

    17              MR. WU:   It is new, Your Honor, in this sense.

    18              So I think we're starting to sort of conflate what we

    19    mean by "evidence."     Of course, not all of this is admissible

    20    evidence, the way we would discuss it as U.S. law, right,

    21    because it's a summary.

    22              But summaries are permissible in an extradition

    23    proceeding, and that's clear from Afanajev, from the Bovio case

    24    that Your Honor cited in Martinelli, where the evidence was a

    25    compilation of hearsay statements and witness testimony -- or
Case 1:19-mc-23851-EGT Document 37 Entered on FLSD Docket 04/03/2020 Page 40 of 109
                                                                                 40


     1    witness accounts by an investigator from Sweden.

     2              So I would analogize it to let's imagine there's a

     3    first request from Sweden, and the investigator recounts a

     4    single witness' statement, and then somehow the fugitive

     5    manages to obliterate that or, otherwise, so strongly

     6    contradicts it that the Court denies extradition.

     7              So Sweden comes back and he says, Actually, our

     8    investigator had 10 witness statements and forensic evidence,

     9    we just didn't realize we had to describe it all to you.

    10    So, again, he compiles it into a much longer summary, right.

    11              It is not new in the sense that it postdates the first

    12    extradition proceeding.      But it is new in the sense that the

    13    extradition magistrate from the first proceeding had not seen

    14    that material, had not had the opportunity to consider it.          And

    15    that's -- in one sense, we're saying that this material is new.

    16    It's not that it dates from post-2010.

    17              It's that Judge Dube did not have all the summaries of

    18    the forensic evidence, all of the additional witness

    19    statements, all of the -- the material that, basically, the

    20    Courts in Argentina found is squarely contradictory or

    21    inconsistent with that official 1970's Government account.

    22              THE COURT:   All right.    On that point, let me ask you,

    23    give me an example of what you're talking about that he didn't

    24    have the benefit of.

    25              MR. WU:   Sure.   So the forensic evidence that I've been
Case 1:19-mc-23851-EGT Document 37 Entered on FLSD Docket 04/03/2020 Page 41 of 109
                                                                                 41


     1    describing -- let me give you the specific page numbers, I

     2    think that would be helpful -- of the -- so there's a summary.

     3              So, in the Appellate Court summary, it's at pages 192

     4    to 199.   In the Trial Court summary, it's at 891 to 902.         And

     5    those passages, in particular, lay out the evidence that

     6    disproves this escape attempt lie, the story that was

     7    promulgated by the official Government.

     8              And so some of those facts include -- this was a

     9    notable point -- but Lieutenant Sosa, who was the alleged

    10    victim of Pujadas' escape attempt, actually, did not recall the

    11    first escape attempt when he was first asked about it, and the

    12    Court describes this:

    13              He only recalled it when the Government conducted

    14    what's called a "reconstruction of the events," and they, more

    15    or less, impressed upon him that there had been an escape

    16    attempt; and so then, he went along with that story.

    17              That was -- I think none of that discussion was before

    18    Judge Dube.    There is the analysis of forensics, which they

    19    discuss in detail in those passages that I've cited, including

    20    one of the victims, the one that I named before, Mr. Bonnet,

    21    was shot on the ground through the occipital region, in other

    22    words, his head.

    23              That's squarely contradictory with the idea that these

    24    people were violent, they were engaged in an escape attempt.

    25    That's much more consistent with it being an execution-style
Case 1:19-mc-23851-EGT Document 37 Entered on FLSD Docket 04/03/2020 Page 42 of 109
                                                                                 42


     1    killing, where someone is --

     2              THE COURT:   And that wasn't available -- well, A, was

     3    it available at the time of the Navy tribunal issue; and B, was

     4    it available at the time of Judge Dube's hearing?

     5              MR. WU:   And again, this is -- so I'm not sure about

     6    whether it was available at the time of the Navy tribunal.

     7    I imagine that was known by the time of 2010.

     8              But again, I want to stress there's a distinction

     9    between everything that Argentina could have brought in that

    10    proceeding and what it actually did present to the Court.

    11              And maybe that was Argentina's mistake in 2010, it did

    12    not present all of this material because, I think,

    13    understandably, it didn't feel the need to conduct the full

    14    trial on the merits, here, in U.S. Court.

    15              But to the extent that that was the error made by

    16    Argentina before, it's rectified that error by presenting, in

    17    this digestible form, the Court opinions that you lay out on

    18    that.

    19              THE COURT:   And just so I understand, what you're

    20    saying is that evidence relating to how Mr. Bonnet was shot was

    21    not available in the extradition record available to Judge

    22    Dube; is that what you're saying?

    23              MR. WU:   It's that, I don't think there were these

    24    summaries of forensic reports, because at the time there would

    25    not have been such a natural, digestible format in which to
Case 1:19-mc-23851-EGT Document 37 Entered on FLSD Docket 04/03/2020 Page 43 of 109
                                                                                 43


     1    present all this.

     2              I think that's the key, is that the Argentinian Courts

     3    have done, you know, a good service to us by summarizing and,

     4    therefore, presenting in a readable format what are really

     5    voluminous, it sounds like, thousands of pages, if not tens of

     6    thousands of pages of historical documents, and records, and

     7    testimony, you know.

     8              If we had tried to present that in 2010, we would have

     9    filled this courtroom with boxes, it sounds like, and basically

    10    done what the Argentinian Court had to do in 2012 in resolving

    11    that criminal case.

    12              So there's a few more forensic points, if you would

    13    like to hear them, Your Honor.

    14              THE COURT:   Sure.

    15              MR. WU:   One is that a victim named Ms. Sabelli was

    16    shot.   The shot came through the back of the neck, and it was

    17    assessed to have been made within a distance of 10 centimeters.

    18              So, again, the notion that someone was repelling an

    19    active escape attempt -- meaning a moving target from far away

    20    with a machine gun -- that they could have hit her through the

    21    back of the neck with a bullet from 10 centimeters away, I

    22    think, is absurd.

    23              THE COURT:   And the evidence pointing to that is?

    24              MR. WU:   It's summarized in the documents, but I think

    25    it was -- it was either the funeral director or some of the
Case 1:19-mc-23851-EGT Document 37 Entered on FLSD Docket 04/03/2020 Page 44 of 109
                                                                                 44


     1    other people who examined the bodies afterwards.

     2              So, again, I want to stress, that's not post-2010

     3    evidence, but we did --

     4              THE COURT:   Was it available in the Naval proceeding?

     5    Was it introduced in the Naval proceeding?

     6              MR. WU:   So we're not sure about that, and the reason

     7    we're not sure, Your Honor, is -- my understanding is -- the

     8    only thing that survives in that Naval proceeding is that

     9    seven-page summary of findings.

    10              Actually, the underlying record, I believe, has been

    11    destroyed, or lost, or is otherwise unavailable.         But they

    12    don't really know what the military investigators considered.

    13              THE COURT:   Is there any discussion of that, though, in

    14    the seven-page finding?

    15              MR. WU:   No.

    16              THE COURT:   Okay.

    17              MR. WU:   No, I don't believe.     I think it's relatively

    18    cursory, Your Honor, that seven-page finding.

    19              THE COURT:   And with respect to what was available for

    20    Judge Dube, was it in the extradition record?

    21              MR. WU:   No, we did not present all of that material

    22    before.   Again, we didn't have it in this digestible form.

    23              In addition to that, I think it's significant that

    24    Ms. Santucho -- who is the pregnant victim that's discussed in

    25    the papers -- she was shot several times through the abdomen,
Case 1:19-mc-23851-EGT Document 37 Entered on FLSD Docket 04/03/2020 Page 45 of 109
                                                                                 45


     1    in other words, her pregnant stomach, which I think displays a

     2    sort of a degree of cruelty and animus that should inform this

     3    Court's consideration.     I mean, that's again, not something

     4    that would happen if you were repelling an escaping attempt;

     5    that's something you're doing, I think, when you're killing

     6    people in a more execution-style approach.

     7              And then, the victim named Ohla, again, there was

     8    tattooing, so the testimony is that his brother, I believe, was

     9    some sort of physician or had a medical background, and he

    10    re-counted that he saw tattooing from gunpowder by the gunshot

    11    wounds in his brother's body, and that suggests that those

    12    shots had to be made within a range of about 35 centimeters or

    13    14 inches.    I'd also note and --

    14              THE COURT:   Was that not presented to Judge Dube?

    15              MR. WU:   Again, I don't think any of this forensic

    16    summary was presented to Judge Dube.

    17              MR. SONNETT:    You're wrong.

    18              MR. WU:   So, my understanding, at least the -- look,

    19    it's in the court opinions, and the discussion in the court

    20    opinions was not available at the time.        It dates to 2012 and

    21    2014.   Again, we didn't have a way to transmit all of these

    22    records to the Court at that time.        There might have been some

    23    assertion of them, but there aren't findings, and there's

    24    discussion of that evidence.

    25              THE COURT:   Okay.
Case 1:19-mc-23851-EGT Document 37 Entered on FLSD Docket 04/03/2020 Page 46 of 109
                                                                                 46


     1              MR. WU:   All right.    Your Honor, if you have no further

     2    questions, we would, respectfully, ask that you certify

     3    Mr. Bravo's request -- or Argentina's request to extradite

     4    Mr. Bravo.

     5              THE COURT:   Okay.   Does the court reporter want a

     6    break?

     7              COURT REPORTER:    Yes, please, Judge.

     8              THE COURT:   We'll take 10 minutes, and then we'll start

     9    with Mr. Sonnett.

    10              MR. SONNETT:    Thank you, Judge.

    11              COURTROOM DEPUTY:    All rise.

    12              (Recess taken from 10:07 a.m. to 10:27 a.m.)

    13              COURTROOM DEPUTY:    All rise.    Court is back in session.

    14              MR. WU:   Your Honor, could I briefly clarify a point

    15    before we turn to Mr. Bravo.

    16              So, looking both at the original denial order and the

    17    papers that we have, I just wanted to make clear, there is a

    18    reference to Mr. Marileo's existence and sort of a very cursory

    19    summary of what he states at Exhibit Bravo, page 645, that was

    20    the 2008 summary by the Argentinian Judge Sastre.         So, in other

    21    words, he mentions that this witness is out there.

    22              THE COURT:   And remind me who the Mastroleo {sic}

    23    witness is.

    24              MR. WU:   Marileo is one of the ones who saw some of the

    25    bodies and made some of the observations that I alluded to.
Case 1:19-mc-23851-EGT Document 37 Entered on FLSD Docket 04/03/2020 Page 47 of 109
                                                                                 47


     1              However, I want to --

     2              THE COURT:   Is that the funeral director or somebody

     3    else?

     4              MR. WU:   Exactly, the funeral director.

     5              However, if you look at page two and three of

     6    Judge Dube's order, he lists all of the material he considered

     7    and the statements that he had.       And again, he primarily

     8    relies -- he says there's a statement of Berger, Haidar, Camps

     9    and Marandino -- a different person, to be clear.

    10              There's no summary of a statement by Marileo, and I

    11    think what we have in this record, at page 828 to 830, is a

    12    longer statement by Marandino -- or Marileo that made these

    13    observations.

    14              And then, at 894 to 895, there's a summary including --

    15    of other experts -- other evidence considered that lays out the

    16    forensics that I described.

    17              So, you know, I think it's a little tricky, because we

    18    don't have the full paper request from 2010 with us.          But

    19    trying to reconstruct it, based on what Judge Dube describes as

    20    being in the request, that there's a lot of additional

    21    material.

    22              And I think -- even on page 14 of his order, he says,

    23    the extradition documents do not reveal any independent

    24    evidence that would support their version.

    25              In other words, it was pretty much just these few eye
Case 1:19-mc-23851-EGT Document 37 Entered on FLSD Docket 04/03/2020 Page 48 of 109
                                                                                 48


     1    witnesses, and the Argentinian Trial and the Appellate Court

     2    documents are alluding to a lot of facts that I think never

     3    show up in Judge Dube's order, and thus, how we would urge you

     4    to consider that as sort of new material for purposes of this

     5    proceeding.    Thank you.

     6               THE COURT:   Let me ask you a follow-up on that.

     7               Looking back at Judge Dube's order, one of the things

     8    that he found is that, on the political character issue, that

     9    he found that the respondent had met his burden of showing that

    10    there was evidence tending to show that the political character

    11    exception applied.

    12               And then he concluded that that shifted the burden to

    13    the Government to disprove that and that the Government had

    14    failed to do that.

    15               MR. WU:   Yes.

    16               THE COURT:   The first question on that is, do you agree

    17    that that legal framework is the correct legal framework to

    18    continue to apply?

    19               MR. WU:   No, Your Honor.   Although, I'll caveat it by

    20    saying, it's not really clear what the original SDFL Court

    21    meant in Ramos -v- Diaz, so he takes the burden from a 1950's

    22    case called Ramos -v- Diaz that says that the burden is on the

    23    fugitive to produce evidence tending to show the nature of his

    24    offense.

    25               Arguably, we could read that to mean a preponderance of
Case 1:19-mc-23851-EGT Document 37 Entered on FLSD Docket 04/03/2020 Page 49 of 109
                                                                                 49


     1    the evidence, because that's evidence that's sufficient to show

     2    or tends to show the truth of the statement.

     3              To the extent that he reads it as anything lower than

     4    that, as if it's just a prima facia showing, or something like

     5    that, that's not consistent with more modern case law, and it

     6    doesn't really accord with reason and logic, because the

     7    political offense exception is an affirmative defense.

     8              That means it's something that he has to prove, and

     9    there's no burden of proof lower than a preponderance.

    10    Everything else is, sort of, for instance, a prima facia

    11    showing is just more of a pleading burden in civil law, you

    12    know, in areas like discrimination law, so it doesn't really

    13    make any sense to apply those kind of pleading burdens to

    14    something that's an actual affirmative defense that is the

    15    fugitive's burden to prove.

    16              And in our brief, on page 35, we cite a number of

    17    cases, including Vo -v- Benov from the Ninth Circuit, and

    18    again, Ahmad -v- Wigen, which I cited earlier today, which

    19    states that this is an affirmative defense and the burden is on

    20    the fugitive.

    21              And Ahmad, specifically, discusses this issue and says,

    22    at a minimum, it should be a preponderance of the evidence.

    23              So that would be what we would ask Your Honor to apply.

    24              THE COURT:   But do you think that Judge Dube was doing

    25    anything different when he says "tending to show," do you think
Case 1:19-mc-23851-EGT Document 37 Entered on FLSD Docket 04/03/2020 Page 50 of 109
                                                                                 50


     1    that signifies lesser than a probable cause standard?

     2              MR. WU:   It reads to me, in Judge Dube's order, that he

     3    thought it was a lower standard, and I think that does not make

     4    much sense.    I don't even think that's what Ramos -v- Diaz is

     5    trying to say, but I do think that's how Judge Dube applied it.

     6              THE COURT:   So you would argue that if he didn't apply

     7    a lesser than probable cause standard that was error?

     8              MR. WU:   Lesser than a preponderance standard, that was

     9    error, correct.

    10              THE COURT:   And what you would say is that the correct

    11    framework would at least require a preponderance showing?

    12              MR. WU:   Yes.

    13              THE COURT:   And that if a preponderance showing is

    14    made, does that then shift to the Government to show that it is

    15    not a political character?

    16              MR. WU:   Yeah -- well, for purposes of this proceeding,

    17    yes.   Ahmad -v- Wigen suggested it had to be at least a

    18    preponderance, then the burden shifts, yes.

    19              And we would argue, even in that case that the burden

    20    shifts, we've met it, because these documents lay out

    21    voluminous evidence --

    22              THE COURT:   And your burden --

    23              MR. WU:   -- (inaudible) that apply.

    24              THE COURT:   -- once shifted, your burden would be what,

    25    in terms of an evidentiary standard?
Case 1:19-mc-23851-EGT Document 37 Entered on FLSD Docket 04/03/2020 Page 51 of 109
                                                                                 51


     1              MR. WU:   The case law had not reached that question.

     2    To that extent, Your Honor, I would assume it would just be a

     3    preponderance again.       It's certainly not going to be beyond a

     4    reasonable doubt, since this isn't a criminal case.

     5              THE COURT:   Right.

     6              MR. WU:   Yes.

     7              THE COURT:   So then, with that clarification, what

     8    you're saying is I could follow that framework, but what your

     9    ultimate conclusion is, that to the extent the burden ever

    10    shifted, we have met that burden now based upon the evidence

    11    that we've submitted in this application that some of which

    12    Judge Dube did not have?

    13              MR. WU:   Exactly.    And especially on that second prong,

    14    where he has a preponderance burden, his own witnesses say

    15    things like, I cannot speak to that, I don't know that, that's

    16    a fact-finding investigation.      That's almost, you know,

    17    abdicating any responsibility for attempting to even meet that

    18    threshold burden of preponderance to show that there was an

    19    escape attempt.

    20              THE COURT:   Okay.    All right.

    21              Now I will turn to counsel for the respondent.

    22              MR. SONNETT:     When we broke, Your Honor, I went over to

    23    Mr. Wu and told him that I remembered the evidence concerning

    24    the funeral director, so it had to be in the 2010 documents,

    25    and I appreciate him taking another look and finding that.
Case 1:19-mc-23851-EGT Document 37 Entered on FLSD Docket 04/03/2020 Page 52 of 109
                                                                                 52


     1              Let me start with a summary of what evidence there was

     2    at the military proceeding, because Your Honor had asked

     3    questions about that.

     4              And contrary to what the Government says, the

     5    Exhibit 12 of the filing that we did -- this was Exhibit 12

     6    introduced into evidence at the 2010 proceeding -- has a

     7    substantial narrative of what occurred; and then has a

     8    discussion of the evidence, and it talks about photographs --

     9    on page 322 to 325 -- illustrate the way in which the

    10    previously stated events took place; and the floor plan --

    11    appearing on page 29 -- shows the positions occupied by all the

    12    protagonists; and then it goes into death certificates for the

    13    deceased appear.

    14              There is also certification that the cadavers, as well

    15    as any personal effects, were delivered to the family members,

    16    and then the report says:

    17              As far as analyzing the conduct of the military

    18    personnel that intervened in the events, I should stress that

    19    after a thorough analysis of the exhaustive investigation that

    20    was carried out, the sworn witness statements -- and I won't

    21    repeat all of the numbers, but it's followed by four lines of

    22    numbers of the witness statements -- medical reports, expert

    23    testimony on ballistics, expert testimony on the wounds, I draw

    24    the conclusion that there is no convincing evidence, not even

    25    circumstantial evidence, which would allow criminal charges to
Case 1:19-mc-23851-EGT Document 37 Entered on FLSD Docket 04/03/2020 Page 53 of 109
                                                                                 53


     1    be brought against the personnel who intervened in the

     2    suppression in order to prevent the escape and Pujadas' rash

     3    behavior.    And then it says:

     4              Aside from this, as far as Haidar and Camps'

     5    affirmations are concerned -- pages 193, 226, 253, 259, 200,

     6    233, 249, 257 -- the charges that they made in their statements

     7    against the military personnel, that they had tried to kill

     8    them after the shootout had ended, the medical and ballistics

     9    expert testimonies completely disproved them and demonstrate

    10    their falseness.

    11              I'm not going to read the whole thing -- I hope

    12    Your Honor will as you get into this -- but this clearly

    13    indicates that there was a great deal of evidence that was

    14    turned over to the military for the military's investigation

    15    and trial.

    16              And then, Exhibit 13 is the executive order, and it

    17    says:   The exhaustive investigation completed, testimonial

    18    statements, medical reports, ballistics reports, expert

    19    testimony regarding wounds, et cetera, are insufficient to

    20    warrant judgment for reproach of any kind against the

    21    intervening military personnel due to the fact that such

    22    examination allowed for the conclusion beyond doubt that they

    23    acted - facing an extremely dangerous group - in strict

    24    compliance with their orders and their legitimate exercise of

    25    their authority.
Case 1:19-mc-23851-EGT Document 37 Entered on FLSD Docket 04/03/2020 Page 54 of 109
                                                                                 54


     1              Both the military report and the national executive

     2    power that follows make it clear that there was a great deal of

     3    detail that was present for the military report.

     4              And I know Your Honor asked a question of Mr. Wu about

     5    that, and I think it's important to clarify that there was,

     6    indeed, a great deal of evidence, probably more evidence than

     7    Judge Sastre included in his certification back in 2010.

     8              But I remember from the documents that there was,

     9    indeed, testimony from the funeral director.        And I'm

    10    underwhelmed by Mr. Wu's discussion of what other evidence

    11    there was, particularly, when he talks about the bullets and

    12    the fact that there were shots fired at close range, I think

    13    you have to remember the facts here.

    14              These people were Montoneros, they were guerillas.

    15    They were very tough, illegal people.       They had escaped from a

    16    maximum security prison six days earlier.        They had shot a

    17    guard in the course of their escape.

    18              And their expert testimony from Mr. Perdue -- and I

    19    think Solari as well -- made it clear that part of their

    20    responsibility as members of the Montoneros group was to escape

    21    any time they were in custody and do as much damage as they

    22    could, including killing people, because that brought attention

    23    to them among the civilian population.

    24              Now you have them confined to very small quarters, this

    25    is a narrow hallway with cells where they are confined.          And
Case 1:19-mc-23851-EGT Document 37 Entered on FLSD Docket 04/03/2020 Page 55 of 109
                                                                                 55


     1    the report makes it clear that Pujadas attempted to take away

     2    the weapon of one of the guards, and that's when the shooting

     3    started.    So this is not a situation that Judge Sastre and the

     4    Government would have you believe, that they just lined these

     5    people up and shot them indiscriminately.

     6               Common sense would tell you that if the intent here was

     7    to kill them all -- if this was to be a mass killing of these

     8    people, that they would not have taken the survivors -- there

     9    were six of them originally -- to the hospital for treatment.

    10               Now, three of them died at the hospital, but three

    11    survived, and those are the three that submitted several of the

    12    statements that are now being relied on by the Argentine Judge

    13    and by the Government in this case.

    14               It seems to me that there is no way to speculate that

    15    you had a bunch of killers that wanted to get revenge on the

    16    Montoneros, when the reports were just the opposite.

    17               And we have activities by these folks six days earlier,

    18    escaping from a maximum security prison, going to the airport,

    19    highjacking a plane, they were not nice people.

    20               And the notion that they would try to overpower the

    21    guard and take away the guard's weapon and create a situation

    22    where shots fired at close range -- sure, there were shots that

    23    were fired at close range -- this was a very confined quarters.

    24               And there is -- the military investigation was

    25    thorough, and the conclusions are listed in the evidence that
Case 1:19-mc-23851-EGT Document 37 Entered on FLSD Docket 04/03/2020 Page 56 of 109
                                                                                 56


     1    we have submitted and that were testified to by Professor

     2    Solari and Jon Perdue.

     3              And it seems to me that it creates a very strong basis

     4    for believing that what occurred here is exactly the way the

     5    military report found it to be and exactly the reason why the

     6    military report -- and then the president of the country --

     7    cleared Roberto Bravo.     Now, let me --

     8              THE COURT:   Let me ask you this question:

     9              With respect to -- getting back to the detail of the

    10    event, why would it be more than a common sense analysis to

    11    find -- as the Government is arguing now -- that even assuming

    12    that there was an initial confrontation that resulted from the

    13    attempt to disarm a guard and a shooting that incurred in

    14    relation to that, the fact that then results in 16 people

    15    getting shot indicates that more probably than not that initial

    16    confrontation, or escalation, or incident, that took place

    17    because of the prisoners then resulted in an angry reaction

    18    against everybody else, and so, therefore, maybe not as it

    19    relates to the initial person who tried to takeover the guard,

    20    but as to everybody else, it went from responding to that

    21    initial confrontation to murder; that, basically, at some point

    22    along that line the guards -- and specifically, obviously, in

    23    this case, your client crossed the line.

    24              MR. SONNETT:    Well, that assumes, Your Honor, that all

    25    of these other Montoneros were locked in their cells.          They
Case 1:19-mc-23851-EGT Document 37 Entered on FLSD Docket 04/03/2020 Page 57 of 109
                                                                                 57


     1    weren't.    They had been taken out of their cells because of

     2    noises and conversations back and forth, so I --

     3               THE COURT:   Doesn't that contradict what one of the

     4    affidavits said?

     5               MR. SONNETT:   No.   I think I'm correct on this.     I'll

     6    double-check it, but I think that, if not all, most had been

     7    taken out of their cells when Pujadas attacked, and then the

     8    others tried to join in, and it turned into a group escape.

     9               Now, if -- my memory is 10 years old on this, so if I'm

    10    incorrect, I'll let the Court know.       But I believe that the

    11    evidence shows that this was not a massacre by people that were

    12    outraged, that it was an initial self-defense that turned into

    13    a melee.

    14               And when those things happen, bullets start flying in

    15    close quarters, you have close shots, which is one of the

    16    things that Mr. Wu was talking about.

    17               So, it seems to me that not only was that not a

    18    massacre and, therefore, fully qualifies as a political

    19    offense, but that the military investigation went into detail

    20    to clear Mr. Bravo and make sure that the record reflected that

    21    he was not guilty of any kind of an offense.

    22               THE COURT:   Now, part of the -- again, reading between

    23    the lines of what bothered Judge Dube to deny the position, is

    24    we do have this question of -- there's an element of fairness,

    25    I think, involved where you have a military tribunal imposing
Case 1:19-mc-23851-EGT Document 37 Entered on FLSD Docket 04/03/2020 Page 58 of 109
                                                                                 58


     1    discipline on a military soldier, finding that there was no

     2    violation, and then years later somebody trying to come back

     3    and undermine that.

     4              And Judge Dube found that the evidence -- that the

     5    Government had not met its burden of showing a political

     6    character, that it was not a political character under those

     7    circumstances.

     8              Mr. Wu is arguing that even if that was right or wrong,

     9    but taking it at face value, they have now done that by

    10    introducing additional evidence in this petition that goes

    11    beyond what Judge Dube had.      What's wrong with that argument?

    12              MR. SONNETT:    Because the so-called "additional

    13    evidence" doesn't really create any new conclusions.          This was

    14    not what the Government claims it was.        And to have a few more

    15    witnesses or the funeral director, who actually was present on

    16    the 2010 papers, and a judge make some additional findings with

    17    regard to ballistics, all of which was before the military when

    18    they did their investigation, doesn't make this a whole new set

    19    of facts that Judge Dube didn't have.

    20              My guess is that if Judge Dube had everything that

    21    Mr. Wu is talking about, he would have reached the same

    22    conclusion.    Nothing that I read in these new papers changed my

    23    mind -- I may be bias -- but changed my mind with regard to

    24    what occurred at the prison -- or the military barracks on the

    25    night of the events.
Case 1:19-mc-23851-EGT Document 37 Entered on FLSD Docket 04/03/2020 Page 59 of 109
                                                                                 59


     1              So I don't think these new pieces of evidence that

     2    Mr. Wu is talking about change the outcome.        I think you still

     3    can and should find that this was a political uprising and that

     4    the additional evidence that the Government now claims has been

     5    presented doesn't change that ultimate objective.

     6              THE COURT:   Now, to be more specific now, with respect

     7    to the testimony that Mr. Wu is highlighting from the experts

     8    back in 2010, what I hear the Government saying is, at best,

     9    that testimony only relates to the rebellion, that there was an

    10    existence of a rebellion, conflict -- civil conflict going on

    11    in Argentina at that time, but that would not -- that doesn't

    12    answer the next part of the equation, which is, did that act --

    13    was it incidental to that rebellion.

    14              Because you would concede -- the Government said you

    15    would concede that if, in fact, as the Government of Argentina

    16    is alleging, these people were rounded up from their cells,

    17    placed against the wall and shot.

    18              Then notwithstanding the political rebellion character

    19    of the day, that would not be non-extraditable under the

    20    political offense exception; you would agree with that?

    21              MR. SONNETT:    I'm not sure I'm following you, Judge.

    22              THE COURT:   In other words, if we found that it

    23    established, as a matter of fact, right, that what the

    24    Government is alleging is true, that these people were taken

    25    out of their cells, put up against the wall and shot at close
Case 1:19-mc-23851-EGT Document 37 Entered on FLSD Docket 04/03/2020 Page 60 of 109
                                                                                 60


     1    range, after, after the escape was over, all right, an hour

     2    later, two hours later, if that happened, would the political

     3    character exception and political offense exception apply?

     4              MR. SONNETT:    It would make it a closer question, but I

     5    don't think it would require a different result.

     6              THE COURT:   Why?

     7              MR. SONNETT:    Because there's still an uprising, the

     8    Montoneros are still a terrorist group, and all the testimony

     9    that Solari and Jon Perdue gave demonstrates that and leads up

    10    to the conclusion that this should still be a political offense

    11    exception.    What Mr. Wu did was point to two answers.

    12              THE COURT:   Do you have any authority that so long as

    13    an act arises in an environment of political uprising, that

    14    completely insulates any type of conduct like that?

    15              MR. SONNETT:    No.

    16              THE COURT:   In other words, do you have any law that

    17    supports that?

    18              MR. SONNETT:    No, I don't.    What I'm saying is, it

    19    doesn't completely -- to use another word that's been bandied

    20    about in those papers -- it doesn't "obliterate" the political

    21    offense exception.

    22              Mr. Perdue and Professor Solari did -- or did not

    23    answer the ultimate question on examination, which I think

    24    makes them good expert witnesses.

    25              If they had answered questions that required a bias,
Case 1:19-mc-23851-EGT Document 37 Entered on FLSD Docket 04/03/2020 Page 61 of 109
                                                                                 61


     1    rather than an expert opinion, their expertise, I think, would

     2    have been called into question.

     3               But their testimony makes it clear that this was

     4    incident to an uprising and that the political exception

     5    applied.

     6               THE COURT:   But don't you think -- but in order to make

     7    that finding the case law does appear to be contrary to that,

     8    though, doesn't it?

     9               In other words, I haven't seen anything that would

    10    rise -- make the political character issue that sweeping.

    11               Because my hypothetical to you is, assume three hours

    12    of delay, right -- in other words, your argument, well, this is

    13    incidental to the uprising.

    14               I'm asking you, well, say, the shooting that resulted

    15    in these people's death occurred hours after the attempted

    16    escape; right?

    17               MR. SONNETT:   Well, that's slightly different facts.

    18               THE COURT:   Right.

    19               MR. SONNETT:   On those facts, we'd have a problem.

    20               THE COURT:   Right.   You would concede that the

    21    political question {sic} defense {sic} would not apply in that

    22    situation?

    23               MR. SONNETT:   It certainly would be a whole lot more

    24    difficult to prevail on.

    25               THE COURT:   Right, okay.
Case 1:19-mc-23851-EGT Document 37 Entered on FLSD Docket 04/03/2020 Page 62 of 109
                                                                                 62


     1              MR. SONNETT:    But that's not what we think happened.

     2              THE COURT:   Right.   So then here, isn't there an

     3    overlap between the Government's evidence on the initial

     4    shooting on the reason for the charge and your defense?

     5              In other words, isn't there a factual dispute that

     6    ultimately underlies both the probable cause to charge, as well

     7    as the political offense question?

     8              And if there is that conflict in evidence, why

     9    shouldn't -- for purposes of extradition, why shouldn't we

    10    defer to the charging country to prove it?

    11              I guess, that's my question.      Let me just explain my

    12    question.

    13              You're saying it was incident to the offense because

    14    the persons were trying to flee; in the course of trying to

    15    flee, they engaged in the confrontation with the guards; the

    16    guards proceeded to defend themselves and a shooting occurred;

    17    and by the end of that shooting, 16 people were shot; right?

    18              What you're saying is all of that was incidental to the

    19    original escalation caused by fleeing political prisoners or

    20    fleeing terrorists; right?

    21              MR. SONNETT:    Well, I --

    22              THE COURT:   If, in fact, you're right, right, let's

    23    assume the facts in the light most favorable to you -- and yes,

    24    that is what occurred -- there would be two parts, two

    25    conclusions could be reached.
Case 1:19-mc-23851-EGT Document 37 Entered on FLSD Docket 04/03/2020 Page 63 of 109
                                                                                 63


     1              Number one is that you can't call this murder, so

     2    there's no probable cause, I mean, murder.

     3              But number two, putting that issue aside, there's

     4    certainly probable cause that what the conduct at issue was of

     5    a political character, was of an armed rebellion and a response

     6    to that; right?

     7              The facts overlap in some respects; don't they?

     8              MR. SONNETT:    Well, I think it's a continuum.      I mean,

     9    you started Rawson six days earlier, and the escape from Rawson

    10    Prison, the highjacking of the aircraft, the battle until they

    11    finally surrendered, and then taking them over to Trelew.

    12              That's a continuum, and I don't think anything stops;

    13    that's still an uprising, it's still all incident to the

    14    uprising, even though there may be six days, I think, between

    15    the original activity and the shootings.

    16              And I don't believe that the -- that it stops, or that

    17    you can say that when there was the shootout, it was no longer

    18    incident to a political uprising.

    19              THE COURT:   But I thought you just told me that, well,

    20    if the facts were different, it would be.

    21              How is that not contradictory of the point you just

    22    made a few minutes ago?

    23              MR. SONNETT:    No, because I'm saying it's a continuum,

    24    and the facts are not different.       I mean, if --

    25              THE COURT:   Because the Government would concede that
Case 1:19-mc-23851-EGT Document 37 Entered on FLSD Docket 04/03/2020 Page 64 of 109
                                                                                 64


     1    this confrontation did not begin at Trelew.        It began -- as you

     2    indicate -- several days earlier; if not even earlier than

     3    that, but at the very least, six days earlier.

     4              There's no debate about that; right?

     5              MR. SONNETT:    That's correct.

     6              THE COURT:   If that was sufficient, right, if that in

     7    and of itself is sufficient, then it doesn't matter whether or

     8    not they were lined up against the wall and shot point-blank

     9    behind their heads, because it's all related to that rebellion.

    10              But I thought what you said was, well, that would be a

    11    different case.

    12              And my point to you is, well, it would be a different

    13    case because it's kind of like an intervening cause.

    14              At some point, yes, you might be protected by that, but

    15    once that's over, right, once that insurrection has been

    16    quashed, that doesn't necessarily give you license to just

    17    murder them, right, and you are conceding that.

    18              So the issue isn't what happened six days earlier.

    19              The issue is what happened in the hour that led up to

    20    these people's death; right?

    21              MR. SONNETT:    Yes, I think you're right about that,

    22    Judge.

    23              THE COURT:   Okay.   So that's what I'm focussing on.

    24              Isn't there an overlap between what the Government is

    25    alleging your defense, that that overlap has to be resolved
Case 1:19-mc-23851-EGT Document 37 Entered on FLSD Docket 04/03/2020 Page 65 of 109
                                                                                 65


     1    somehow; right?

     2              If you are correct, then the way it would be resolved

     3    is he would be acquitted.

     4              If you're incorrect, then not only would the political

     5    offense issue not be relevant, but he should be convicted.

     6              If that's the case, if we do have that kind of overlap,

     7    why don't we let the charging country make the final

     8    conclusion?

     9              MR. SONNETT:    Well, because, in point of fact, there is

    10    no real overlap.     The activities and events took place as the

    11    defense portrays them, as the military justice tribunal

    12    portrayed them, as the president of the country portrays them.

    13              And this is not a situation where they were simply

    14    massacred.    Argentina would like you to believe that now, but

    15    that's not what occurred, and it's not what the evidence shows.

    16              And the discussion by Judge Sastre and then by an

    17    Appellate Court -- which is not really a trial, I mean, I know

    18    you've read these papers -- these are not trials.

    19              These are commentary by judges that do not show what

    20    kind of evidence was introduced, what kind of testimony was

    21    introduced.

    22              They're summaries of testimony from witnesses, and then

    23    the judge makes a decision.      In one case, he reversed an

    24    acquittal, and I don't think he reversed the acquittal of

    25    Captain Bautista, but there were two acquittals, one of which
Case 1:19-mc-23851-EGT Document 37 Entered on FLSD Docket 04/03/2020 Page 66 of 109
                                                                                 66


     1    was reversed, and he found him guilty.

     2               So there's no way to say this was a clear case of

     3    massacre or a simple murder, because that's not what went on

     4    there, and that's not what the evidence shows.

     5               THE COURT:   But if that's the case, and I guess let me

     6    ask this question:

     7               One of the things is that we now know is different is

     8    you have these intervening convictions of other people since

     9    2010, where they've been adjudicated and they've been

    10    sentenced.

    11               What effect, if any, do you think that should have on

    12    the outcome here?

    13               MR. SONNETT:   None.

    14               THE COURT:   Why?

    15               MR. SONNETT:   Well, because if Mr. Bravo were facing a

    16    trial and had three or four or five codefendants that had

    17    already been tried, some convicted, some acquitted, you

    18    wouldn't say that there's proof that Mr. Bravo committed the

    19    offense.

    20               And in this case, there is certainly a lot of narrative

    21    about what went on, or the witness statements with regard to

    22    these individuals, but there was an acquittal, reversed on

    23    appeal -- I don't know how you do that, but that's Argentina --

    24    an acquittal that stood.

    25               And Mr. Bravo has never been tried, and we don't know
Case 1:19-mc-23851-EGT Document 37 Entered on FLSD Docket 04/03/2020 Page 67 of 109
                                                                                 67


     1    what kind of evidence was introduced, if there were, in fact,

     2    trials of these other individuals.

     3              THE COURT:   But isn't there some of that in the record?

     4              MR. SONNETT:    Not what I'm thinking about.      I'm

     5    wondering whether or not there was evidence produced of the

     6    military investigation, for example.

     7              As far as I know, Mr. Bravo is the only one that had

     8    that.   That military investigation was for him.        If there was a

     9    military investigation of the others, there was little or no

    10    comment -- and Mr. Wu can correct me if I'm wrong -- there was

    11    little or no comment by Judge Sastre regarding what the

    12    military court found -- or the military tribunal found.

    13              THE COURT:   But why does that help you?

    14              In other words, why does that -- if we don't know of

    15    any military tribunal and these people were tried, basically,

    16    fresh, in the last 10 years and convicted -- certainly, we may

    17    question other countries' systems, although, nowadays, maybe

    18    they can question ours -- but the law is very clear that for

    19    purposes of extradition, my criticism of another country's

    20    processes cannot be used to deny extradition; right.

    21              The fact that Argentina doesn't have a Fifth Amendment,

    22    for example, right, that has no bearing on my decision.

    23              The one fact that I can consider is that people have

    24    been tried who were similarly situated and convicted under the

    25    laws that apply in Argentina after a trial, whatever that
Case 1:19-mc-23851-EGT Document 37 Entered on FLSD Docket 04/03/2020 Page 68 of 109
                                                                                 68


     1    entails; and so, therefore, the Government is saying that

     2    Argentina should be able to do the same thing with this

     3    additional defendant.     Why isn't it as simple as that?

     4               MR. SONNETT:   Because Mr. Bravo has not been tried, and

     5    because Mr. Bravo has his own defenses that he would be

     6    entitled to put forward; and those defenses include things that

     7    I didn't read about on any of the other defendants, including

     8    the clearance by the military, including amnesty.

     9               You know, there's discussion about the amnesty being

    10    revoked.    Different amnesty.

    11               The amnesty that applied to Mr. Bravo was an amnesty

    12    that was passed in 1973.

    13               In 1976, there were two other amnesty laws that were

    14    passed.    They call them "obedience" and due -- I'll figure it

    15    out in a minute -- but those two amnesty laws were later

    16    appealed.

    17               And when the Appellate Court is talking about those

    18    issues, they're talking about those issues specifically with

    19    regard to the full-stop and due obedience.

    20               For example, on page 0928, it says:

    21               In addition, our Supreme Court has talked that certain

    22    behaviors which are described as "common offenses" may be at

    23    the same time crimes against humanity and, therefore, they are

    24    not subject to any statutory limitations or amnesty.

    25               In other cases, it's been decided on the rights to the
Case 1:19-mc-23851-EGT Document 37 Entered on FLSD Docket 04/03/2020 Page 69 of 109
                                                                                 69


     1    truth --

     2               I think I need my glasses again.

     3               -- on the rights of the truth regarding events which

     4    involve serious human rights violations, such as the Artiaga

     5    case:   The recognition that crimes against humanity are not

     6    subject to any statutory limitations.

     7               And then it says:    The unconstitutionality of certain

     8    laws -- parenthesis -- due obedience and full-stop -- end

     9    parenthesis.

    10               And then it quotes the Simone case and several other

    11    cases that hold that principle of law.

    12               But the 1973 amnesty law has never been repealed.

    13               And when we were sitting down to answer these charges,

    14    we double-checked and found out that that law still is in full

    15    force and effect.

    16               THE COURT:   Is that particular law discussed in any way

    17    in any of the Government's papers or the --

    18               MR. SONNETT:     There is some references to it by

    19    numbers.    It's 20.850, is that --

    20               MR. WU:   508.

    21               MR. SONNETT:     -- 850.   And there are some references to

    22    20.850, but there is nothing that I found that showed that that

    23    law had been declared as unconstitutional.

    24               THE COURT:   And I guess then the next question is:

    25               Well, why wouldn't the defendant present that in his
Case 1:19-mc-23851-EGT Document 37 Entered on FLSD Docket 04/03/2020 Page 70 of 109
                                                                                 70


     1    defense at the trial that you say he's never had?

     2              In other words, that would be one of the defenses that

     3    this defendant could raise if he was extradited.

     4              MR. SONNETT:    The best answer I can give, Your Honor,

     5    is -- having read the papers, I know you have as well -- what's

     6    going on in the courts down there is kangaroo on steroids.

     7              And the exhibits to our own memorandum in opposition to

     8    extradition, I think, point that out.       The column by Anastasia

     9    O'Grady -- who's a distinguished and highly rewarded columnist

    10    for the Wall Street Journal -- shows what's going on in the

    11    courts in Argentina, and there just isn't any justice down

    12    there.

    13              There has been an effort to convict and get revenge on

    14    the people who were members of the military, going back,

    15    primarily, to the dirty war, but even before the dirty war

    16    'cause they now have all of the people that were involved in

    17    Trelew.

    18              And they are metting out -- and the papers show -- life

    19    sentences to all of these people, and they waited 50 years to

    20    bring them to so-called "justice," and to then give them life

    21    imprisonment.

    22              There is nothing that I can see that remotely resembles

    23    the kind of justice system we have here; and that's the reason

    24    why we -- our last point in our memorandum, which goes to due

    25    process issues, was put in there -- and those are two exhibits
Case 1:19-mc-23851-EGT Document 37 Entered on FLSD Docket 04/03/2020 Page 71 of 109
                                                                                 71


     1    to that point.

     2              And while I couldn't find a case that refused

     3    extradition on that ground, the law is clear that you can take

     4    into account the due process and human rights issues in

     5    deciding extradition cases.

     6              And given all of the -- even if you call it a close

     7    question on the issue of the due process and on the issue of

     8    political offense, and on the obliteration of probable cause,

     9    even if those are all close questions, or even if you find what

    10    the Government on the question of probable cause, and find with

    11    us on the question of political offense, or find that to be a

    12    close question, I think you still can take into consideration

    13    the impact that extradition would have on an American citizen,

    14    who's been an American citizen in this country for more than

    15    30 years, who was involved in a full investigation 50 years

    16    ago, and who Argentina did not try to bring to trial or bring

    17    to justice until 2009, and it just doesn't make any sense to

    18    me, to put this man in prison for the rest of his life, as

    19    they've done with the others.

    20              They're all in their '70s now, and they've done that

    21    with all of the others, and I just -- I think that's a

    22    travesty.

    23              THE COURT:   But isn't that -- I understand where you're

    24    coming from, but isn't that a product of you have a different

    25    Government in place now in Argentina, different perspective,
Case 1:19-mc-23851-EGT Document 37 Entered on FLSD Docket 04/03/2020 Page 72 of 109
                                                                                 72


     1    and ultimately, is that a matter that I can really rely upon

     2    for purpose of deciding extradition?

     3              Because that happens all the time.       And, frankly, I

     4    don't think we're in a position to criticize other countries,

     5    in light of some of the things we're seeing here, right, so

     6    we're not perfect, by any means.

     7              And, frankly, even before this era, right, we just

     8    convicted 10 years ago two people of murder, based upon -- on

     9    federal charges, based upon murder of citizens that occurred in

    10    Mississippi when they were acquitted; right?

    11              They were acquitted in Mississippi, and we, ultimately,

    12    40 years later, convicted them on federal civil rights charges,

    13    because over time evidence developed, and then the probable

    14    cause was asserted, and the jury convicted.

    15              So how is that really -- and so, to some extent, you

    16    have a different -- what's the difference between 1964 and

    17    1994, or 2004?

    18              The difference is the political branches were occupied

    19    by different people and they asserted different positions;

    20    isn't that really what's going on in Argentina now?

    21              MR. SONNETT:    No.

    22              THE COURT:   How is it different?

    23              MR. SONNETT:    I have some familiarity with the case

    24    you're referring to, 'cause the prosecutor in that case is a

    25    friend of mine.
Case 1:19-mc-23851-EGT Document 37 Entered on FLSD Docket 04/03/2020 Page 73 of 109
                                                                                 73


     1               THE COURT:   How is that different?

     2               MR. SONNETT:   Doug Jones, by the way, who's now a

     3    United States Senator.

     4               THE COURT:   That's right, now he's a United States

     5    Senator.

     6               MR. SONNETT:   And I hope he's going to be re-elected.

     7               But no, it's different because that's a question of

     8    developing evidence that justified a second prosecution, a

     9    federal prosecution, when the State prosecution resulted in an

    10    acquittal.

    11               And that's not a fatal flaw in the justice system, and

    12    it's not a railroaded.     It was a hard-fought case by Doug with

    13    evidence developed by our law enforcement agencies who sought

    14    to -- right or wrong -- in the acquittal on the State charges.

    15               THE COURT:   Well, the people in Argentina wouldn't say

    16    now that the acquittal that you're relying upon was by a

    17    military Government that was going to white-wash anything that

    18    occurred in their control, and 40 years later, you have a

    19    civilian Government that has a different view, and they've

    20    decided that what occurred in 1972 was a crime against

    21    humanity, and so they're going to prosecute now, even though

    22    it's 40 years old, the evidence is largely the same.

    23               And more importantly, one Government has a right to do

    24    that, and so then the issue for an extraditing entity is, do we

    25    intervene in that process; and isn't that really what it comes
Case 1:19-mc-23851-EGT Document 37 Entered on FLSD Docket 04/03/2020 Page 74 of 109
                                                                                 74


     1    down to?

     2               MR. SONNETT:    Well, it's -- I would disagree with one

     3    point you make, Judge.       If you are looking at this as a strict

     4    analogy to the Alabama case, then I have to disagree, because

     5    that's not what occurred.

     6               This was a situation in which there was a full

     7    investigation by a military tribunal at the time that these

     8    issues took place, and Mr. Bravo was cleared.

     9               There was a question of whether or not Mr. Bravo had

    10    amnesty, and we think he did, and we think he did with an

    11    amnesty law that has never been overturned or reversed.

    12               So I don't see -- I mean, I think the Alabama case is

    13    meritable, you know, I think the Alabama case has lots to

    14    commend it.    I don't see anything in this case in Argentina

    15    that is commendable.

    16               THE COURT:    But don't you say that simply because of

    17    your perspective?       In other words, your perspective may be very

    18    different than a prosecutor in Argentina or a family member in

    19    Argentina who believes that their family member was murdered.

    20               In other words, their perspective is going to be

    21    different.

    22               MR. SONNETT:    Well, I'm trying to compare the two, and

    23    I think my background enables me to be able to look at both

    24    cases and compare them.

    25               THE COURT:    Because the more --
Case 1:19-mc-23851-EGT Document 37 Entered on FLSD Docket 04/03/2020 Page 75 of 109
                                                                                 75


     1              MR. SONNETT:    I agree with you.

     2              THE COURT:   The more analogous situation would be, had

     3    those people who were acquitted in 1964 or '65, been hiding out

     4    in, say, Bermuda, right, and the Government of the United

     5    States goes and says we want those people back now because

     6    we're going to press federal charges against them, and then

     7    they would say, Well, what are you talking about, we were

     8    acquitted by a jury; should they be extradited or not?

     9              Isn't that the case you have here, 'cause it's not my

    10    determination to say what happened in 1972.

    11              The only question is -- for my determination and for

    12    the State Department to decide is, do we extradite and allow

    13    the Government to proceed with what it believes to be a

    14    meritorious, legally justified case?

    15              MR. SONNETT:    Well, that's one of the decisions that

    16    you have to make, and you really don't have to get there if you

    17    decide that there was a political offense exception and that

    18    Mr. Bravo should not be extradited because of that.

    19              Or if you find -- and it's a little longer haul -- if

    20    you find that probable cause was obliterated, as Judge Dube

    21    found, and that it hasn't been unobliterated -- if you'll

    22    forgive me -- by the evidence brought to the courtroom today,

    23    you know, in the 2014 cases.

    24              So I'm not sure you ever have to get there.

    25              I can look at Alabama and Argentina and use my
Case 1:19-mc-23851-EGT Document 37 Entered on FLSD Docket 04/03/2020 Page 76 of 109
                                                                                 76


     1    experience as a prosecutor and as a defense lawyer, and I think

     2    I can look at them fairly, but that's not what you have to do.

     3              It's an interesting analogy.      But you have to take a

     4    look at what Judge Dube found, and I hope that you will give

     5    his findings great weight.

     6              It's not res judicata, we all understand that, but it

     7    certainly is an area -- that opinion, I looked at it again

     8    several times in preparing our memorandum, and I am even more

     9    impressed now with the reasoning that Judge Dube used and with

    10    the results that he reached.

    11              And I think you can reach the same results without ever

    12    worrying about an analogy between Alabama and Argentina.

    13              THE COURT:   Okay.

    14              Do you want to reply?

    15              MR. WU:   Yes, briefly, Your Honor, and I'll try to keep

    16    this short because I appreciate all the time that you've given

    17    us.

    18              THE COURT:   Does the court reporter want a break?

    19              COURT REPORTER:    No, thank you, Judge, we can keep

    20    going.

    21              THE COURT:   Keep going.

    22              MR. WU:   Thank you.    So, just right off the bat, I

    23    think we should be -- I wanted to clarify, I believe Mr. Bravo

    24    just suggested that there wasn't exactly a trial, that there

    25    was this summary by Judge Sastre and then there's an Appellate
Case 1:19-mc-23851-EGT Document 37 Entered on FLSD Docket 04/03/2020 Page 77 of 109
                                                                                 77


     1    Court opinion in 2014, and I wanted to clarify.

     2              There's a big event in the middle there, which is,

     3    there was a trial, and it's encapsulated in the 2012 order that

     4    begins at page 718 of the request.       That's actually the longest

     5    piece of writing in the request.

     6              So there was a trial of these defendants in 2012.

     7              So what that resulted in is convictions of a number of

     8    people, the direct perpetrators of the shooting; and then, as

     9    has been alluded to, there were two people initially acquitted

    10    in the trial in 2012.

    11              What then happens, they go up to appeal in 2014, and

    12    the Appellate Court affirms the conviction of the shooters and

    13    then it actually reverses the acquittals of the other two

    14    people, one of whom was the superior officer and one of whom

    15    was this person that we've discussed named Judge Bautista, who

    16    is the military investigator who conducted that proceeding.

    17              And that bears on your consideration, because I think

    18    Mr. Bravo has emphasized -- or tried to cast that military

    19    proceeding as a very sound, thorough investigation.

    20              In fact, it was so deficient that Mr. Bautista's

    21    acquittal was reversed by the Appellate Court.         And I would

    22    refer you to page 211 to 214, which discusses all his failings,

    23    as well as the final result, is at 232, his acquittal was

    24    unanimously reversed.

    25              And that goes to show, you know, as the cliche goes,
Case 1:19-mc-23851-EGT Document 37 Entered on FLSD Docket 04/03/2020 Page 78 of 109
                                                                                 78


     1    "sometimes it's not the crime, but the cover-up."

     2              Judge Bautista was implicated in the cover-up of these

     3    offenses in Argentina -- of course, not the original crime --

     4    and nonetheless, that was the result of that proceeding.

     5              The other two points in the record -- there are a few

     6    other points in the record that I would like to note.

     7              Mr. Bravo has asserted that there was no discussion of

     8    his specific amnesty law, which is 20508, that's cited in his

     9    brief at page 14, that was the 1973 amnesty law.

    10              If you look at the page 184, this is in the Appellate

    11    Court opinion, it specifically addresses the issue.          The

    12    heading title is "Extinction of the Criminal Action By

    13    Application of the Statute of Limitations and By Amnesty As

    14    Provided For By Law Number 20508."

    15              And the conclusion of the Court reflected, on page

    16    185 -- I apologize -- it's page 187 -- is there is a clear

    17    imcompatability between the amnesty law -- in other words,

    18    20508 -- and the American Convention on Human Rights, and it

    19    concludes that:

    20              Therefore, it is no formal impediment to the

    21    investigation -- or in the conviction.

    22              So, there was discussion.     These other defendants in

    23    Argentina interposed the same defense.        They failed.

    24              For this Court to conclude that the amnesty protects

    25    Mr. Bravo would be to contradict the Argentinian Court in the
Case 1:19-mc-23851-EGT Document 37 Entered on FLSD Docket 04/03/2020 Page 79 of 109
                                                                                 79


     1    application and interpretation of their own law, which is

     2    something that -- it's Black Letter Law that extradition courts

     3    should not get themselves into that kind of trouble.

     4               Let me point to the very next few pages which are also

     5    significant, from page 188 to 191 of the Appellate Court

     6    opinion, the other defendants asserted the exact same

     7    double-jeopardy defense, based on the same military

     8    investigation.

     9               That's discussed starting at 188, and is under the

    10    heading "Prohibition Against Double-Jeopardy."         And again, the

    11    courts in Argentina found that that posed no barrier to their

    12    prosecution, because that investigation was deficient.          It was

    13    so deficient that the person who conducted it -- Bautista --

    14    was prosecuted for his cover-up of these crimes.

    15               The final point I would like to make is -- and I think

    16    Your Honor already -- there are two final points I'll make very

    17    quickly.

    18               One is that it's crystal clear based on the case law

    19    that it's not okay to massacre unarmed, defenseless prisoners,

    20    so the line Your Honor identified is exactly right:

    21               If there was no escape attempt, if they were killed

    22    just in the middle of the night, that's not a political

    23    offense, and it's not an excuse to say there was an uprising,

    24    there was conflict.

    25               These people were just bad people.      They had been armed
Case 1:19-mc-23851-EGT Document 37 Entered on FLSD Docket 04/03/2020 Page 80 of 109
                                                                                 80


     1    at one point -- or they were opposing us in armed conflict, and

     2    that's consistent with the Nezirovic decision we cite.

     3              Many of these decisions arise from the conflicts in the

     4    Balkans in the early 1990s, and virtually all of those

     5    defendants had some claim that the people that were their

     6    prisoners had just weeks earlier -- or months earlier had been

     7    soldiers committing ethnic cleansing or massacring their own

     8    people.   So that was the case in Nezirovic, that was the case

     9    in Arambasic, and in Mujagic.

    10              And in all those cases the courts found that that fell

    11    outside of the political offense exception at the point where

    12    they were not killing people in the midst of armed hostilities

    13    with those people, but rather, those people had been

    14    imprisoned, they were neutralized.

    15              As the Court put it in Suarez-Mason, which is actually

    16    a case related to the "Dirty War in Argentina," even if there

    17    were evidence that these persons had been involved in an

    18    uprising, they had been arrested or gathered and, therefore,

    19    were not a military threat.      That's at 694 F.Supp. 676,

    20    page 707.

    21              And the final point I would like to make, Your Honor,

    22    is this discussion of the justness of the process in Argentina

    23    is not for this Court's consideration, that belongs to the

    24    Secretary of State.

    25              Very recently, the Eleventh Circuit held that, in the
Case 1:19-mc-23851-EGT Document 37 Entered on FLSD Docket 04/03/2020 Page 81 of 109
                                                                                 81


     1    Leiva case, in 2019, that's at 928 F.3d 1281, and on page 1295,

     2    the Court explained that:

     3              The Rule of Non-Inquiry precludes courts from assessing

     4    the investigative, judicial and penal systems of foreign

     5    nations when reviewing an extradition request.         We have neither

     6    the power, nor competence, to consider a foreign fugitive's

     7    concerns about the fairness of his country's criminal justice

     8    system, let alone, halt his extradition on that basis.          That

     9    kind of consideration is properly addressed to the executive

    10    branch.

    11              And so, therefore, Your Honor, we, again, would

    12    respectfully request that you certify this request for

    13    extradition.

    14              Mr. Bravo will have additional opportunities of --

    15    presumably, on habeas review, and at the discretionary stage of

    16    the Secretary of State's determination, to assert all his

    17    equitable and legal defenses.

    18              And we think that really the right place for those,

    19    ultimately, to be resolved is at a trial in Argentina, where

    20    finally his guilt or innocence can be determined.

    21              Thank you, Your Honor.

    22              THE COURT:   Well, the problem with that is, of course,

    23    we know what his -- we know the outcome in this case of the

    24    trial, because we know that Argentina's -- that the judges are

    25    finding that Mr. Camps' affidavits are established fact.
Case 1:19-mc-23851-EGT Document 37 Entered on FLSD Docket 04/03/2020 Page 82 of 109
                                                                                 82


     1              In other words, they've relied upon those same

     2    affidavits.    There's no new evidence.

     3              They're relying on the same affidavits to convict the

     4    other people; right?

     5              MR. WU:   That is true.    But as I hear Mr. Bravo's own

     6    arguments in court today, he seems to be asserting that he can

     7    present a better defense, he can present more thorough

     8    evidence, either related to the amnesty, his own military

     9    acquittal, that he has other facts that he believes

    10    distinguish him from his compatriots; to the extent that's

    11    true, that has to be decided by the courts in Argentina.

    12              MR. SONNETT:    Judge, that's not what I'm saying.

    13              THE COURT:   But -- but as a practical matter, though,

    14    we've -- given the record that you submitted, we know that if

    15    he's extradited, he's more likely than not going to be

    16    convicted, just as these other people were, right.

    17              I mean, as a practical matter, there's no -- there's

    18    not going to be much of a mystery surrounding it, because it's

    19    not like he's entitled to a fresh trial, where people are going

    20    to have to come in and testify and there's going to be a new

    21    trier of fact.

    22              Everything here is going to be in front of same

    23    tribunal, based not on live testimony, but instead, on paper

    24    record; right?

    25              MR. WU:   Of course, a lot of the evidence is paper
Case 1:19-mc-23851-EGT Document 37 Entered on FLSD Docket 04/03/2020 Page 83 of 109
                                                                                 83


     1    evidence.    But I do think he would -- I don't know enough about

     2    the Argentinian system to say exactly what proceeding he would

     3    get.   Presumably, it would be an adversarial proceeding, he

     4    would have representation.

     5              So there would be -- there would need to be, just as

     6    these defendants received a thorough opinion by the trial

     7    judges, there would need to be such a document relating to

     8    Mr. Bravo.    They wouldn't simply convict him because Lieutenant

     9    Sosa has been convicted.

    10              And again, ultimately, those larger concerns are

    11    allayed, because in this extradition proceeding, it's limited

    12    enough that we presume that his trial and the extraditing

    13    country -- or the requesting State will be fair.

    14              THE COURT:   Let me ask this question:

    15              With respect to following up on my earlier questions to

    16    defense counsel, how do you address the question of the point

    17    that was made, in terms of you had one Government proceeding

    18    back then, which resulted in a certain outcome and a certain

    19    treatment, legislation, right.

    20              You now have different Government, 40 years later,

    21    different approach, different perspective, that Government has

    22    taken a very different view.

    23              Why doesn't that circumstance support in an argument

    24    that the prosecution is of a political nature, such that the

    25    political offense exception would apply?
Case 1:19-mc-23851-EGT Document 37 Entered on FLSD Docket 04/03/2020 Page 84 of 109
                                                                                 84


     1              In other words, don't we now have evidence that

     2    actually supports that theory, based upon what has transpired

     3    and the different approaches that the Government has taken.

     4              And to the extent here where you're saying that what

     5    the Government did in 1970 is itself being prosecuted as, in

     6    effect, a white-washed investigation; right?

     7              The investigator was convicted, I guess -- what was the

     8    conviction of Mr. Bautista?

     9              What's the actual charge he was convicted of?

    10              MR. WU:   I would have to look in the documents to get

    11    that, Your Honor, I apologize.      I don't know off the top of my

    12    head.   It's, obviously, not the original murders it relates to.

    13              THE COURT:   How about obstruction of justice or

    14    something?

    15              MR. WU:   I believe so, Your Honor.

    16              THE COURT:   So -- but going on that, why doesn't that

    17    circumstance, that type of environment, support an argument

    18    that this prosecution is of political character and, therefore,

    19    subject to that exception?

    20              MR. WU:   So, Your Honor, my response would be, now we

    21    seem to be conflating two very different inquiries.

    22              One inquiry is, were the acts that he committed in 1972

    23    of a political character incident to the suppression or

    24    support -- in the opposite side -- of a political uprising.

    25    That is the relevant inquiry for the political offense
Case 1:19-mc-23851-EGT Document 37 Entered on FLSD Docket 04/03/2020 Page 85 of 109
                                                                                 85


     1    exception.

     2              The other -- the sort of -- part that is being

     3    conflated a little bit is, is the requesting State motivated by

     4    political reasons, and that is no defense to extradition.

     5              And in the Martinelli, in the District Court opinion,

     6    it states that -- 263 F.Supp. 1280, page 1302:

     7              Even if the charges against him were politically

     8    motivated, they may still be based on facts and supported by

     9    evidence.

    10              Panama's motive for charging President Martinelli and

    11    requesting his extradition from the United States is not a

    12    special circumstance in this case.

    13              And, moreover, in the Ordinola case that we've cited in

    14    our briefs, 478 F3.d 588, Judge Traxler, who wrote the opinion,

    15    also appended a concurring opinion, and at page 607, he noted,

    16    specifically:

    17              It is a question for the executive branch, not the

    18    courts, whether the requesting nation is sincere in its demand

    19    for extradition or is merely using the process as a subterfuge

    20    to exact revenge against an opponent of the Government.

    21              And so, even taking the most generous view, what

    22    Mr. Bravo is suggesting is that this is now his old political

    23    enemies are in power and are exacting revenge against him;

    24    that's a part that equitable consideration belongs before the

    25    Secretary of State, can be considered by the Secretary of
Case 1:19-mc-23851-EGT Document 37 Entered on FLSD Docket 04/03/2020 Page 86 of 109
                                                                                 86


     1    State, and is an appropriate consideration for this proceeding,

     2    and it does not bear, certainly, on what his political --

     3    purportedly, political motivations were in 1972.

     4              MR. SONNETT:     Wasn't your Martinelli courtroom

     5    available in the bail hearing?

     6              MR. WU:   Yes.    To be clear, it's from the bail hearing.

     7    But the point is that all these considerations related to

     8    political motivation.      They play no part at any stage of this

     9    extradition hearing.       And so, you know, quite frankly, we have

    10    additional citations if Your Honor wants them.

    11              But the overall point of this Rule of Non-Inquiry --

    12    which I already cited from Leiva -- is that, as they've stated

    13    in that opinion:

    14              We have neither the power, nor confidence, to consider

    15    a foreign fugitive's concerns about the fairness of his

    16    country's justice system.

    17              And so that -- to the extent that his claim is one of

    18    motivated -- politically motivated prosecution, that is a

    19    concern that belongs to the Secretary of State.

    20              That is not the definition of a political offense for

    21    purposes of that affirmative defense.

    22              MR. SONNETT:     Not if it buttresses the finding that

    23    it's a political offense exception to the treaty, you know,

    24    they are kind of two different things.

    25              But Your Honor can still find that there's a political
Case 1:19-mc-23851-EGT Document 37 Entered on FLSD Docket 04/03/2020 Page 87 of 109
                                                                                 87


     1    offense exception and that the treaty will not allow his

     2    extradition because of that.

     3              I was pretty sure that the Martinelli -- I think that

     4    was your decision -- the Martinelli decision was, on bail, on

     5    whether or not it was a special circumstance.

     6              But a judge may still take into account whether or not

     7    there is a political offense exception.        And if you find it is,

     8    as Judge Dube did, then extradition must be denied under the

     9    treaty.

    10              THE COURT:   Anything you want to add?

    11              MR. WU:   Yes.

    12              THE COURT:   Either party.

    13              MR. WU:   My co-counsel helpfully points out that

    14    there's actually a separate provision in the treaty related to

    15    political motivation.

    16              So, Article 4, paragraph three, states -- regarding

    17    some of the exceptions:

    18              Notwithstanding the terms of paragraph two of this

    19    article, extradition shall --

    20              THE COURT:   You need to slow down.

    21              MR. WU:   Oh, sorry.

    22              Notwithstanding the terms of paragraph two of this

    23    article, extradition shall not be granted if the competent

    24    authority of the requested State determines that the request

    25    was politically motivated.
Case 1:19-mc-23851-EGT Document 37 Entered on FLSD Docket 04/03/2020 Page 88 of 109
                                                                                 88


     1              However, for the United States of America -- this is

     2    Article 20 now -- the term "competent authority" as used in

     3    this treaty means the appropriate authorities of its executive

     4    branch.

     5              In other words, the Secretary of State, per the treaty,

     6    is told to consider whether this request is politically

     7    motivated, and that is a basis to deny extradition at the

     8    Secretary of State level.

     9              And that's why it's reserved for that executive branch

    10    determination.

    11              MR. SONNETT:    Yeah, but there's also --

    12              THE COURT:   And what you're saying is that that's

    13    different from -- that's different than the political offense

    14    exception that I'm dealing with?

    15              MR. WU:   Exactly.   Exactly.    And it is the exact same

    16    Your Honor stated in Martinelli when the president -- President

    17    Martinelli alleged that there was widespread corruption in

    18    Panama that had been the origin of these charges against him.

    19              And at pages 28 and 29 of that decision, which is 2017,

    20    Westlaw 3776953, Your Honor stated:

    21              We are bound by the existence of an extradition treaty

    22    to assume that the trial will be fair.        This means that a claim

    23    of corruption in a foreign proceeding is not a valid defense to

    24    a finding of extraditability.

    25              And so I don't think they get to smuggle in or
Case 1:19-mc-23851-EGT Document 37 Entered on FLSD Docket 04/03/2020 Page 89 of 109
                                                                                 89


     1    back-door that sort of claim of corruption or political

     2    motivation just by saying that you can find a political offense

     3    based on their now 2018/2020 era political motivation.

     4              THE COURT:   Now, is there anything in the language of

     5    this particular treaty that may make a difference from any of

     6    the prior case law?

     7              Is there anything unique about the language of the

     8    treaty itself that I need to pay attention to?

     9              MR. WU:   I don't believe so, Your Honor.

    10              The treaty does not specifically define the term

    11    "political offense," so I think you apply this body of case law

    12    that's developed over of time.

    13              And as my co-counsel just pointed out -- and I cited --

    14    in fact, the language of the treaty expressly reserves the

    15    charge of political motivation to the care of the Secretary of

    16    State.

    17              THE COURT:   You said that was in Article 4, paragraph

    18    three?

    19              MR. WU:   Correct, Your Honor.

    20              THE COURT:   Whereas, the political offense exception is

    21    found where again?

    22              MR. WU:   It is the first paragraph of Article 4.

    23              THE COURT:   Article 4.    Okay.

    24              MR. WU:   Thank you.

    25              THE COURT:   Mr. Sonnett, anything you want to add?
Case 1:19-mc-23851-EGT Document 37 Entered on FLSD Docket 04/03/2020 Page 90 of 109
                                                                                 90


     1              MR. SONNETT:    Your Honor, what I'd like to do is ask

     2    that we have an opportunity to file a short memorandum

     3    post-hearing to address some of these issues.         Some of them are

     4    interesting.    I'd like to order the transcript.       I know

     5    Your Honor will want to review the transcript, in any event.

     6              THE COURT:   You think you're going to be able to come

     7    up with something you haven't already done in your memorandum?

     8              In other words, didn't you already kind of cover

     9    everything?    My recollection of it, it was pretty thorough --

    10    as was the Government -- but do you think there's anything

    11    different than what you've already said?

    12              MR. SONNETT:    I'd like to address a couple of the

    13    questions that you asked that I was unable to handily answer.

    14              THE COURT:   I thought you answered them fine, but I

    15    suppose -- I have no objection if you want to review the

    16    transcript to supplement, I suppose.       I'm not going to issue a

    17    ruling tomorrow, so, as practical matter, if you would like to

    18    do that -- the Government, I guess, would, obviously, have the

    19    same opportunity.

    20              MR. SONNETT:    Yes, we talked about that earlier.

    21    I think we both wanted to ask for time to file a post-hearing

    22    memo.

    23              MR. WU:   Your Honor, we don't object to Mr. Sonnett

    24    filing.   At this point, I think we have thoroughly aired out

    25    these matters, we've been here for two-and-a-half hours, so it
Case 1:19-mc-23851-EGT Document 37 Entered on FLSD Docket 04/03/2020 Page 91 of 109
                                                                                 91


     1    would be my personal preference -- I don't think there's any

     2    unaddressed questions that remain from our side.

     3              But to the extent that Mr. Sonnett files, if we could

     4    have a few days to respond to specific points in his memo, I'd

     5    appreciate that, rather than doing -- I don't think, in other

     6    words, simultaneous submissions would be helpful, because right

     7    now I can't think of anything extra to say.

     8              THE COURT:   That's fine.    Do you want to have 10 days

     9    from when the transcript is filed?

    10              MR. SONNETT:    Yes, I can do that.

    11              THE COURT:   And then you can reply seven days

    12    thereafter?

    13              MR. SONNETT:    If you could give us 15, that would --

    14              THE COURT:   Sure.

    15              MR. SONNETT:    -- that would be a little more

    16    comfortable.

    17              THE COURT:   We'll make it 14.     The Court now operates

    18    on a 7-14-21 schedule.

    19              MR. SONNETT:    Fourteen.   But from the date that we

    20    receive the transcript.

    21              THE COURT:   Right, when the transcript is -- it will be

    22    filed on the docket, so then that will trigger your 14-day

    23    period.

    24              MR. SONNETT:    That's fine, Judge.

    25              THE COURT:   And then seven days for the reply.
Case 1:19-mc-23851-EGT Document 37 Entered on FLSD Docket 04/03/2020 Page 92 of 109
                                                                                 92


     1              MR. WU:   Understood.    Thank you very much.

     2              MR. SONNETT:    Thank you, Your Honor.

     3              THE COURT:   Okay.   I will wait to see that, and then

     4    consider the record and issue an opinion when I feel I'm

     5    satisfied with the work that we've undertaken.

     6              So, like I said, it's not going to be tomorrow, so I do

     7    want to make sure I'm careful about it.        So since defendant is

     8    currently on bail, I'm going to take as much time as I need to

     9    appropriately apply the treaty.       Okay.   Thank you.

    10              MR. SONNETT:    I read the Martinelli pleading, so I know

    11    you're going to be careful about it.

    12              THE COURT:   So, thank you, everybody, for your

    13    presentations.

    14              MR. SONNETT:    Thank you, Your Honor.

    15              THE COURT:   Have a good day.

    16              COURTROOM DEPUTY:    All rise.

    17              Court is now adjourned.

    18              MR. WU:   Thank you, Your Honor.

    19              (Proceedings concluded at 11:38 a.m.)

    20

    21

    22

    23

    24

    25
Case 1:19-mc-23851-EGT Document 37 Entered on FLSD Docket 04/03/2020 Page 93 of 109
                                                                                 93


     1

     2                           C E R T I F I C A T E

     3
                     I hereby certify that the foregoing is an
     4
                    accurate transcription of the proceedings in the
     5
                    above-entitled matter.
     6

     7              April 2, 2020           Glenda M. Powers
                                            GLENDA M. POWERS, RPR, CRR, FPR
     8                                      United States District Court
                                            400 North Miami Avenue, 08S33
     9                                      Miami, Florida 33128

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25
Case 1:19-mc-23851-EGT Document 37 Entered on FLSD Docket 04/03/2020 Page 94 of 109
                                                                           94


                '             1994 [1] - 72:17           49:16                                               89:25
                                                                                            A
                              1:19-MC-23851-EGT         37 [1] - 25:3                                       addition [2] - 44:23,
    '65 [1] - 75:3             [1] - 1:2                3776953 [1] - 88:20      a.m [6] - 1:7, 1:7,         68:21
    '70s [2] - 34:21, 71:20                             389 [1] - 14:23           46:12, 92:19              additional [13] -
                                         2                                       abdicating [1] - 51:17      20:10, 23:18, 31:11,
               0                                                    4            abdomen [1] - 44:25         40:18, 47:20, 58:10,
                              2 [2] - 2:3, 93:7                                  abetting [2] - 24:6,        58:12, 58:16, 59:4,
    08S33 [2] - 2:11, 93:8    20 [1] - 88:2             4 [4] - 87:16, 89:17,     24:11                      68:3, 81:14, 86:10
    0928 [1] - 68:20          20.850 [2] - 69:19,        89:22, 89:23            ability [1] - 27:12        address [4] - 36:15,
                               69:22                    40 [4] - 72:12, 73:18,   able [4] - 20:25, 68:2,     83:16, 90:3, 90:12
               1              200 [1] - 53:5             73:22, 83:20             74:23, 90:6               addressed [1] - 81:9
                              20001 [1] - 1:21          400 [2] - 2:11, 93:8     above-entitled [1] -       addresses [1] - 78:11
    1 [2] - 1:8, 4:12         2004 [1] - 72:17          409 [1] - 14:24           93:5                      adjourned [1] - 92:17
    10 [11] - 8:7, 8:9,       2008 [2] - 21:17, 46:20   45-caliber [1] - 23:20   absurd [1] - 43:22         adjudicated [1] - 66:9
     13:11, 40:8, 43:17,      2009 [1] - 71:17          478 [1] - 85:14          accept [4] - 11:15,        admissible [1] - 39:19
     43:21, 46:8, 57:9,       2010 [16] - 21:18,        4th [1] - 1:18            14:19, 25:20, 26:17       admit [1] - 4:7
     67:16, 72:8, 91:8         21:19, 21:20, 21:22,                              accepted [1] - 12:2        admits [3] - 6:21,
    109 [1] - 1:8              21:25, 22:12, 42:7,                  5            accepting [2] - 12:17,      6:23, 7:1
    10:07 [1] - 46:12          42:11, 43:8, 47:18,                                13:15                     admittedly [1] - 22:12
    10:27 [1] - 46:12          51:24, 52:6, 54:7,       50 [2] - 70:19, 71:15    accomplished [1] -         adversarial [5] - 9:22,
    11 [1] - 6:21              58:16, 59:8, 66:9        504 [1] - 13:25           24:7                       30:10, 30:12, 30:13,
    11:38 [2] - 1:7, 92:19    2012 [7] - 22:9, 27:1,    508 [1] - 69:20          accord [1] - 49:6           83:3
    12 [2] - 52:5              43:10, 45:20, 77:3,      516 [2] - 14:1, 14:10    account [20] - 9:2,        adverse [1] - 9:2
    1280 [1] - 85:6            77:6, 77:10              588 [1] - 85:14           10:2, 12:3, 12:17,        Afanajev [2] - 20:6,
    1281 [1] - 81:1           2014 [5] - 22:9, 45:21,                             17:24, 22:10, 22:20,       39:23
    1295 [1] - 81:1            75:23, 77:1, 77:11                   6             23:10, 25:14, 26:25,      Affairs [3] - 1:23, 3:15,
    13 [2] - 7:6, 53:16       2017 [1] - 88:19                                    27:1, 28:16, 28:18,        3:16
    1301 [2] - 1:21, 1:24     2018/2020 [1] - 89:3      607 [1] - 85:15           29:18, 32:18, 40:21,      affidavit [5] - 5:22,
    1302 [1] - 85:6           2019 [1] - 81:1           64 [1] - 27:5             71:4, 87:6                 20:24, 23:5, 32:24,
    14 [5] - 13:7, 45:13,     2020 [2] - 1:5, 93:7      641 [1] - 13:25          accounts [5] - 20:15,       34:24
     47:22, 78:9, 91:17       20508 [3] - 78:8,         645 [1] - 46:19           29:9, 32:7, 38:13,        affidavits [18] - 7:8,
    14-day [1] - 91:22         78:14, 78:18             676 [1] - 80:19           40:1                       12:11, 16:12, 19:21,
    15 [1] - 91:13            20530 [1] - 1:25          694 [1] - 80:19          accurate [3] - 7:5,         20:1, 21:24, 22:5,
    16 [3] - 24:9, 56:14,     211 [1] - 77:22                                     8:12, 93:4                 31:22, 32:5, 32:8,
     62:17                    214 [1] - 77:22                       7            accusations [1] - 35:5      36:23, 37:4, 37:25,
    184 [1] - 78:10           226 [1] - 53:5                                     acquit [1] - 34:16          38:6, 57:4, 81:25,
    185 [1] - 78:16           22nd [4] - 6:9, 7:2,      7-14-21 [1] - 91:18      acquits [1] - 38:25         82:2, 82:3
    187 [1] - 78:16            25:8, 32:16              707 [1] - 80:20          acquittal [14] - 29:15,    affirmations [1] - 53:5
    188 [2] - 79:5, 79:9      232 [1] - 77:23           718 [1] - 77:4            36:17, 38:3, 38:19,       affirms [1] - 77:12
    19 [3] - 6:23, 25:22,     233 [1] - 53:6            726 [1] - 14:22           65:24, 66:22, 66:24,      afterwards [4] - 12:16,
     26:6                     23rd [1] - 32:16                                    73:10, 73:14, 73:16,       21:6, 23:13, 44:1
    19-23851 [1] - 3:9        249 [1] - 53:6                        8             77:21, 77:23, 82:9        agencies [1] - 73:13
    191 [1] - 79:5            253 [1] - 53:5                                     acquittals [2] - 65:25,    ago [7] - 19:23, 20:25,
                                                        828 [1] - 47:11                                      32:3, 32:5, 63:22,
    192 [1] - 41:3            257 [1] - 53:6                                      77:13
                                                        830 [1] - 47:11                                      71:16, 72:8
    193 [1] - 53:5            259 [1] - 53:5                                     acquitted [7] - 65:3,
                                                        83579-004 [1] - 1:5                                 agree [5] - 6:23, 7:12,
    1950's [1] - 48:21        2600 [1] - 2:4                                      66:17, 72:10, 72:11,
                                                        850 [1] - 69:21           75:3, 75:8, 77:9           48:16, 59:20, 75:1
    1964 [2] - 72:16, 75:3    263 [1] - 85:6
                                                        891 [1] - 41:4           act [3] - 15:1, 59:12,     agreement [1] - 6:18
    1970 [1] - 84:5           28 [1] - 88:19
                                                        894 [1] - 47:14           60:13                     Ahmad [4] - 14:22,
    1970's [4] - 10:2,        29 [2] - 52:11, 88:19
                                                        895 [1] - 47:14          acted [1] - 53:23           49:18, 49:21, 50:17
     22:10, 29:18, 40:21
    1972 [7] - 6:9, 7:2,                 3                                       Action [1] - 78:12         aiding [2] - 24:6,
     18:1, 73:20, 75:10,                                            9            actions [1] - 19:1          24:11
     84:22, 86:3              30 [2] - 20:25, 71:15                              active [1] - 43:19         aims [1] - 10:22
                                                        9 [1] - 1:5
    1973 [3] - 68:12,         3190 [1] - 4:7                                     activities [2] - 55:17,    Air [1] - 6:25
                                                        90 [1] - 24:19
     69:12, 78:9              322 [1] - 52:9                                      65:10                     aircraft [1] - 63:10
                                                        902 [1] - 41:4
    1976 [1] - 68:13          325 [1] - 52:9                                     activity [2] - 14:15,      aired [1] - 90:24
                                                        928 [1] - 81:1
    1980's [1] - 17:3         33128 [2] - 2:11, 93:9                              63:15                     airport [1] - 55:18
                                                        99 [1] - 1:18
    1989 [1] - 14:24          33131 [1] - 2:4                                    acts [1] - 84:22           akin [1] - 38:21
                                                        9:00 [1] - 1:7
    199 [1] - 41:4            33132 [1] - 1:19                                   actual [2] - 49:14, 84:9   Alabama [5] - 74:4,
                                                        9:12 [1] - 1:7
    1990s [1] - 80:4          35 [3] - 13:7, 45:12,                              add [3] - 35:1, 87:10,      74:12, 74:13, 75:25,
Case 1:19-mc-23851-EGT Document 37 Entered on FLSD Docket 04/03/2020 Page 95 of 109
                                                                           95


     76:12                     apiece [1] - 32:12         78:23, 79:11, 80:16,     assuming [2] - 35:22,     Base [1] - 6:25
    allayed [1] - 83:11        apologize [2] - 78:16,     80:22, 81:19, 82:11       56:11                    based [19] - 9:4, 10:8,
    allegations [3] - 11:2,     84:11                    Argentina's [11] -        attached [2] - 4:15,       10:25, 24:11, 26:20,
     11:3, 14:19               appeal [2] - 66:23,        8:16, 8:22, 9:3, 11:1,    29:13                     27:21, 32:4, 32:6,
    alleged [8] - 6:22, 8:4,    77:11                     15:4, 18:4, 18:5,        attack [3] - 13:16,        38:19, 47:19, 51:10,
     8:16, 14:25, 18:4,        appealed [1] - 68:16       38:16, 42:11, 46:3,       14:25, 34:1               72:8, 72:9, 79:7,
     18:5, 41:9, 88:17         Appeals [1] - 22:9         81:24                    attacked [2] - 31:18,      79:18, 82:23, 84:2,
    allegedly [1] - 31:18      appear [3] - 6:17,        Argentine [1] - 55:12      57:7                      85:8, 89:3
    alleges [1] - 16:21         52:13, 61:7              Argentinian [26] -        attempt [30] - 10:3,      basis [3] - 56:3, 81:8,
    alleging [4] - 24:8,       appearances [1] -          6:10, 6:22, 8:4, 9:24,    11:18, 12:10, 12:18,      88:7
     59:16, 59:24, 64:25        3:10                      9:25, 10:6, 10:9,         12:22, 13:5, 13:8,       bat [2] - 12:1, 76:22
    allow [5] - 32:21,         APPEARANCES [2] -          14:19, 16:13, 16:21,      13:12, 13:19, 15:5,      battle [1] - 63:10
     32:25, 52:25, 75:12,       1:16, 2:1                 16:22, 17:21, 20:9,       16:20, 17:20, 18:15,     Bautista [6] - 37:7,
     87:1                      appeared [1] - 36:25       22:8, 24:10, 26:25,       23:14, 25:9, 26:5,        65:25, 77:15, 78:2,
    allowed [3] - 16:3,        appearing [1] - 52:11      30:6, 32:9, 38:7,         26:19, 29:25, 30:8,       79:13, 84:8
     16:6, 53:22               Appellate [10] - 17:21,    39:12, 43:2, 43:10,       37:18, 41:6, 41:10,      Bautista's [1] - 77:20
    alluded [2] - 46:25,        41:3, 48:1, 65:17,        46:20, 48:1, 78:25,       41:11, 41:16, 41:24,     bear [1] - 86:2
     77:9                       68:17, 76:25, 77:12,      83:2                      43:19, 45:4, 51:19,      bearing [1] - 67:22
    alluding [1] - 48:2         77:21, 78:10, 79:5       arguably [4] - 19:20,      56:13, 79:21             bears [1] - 77:17
    Almirante [1] - 6:25       appended [2] - 20:3,       33:25, 37:22, 48:25      attempted [7] - 7:14,     became [1] - 6:24
    almost [1] - 51:16          85:15                    argue [2] - 50:6, 50:19    12:4, 12:21, 13:15,      BEFORE [1] - 1:15
    alone [1] - 81:8           Application [1] -         arguing [2] - 56:11,       25:21, 55:1, 61:15       began [1] - 64:1
    ALSO [1] - 2:6              78:13                     58:8                     attempting [2] - 11:24,   begin [1] - 64:1
    Amendment [1] -            application [2] -         argument [10] - 8:6,       51:17                    begins [1] - 77:4
     67:21                      51:11, 79:1               8:7, 16:19, 24:1,        attention [2] - 54:22,    behalf [2] - 3:12, 3:19
    AMERICA [1] - 1:8          applied [4] - 48:11,       35:20, 36:13, 58:11,      89:8                     BEHALF [2] - 1:17, 2:2
    America [1] - 88:1          50:5, 61:5, 68:11         61:12, 83:23, 84:17      attorney [1] - 25:19      behavior [1] - 53:3
    American [3] - 71:13,      applies [2] - 13:22,      arguments [5] - 5:6,      Attorney's [1] - 1:18     behaviors [1] - 68:22
     71:14, 78:18               15:3                      9:12, 9:23, 35:15,       August [5] - 6:9, 7:2,    behind [1] - 64:9
    Amnesty [1] - 78:13        apply [13] - 22:4,         82:6                      25:8, 32:16              believes [3] - 74:19,
    amnesty [18] - 10:5,        33:12, 48:18, 49:13,     arise [1] - 80:3          authorities [2] - 16:4,    75:13, 82:9
     38:2, 68:8, 68:9,          49:23, 50:6, 50:23,      arises [1] - 60:13         88:3                     belongs [3] - 80:23,
     68:10, 68:11, 68:13,       60:3, 61:21, 67:25,      armed [5] - 16:20,        authority [9] - 7:12,      85:24, 86:19
     68:15, 68:24, 69:12,       83:25, 89:11, 92:9        63:5, 79:25, 80:1,        15:24, 27:23, 28:21,     benefit [2] - 18:6,
     74:10, 74:11, 78:8,       appreciate [3] - 51:25,    80:12                     32:20, 53:25, 60:12,      40:24
     78:9, 78:17, 78:24,        76:16, 91:5              arrested [1] - 80:18       87:24, 88:2              Benov [1] - 49:17
     82:8                      approach [2] - 45:6,      Artiaga [1] - 69:4        available [12] - 22:6,    Berger [2] - 23:11,
    amount [1] - 34:1           83:21                    Article [5] - 87:16,       34:15, 42:2, 42:3,        47:8
    analogize [1] - 40:2       approaches [1] - 84:3      88:2, 89:17, 89:22,       42:4, 42:6, 42:21,       Bermuda [1] - 75:4
    analogous [4] - 20:5,      appropriate [3] -          89:23                     44:4, 44:19, 45:20,      best [2] - 59:8, 70:4
     28:25, 31:25, 75:2         33:15, 86:1, 88:3        article [2] - 87:19,       86:5
                                                                                                             better [2] - 37:9, 82:7
    analogy [4] - 28:3,        appropriately [1] -        87:23                    Avenue [4] - 1:21,
                                                                                                             between [13] - 7:13,
     74:4, 76:3, 76:12          92:9                     articles [1] - 26:24       1:24, 2:11, 93:8
                                                                                                              17:5, 22:10, 25:14,
    analysis [9] - 19:5,       April [1] - 93:7          aside [3] - 34:8, 53:4,                              35:12, 42:9, 57:22,
     21:1, 21:2, 35:17,        Arambasic [1] - 80:9       63:3                                 B              62:3, 63:14, 64:24,
     35:23, 38:6, 41:18,       area [2] - 16:4, 76:7     aspect [2] - 18:8,                                   72:16, 76:12, 78:17
     52:19, 56:10                                         24:13                    back-door [1] - 89:1
                               areas [1] - 49:12                                                             beyond [8] - 6:10,
    analyzed [1] - 20:17                                 assert [1] - 81:16        backed [1] - 29:22
                               Argentina [44] - 4:8,                                                          10:1, 15:24, 20:24,
    analyzing [1] - 52:17       6:5, 6:7, 7:13, 8:10,    asserted [4] - 72:14,     background [2] -
                                                                                                              35:16, 51:3, 53:22,
    Anastasia [1] - 70:8        11:9, 12:24, 15:10,       72:19, 78:7, 79:6         45:9, 74:23
                                                                                                              58:11
                                16:15, 18:1, 24:21,      asserting [1] - 82:6      bad [1] - 79:25
    ancillary [1] - 30:23                                                                                    bias [2] - 58:23, 60:25
    angry [1] - 56:17           27:19, 30:10, 31:1,      assertion [1] - 45:23     bail [4] - 86:5, 86:6,
                                                                                                             big [1] - 77:2
                                34:4, 34:11, 39:15,      assessed [1] - 43:17       87:4, 92:8
    animus [1] - 45:2                                                                                        bill [1] - 20:6
                                40:20, 42:9, 42:16,      assessing [1] - 81:3      balance [1] - 37:21
    answer [7] - 25:23,                                                                                      Biscayne [1] - 2:3
                                59:11, 59:15, 65:14,     Associate [1] - 3:14      Balkans [1] - 80:4
     33:20, 59:12, 60:23,                                                                                    bit [1] - 85:3
     69:13, 70:4, 90:13         66:23, 67:21, 67:25,     assume [9] - 19:5,        ballistics [4] - 52:23,
                                                                                                             Black [4] - 9:4, 9:6,
    answered [2] - 60:25,       68:2, 70:11, 71:16,       31:15, 33:7, 34:7,        53:8, 53:18, 58:17
                                                                                                              16:6, 79:2
     90:14                      71:25, 72:20, 73:15,      34:18, 51:2, 61:11,      bandied [1] - 60:19
                                                                                                             blank [1] - 64:8
    answers [1] - 60:11         74:14, 74:18, 74:19,      62:23, 88:22             barracks [1] - 58:24
                                                                                                             blow [1] - 36:20
    apart [1] - 18:18           75:25, 76:12, 78:3,      assumes [1] - 56:24       barrier [1] - 79:11
                                                                                                             bodies [3] - 21:5,
Case 1:19-mc-23851-EGT Document 37 Entered on FLSD Docket 04/03/2020 Page 96 of 109
                                                                           96


     44:1, 46:25                54:11, 57:14            Case [1] - 3:8               14:3, 14:12, 15:1,         cliche [1] - 77:25
    body [2] - 45:11, 89:11    bunch [1] - 55:15        cases [14] - 9:16,           24:10, 37:8, 38:24         client [1] - 56:23
    boils [2] - 8:14, 30:1     burden [19] - 5:8,        10:24, 10:25, 16:8,        charges [11] - 8:10,        close [9] - 54:12,
    Bonnet [4] - 13:2,          27:16, 48:9, 48:12,      28:2, 28:3, 28:5,           31:3, 52:25, 53:6,          55:22, 55:23, 57:15,
     20:19, 41:20, 42:20        48:21, 48:22, 49:9,      49:17, 68:25, 69:11,        69:13, 72:9, 72:12,         59:25, 71:6, 71:9,
    bothered [1] - 57:23        49:11, 49:15, 49:19,     71:5, 74:24, 75:23,         73:14, 75:6, 85:7,          71:12
    Boulevard [1] - 2:3         50:18, 50:19, 50:22,     80:10                       88:18                      closer [3] - 11:20,
    bound [2] - 33:7,           50:24, 51:9, 51:10,     cast [1] - 77:18            charging [3] - 62:10,        29:25, 60:4
     88:21                      51:14, 51:18, 58:5      category [1] - 11:2          65:7, 85:10                co [2] - 87:13, 89:13
    bounds [1] - 36:11         burdens [1] - 49:13      caused [1] - 62:19          check [1] - 57:6            co-counsel [2] -
    Bovio [1] - 39:23          burial [1] - 21:6        caveat [2] - 16:5,          checked [1] - 69:14          87:13, 89:13
    boxes [1] - 43:9           buttresses [1] - 86:22    48:19                      childhood [1] - 36:19       codefendants [3] -
    branch [4] - 81:10,        BY [1] - 2:9             ceases [1] - 22:25          Christopher [1] - 3:13       9:20, 9:22, 66:16
     85:17, 88:4, 88:9                                  cell [4] - 12:14, 22:23,    CHRISTOPHER [1] -           collaborate [1] - 23:2
    branches [1] - 72:18                 C               22:24                       1:20                       column [1] - 70:8
    BRAVO [2] - 1:7, 1:11                               cellblock [1] - 17:19       Circuit [3] - 13:25,        columnist [1] - 70:9
    Bravo [46] - 2:6, 3:8,     cadavers [1] - 52:14     cells [7] - 11:5, 54:25,     49:17, 80:25               comfortable [1] -
     3:19, 6:12, 6:21, 7:1,    Campos [2] - 23:7         56:25, 57:1, 57:7,         circumstance [5] -           91:16
     8:10, 8:20, 9:12,         Camps [9] - 12:12,        59:16, 59:25                32:25, 83:23, 84:17,       coming [1] - 71:24
     9:24, 10:6, 11:3,          12:21, 22:22, 23:8,     center [1] - 17:18           85:12, 87:5                commend [1] - 74:14
     11:12, 12:15, 15:15,       23:9, 32:11, 32:13,     centimeters [5] - 13:7,     circumstances [2] -         commendable [1] -
     17:15, 18:3, 18:20,        34:25, 47:8              13:11, 43:17, 43:21,        16:19, 58:7                 74:15
     22:21, 22:23, 23:16,      camps [1] - 23:8          45:12                      circumstantial [1] -        comment [3] - 26:7,
     27:15, 30:5, 38:12,       Camps' [2] - 53:4,       central [1] - 23:15          52:25                       67:10, 67:11
     46:4, 46:15, 46:19,        81:25                   centuries [1] - 15:13       citations [1] - 86:10       commentary [1] -
     56:7, 57:20, 66:15,       candidly [1] - 26:2      century [2] - 9:6,          cite [5] - 13:25, 14:1,      65:19
     66:18, 66:25, 67:7,       cannot [13] - 8:20,       15:17                       28:6, 49:16, 80:2          committed [5] - 23:17,
     68:4, 68:5, 68:11,         8:22, 10:18, 11:8,      certain [7] - 5:6, 10:5,    cited [9] - 10:24,           31:19, 38:24, 66:18,
     74:8, 74:9, 75:18,         15:4, 16:17, 26:12,      33:2, 68:21, 69:7,          15:16, 39:24, 41:19,        84:22
     76:23, 77:18, 78:7,        27:10, 27:25, 31:1,      83:18                       49:18, 78:8, 85:13,        committing [1] - 80:7
     78:25, 81:14, 83:8,        36:24, 51:15, 67:20     certainly [9] - 21:24,       86:12, 89:13               common [3] - 55:6,
     85:22                     Captain [1] - 65:25       30:19, 51:3, 61:23,        citizen [2] - 71:13,         56:10, 68:22
    Bravo's [8] - 3:22,        care [2] - 7:7, 89:15     63:4, 66:20, 67:16,         71:14                      compare [2] - 74:22,
     13:18, 15:9, 23:11,       careful [2] - 92:7,       76:7, 86:2                 citizens [1] - 72:9          74:24
     23:19, 24:8, 46:3,         92:11                   certificates [1] - 52:12    civil [4] - 38:20, 49:11,   compatriots [1] -
     82:5                      carried [1] - 52:20      certification [2] -          59:10, 72:12                82:10
    break [2] - 46:6, 76:18    case [69] - 3:7, 3:23,    52:14, 54:7                civilian [2] - 54:23,       competence [1] - 81:6
    brick [1] - 36:21           5:15, 5:16, 6:6, 6:7,   certified [2] - 9:11,        73:19                      competent [2] - 87:23,
    brief [3] - 12:18,          8:15, 9:14, 9:18,        13:14                      claim [4] - 80:5, 86:17,     88:2
     49:16, 78:9                9:20, 9:21, 10:11,      certify [8] - 6:14, 7:12,    88:22, 89:1                compilation [2] - 22:2,
    briefing [1] - 19:11        10:15, 10:16, 12:6,      12:8, 12:19, 33:21,        claims [3] - 9:24,           39:25
    briefly [3] - 10:14,        13:24, 15:7, 15:13,      46:2, 81:12, 93:3           58:14, 59:4                compilations [2] -
     46:14, 76:15               16:18, 16:23, 17:13,    certifying [1] - 15:22      clarification [2] - 7:20,    20:4, 22:5
    briefs [1] - 85:14          18:2, 19:2, 20:6,       cetera [1] - 53:19           51:7                       compiled [1] - 21:7
    bring [6] - 15:7, 15:19,    21:13, 28:1, 31:2,      challenge [1] - 19:13       clarify [4] - 46:14,        compiles [1] - 40:10
     16:8, 70:20, 71:16         33:10, 37:2, 39:23,     chance [1] - 22:13           54:5, 76:23, 77:1          complaint [2] - 4:9,
    British [2] - 17:6          43:11, 48:22, 49:5,     change [3] - 35:4,          cleansing [1] - 80:7         4:15
    British-controlled [1]      50:19, 51:1, 51:4,       59:2, 59:5                 clear [23] - 10:16,         completed [1] - 53:17
     - 17:6                     55:13, 56:23, 61:7,     changed [2] - 58:22,         11:21, 15:14, 16:2,        completely [5] -
    broader [1] - 28:8          64:11, 64:13, 65:6,      58:23                       17:22, 27:13, 30:21,        35:15, 37:21, 53:9,
    broke [1] - 51:22           65:23, 66:2, 66:5,      character [11] - 48:8,       33:1, 39:23, 46:17,         60:14, 60:19
    brother [1] - 45:8          66:20, 69:5, 69:10,      48:10, 50:15, 58:6,         47:9, 48:20, 54:2,         compliance [1] -
    brother's [1] - 45:11       71:2, 72:23, 72:24,                                  54:19, 55:1, 57:20,
                                                         59:18, 60:3, 61:10,                                     53:24
    brought [6] - 8:10,         73:12, 74:4, 74:12,      63:5, 84:18, 84:23          61:3, 66:2, 67:18,         Composite [1] - 4:12
     38:2, 42:9, 53:1,          74:13, 74:14, 75:9,                                  71:3, 78:16, 79:18,
                                                        characterized [1] -                                     concealment [1] -
                                75:14, 79:18, 80:8,                                  86:6
     54:22, 75:22                                        15:1                                                    33:19
                                80:16, 81:1, 81:23,                                 clearance [1] - 68:8
    brutalize [1] - 20:5                                charge [5] - 16:25,                                     concede [5] - 24:22,
                                85:12, 85:13, 89:6,                                 cleared [2] - 56:7,
    bullet [1] - 43:21                                   62:4, 62:6, 84:9,                                       59:14, 59:15, 61:20,
                                89:11                                                74:8
    bullets [6] - 13:1,                                  89:15                                                   63:25
                               CASE [1] - 1:2                                       clearly [1] - 53:12
     23:22, 23:23, 24:8,                                charged [7] - 7:14,                                     concedes [1] - 7:9
Case 1:19-mc-23851-EGT Document 37 Entered on FLSD Docket 04/03/2020 Page 97 of 109
                                                                           97


    conceding [4] - 7:19,       81:6, 86:14, 88:6,        67:24, 72:8, 72:12,       25:1, 27:20, 28:8,         93:8
     7:21, 7:25, 64:17          92:4                      72:14, 82:16, 83:9,       28:12, 28:15, 30:11,      Court's [4] - 15:13,
    concern [5] - 12:8,        consideration [8] -        84:7, 84:9                30:16, 31:7, 31:10,        39:8, 45:3, 80:23
     34:19, 36:16, 38:18,       33:14, 45:3, 71:12,      conviction [3] - 77:12,    31:14, 31:20, 32:4,       court-martial [3] -
     86:19                      77:17, 80:23, 81:9,       78:21, 84:8               32:20, 33:22, 34:4,        38:22, 38:23, 38:25
    concerned [2] - 24:2,       85:24, 86:1              convictions [3] -          34:7, 35:11, 35:20,       courtroom [4] - 15:20,
     53:5                      considerations [1] -       39:11, 66:8, 77:7         35:22, 36:1, 36:9,         43:9, 75:22, 86:4
    concerning [1] - 51:23      86:7                     convince [1] - 30:6        36:14, 38:17, 39:7,       COURTROOM [5] -
    concerns [3] - 81:7,       considered [7] -          convincing [1] - 52:24     40:22, 42:2, 42:19,        3:2, 3:7, 46:11,
     83:10, 86:15               19:16, 20:8, 21:15,      cooperate [1] - 31:5       43:14, 43:23, 44:4,        46:13, 92:16
    conclude [7] - 10:10,       44:12, 47:6, 47:15,      copy [2] - 4:17, 5:15      44:13, 44:16, 44:19,      Courts [4] - 16:22,
     17:23, 26:18, 26:20,       85:25                    core [4] - 8:7, 9:5,       45:14, 45:25, 46:5,        17:21, 40:20, 43:2
     27:15, 38:4, 78:24        considering [5] - 5:4,     14:19, 36:15              46:7, 46:8, 46:22,        courts [10] - 10:1,
    concluded [3] - 6:10,       14:2, 14:10, 34:13,      Corporal [1] - 37:15       47:2, 48:6, 48:16,         10:6, 70:6, 70:11,
     48:12, 92:19               34:14                    correct [17] - 4:6,        49:24, 50:6, 50:10,        79:2, 79:11, 80:10,
    concludes [1] - 78:19      consistent [3] - 41:25,    4:16, 18:17, 30:24,       50:13, 50:22, 50:24,       81:3, 82:11, 85:18
    conclusion [10] -           49:5, 80:2                31:9, 32:6, 34:6,         51:5, 51:7, 51:20,        courts' [1] - 33:13
     13:19, 18:10, 37:20,      conspiracy [1] - 24:5      35:10, 35:21, 48:17,      56:8, 57:3, 57:22,        cover [7] - 5:10, 11:22,
     51:9, 52:24, 53:22,       conspiratorial [1] -       50:9, 50:10, 57:5,        59:6, 59:22, 60:6,         28:19, 78:1, 78:2,
     58:22, 60:10, 65:8,        24:11                     64:5, 65:2, 67:10,        60:12, 60:16, 61:6,        79:14, 90:8
     78:15                     contemporaneous [4]        89:19                     61:18, 61:20, 61:25,      cover-up [4] - 28:19,
    conclusions [4] -           - 28:17, 31:21, 32:7,    corroborated [1] -         62:2, 62:22, 63:19,        78:1, 78:2, 79:14
     36:12, 55:25, 58:13,       35:3                      32:18                     63:25, 64:6, 64:23,       covered [1] - 29:3
     62:25                     contest [2] - 8:16,       corroborates [1] -         66:5, 66:14, 67:3,        covers [1] - 7:14
    concoct [1] - 23:13         15:4                      20:14                     67:13, 69:16, 69:24,      cowered [1] - 12:14
    concocted [1] - 32:23      contested [1] - 19:9      corruption [3] - 88:17,    71:23, 72:22, 73:1,       create [2] - 55:21,
    concurring [1] - 85:15     contesting [1] - 24:12     88:23, 89:1               73:4, 73:15, 74:16,        58:13
                               context [5] - 16:10,      counsel [9] - 3:10,        74:25, 75:2, 76:13,
    condition [1] - 32:25                                                                                     creates [1] - 56:3
                                16:14, 18:14, 28:8,       3:13, 3:25, 4:18, 6:2,    76:18, 76:19, 76:21,
    conduct [4] - 42:13,                                                                                      credibility [1] - 9:2
                                31:25                     51:21, 83:16, 87:13,      81:22, 82:13, 83:14,
     52:17, 60:14, 63:4                                                                                       crime [7] - 14:3,
                               continue [1] - 48:18       89:13                     84:13, 84:16, 87:10,
    conducted [4] - 37:13,                                                                                     14:11, 16:11, 24:7,
                                                                                    87:12, 87:20, 88:12,
     41:13, 77:16, 79:13       CONTINUED [1] - 2:1       count [1] - 20:14                                     73:20, 78:1, 78:3
                                                                                    89:4, 89:17, 89:20,
    conducting [2] - 37:9,     continuum [3] - 63:8,     counted [1] - 45:10                                  crimes [3] - 68:23,
                                                                                    89:23, 89:25, 90:6,
     39:2                       63:12, 63:23             countries [1] - 72:4                                  69:5, 79:14
                                                                                    90:14, 91:8, 91:11,
    confidence [1] - 86:14     contradict [5] - 9:8,     countries' [1] - 67:17                               Criminal [2] - 1:24,
                                                                                    91:14, 91:17, 91:21,
    confined [3] - 54:24,       17:12, 18:4, 57:3,       country [10] - 9:19,                                  78:12
                                                                                    91:25, 92:3, 92:12,
     54:25, 55:23               78:25                     18:23, 33:8, 38:22,                                 criminal [5] - 15:20,
                                                                                    92:15
    conflate [1] - 39:18       Contradiction [2] -        56:6, 62:10, 65:7,                                   43:11, 51:4, 52:25,
                                                                                   court [17] - 3:20, 14:5,
    conflated [1] - 85:3        13:22, 15:3               65:12, 71:14, 83:13                                  81:7
                                                                                    18:5, 20:2, 20:9,
    conflating [1] - 84:21     contradictory [7] -       country's [4] - 33:4,                                criticism [1] - 67:19
                                                                                    29:10, 38:22, 38:23,
    conflict [14] - 10:17,      29:8, 30:2, 30:3,         67:19, 81:7, 86:16                                  criticize [1] - 72:4
                                                                                    38:25, 45:19, 46:5,
     10:21, 10:22, 11:8,        38:13, 40:20, 41:23,     counts [2] - 12:19,                                  cross [3] - 25:3, 25:6,
                                                                                    46:13, 67:12, 76:18,
     17:5, 24:24, 28:23,        63:21                     13:14                                                36:24
                                                                                    82:6, 92:17
     35:12, 35:13, 59:10,      contradicts [1] - 40:6    couple [1] - 90:12                                   cross-examination [2]
                                                                                   Court [52] - 2:10, 2:10,
     62:8, 79:24, 80:1         contrary [5] - 15:24,     course [15] - 5:6, 8:8,                               - 25:3, 25:6
                                                                                    3:1, 3:3, 4:24, 6:10,
    conflicting [3] - 27:21,    16:3, 26:18, 52:4,        19:25, 21:22, 22:2,                                 cross-examined [1] -
                                                                                    6:17, 7:11, 13:18,
     27:24, 28:23               61:7                      28:1, 29:4, 31:13,                                   36:24
                                                                                    14:1, 14:3, 14:11,
    conflicts [2] - 10:23,     control [1] - 73:18        38:17, 39:19, 54:17,                                crossed [1] - 56:23
                                                                                    14:18, 14:24, 21:24,
     80:3                      controlled [1] - 17:6      62:14, 78:3, 81:22,                                 CRR [2] - 2:9, 93:7
                                                                                    22:8, 22:9, 26:25,
    confrontation [6] -        controverts [1] - 8:21     82:25                                               cruelty [1] - 45:2
                                                                                    27:23, 30:6, 32:9,
     36:4, 56:12, 56:16,       conveniently [1] -        COURT [142] - 1:1,                                   crystal [3] - 10:16,
                                                                                    33:18, 33:20, 38:8,
     56:21, 62:15, 64:1         4:17                      3:5, 3:17, 3:21, 4:4,                                17:22, 79:18
                                                                                    40:6, 41:3, 41:4,
    connected [3] - 10:23,     Convention [1] -           4:11, 4:14, 4:18, 5:1,                              current [1] - 8:11
                                                                                    41:12, 42:10, 42:14,
     12:9                       78:18                     5:11, 5:17, 5:20,                                   cursory [2] - 44:18,
                                                                                    42:17, 43:10, 45:22,
    connection [1] - 14:17     conversations [1] -        5:25, 11:13, 11:19,                                  46:18
                                                                                    48:1, 48:20, 57:10,
    consider [18] - 4:17,       57:2                      14:5, 14:7, 14:9,                                   custody [2] - 11:10,
                                                                                    65:17, 68:17, 68:21,
     4:24, 5:23, 6:17, 7:8,    convict [3] - 70:13,       15:23, 18:7, 19:4,                                   54:21
                                                                                    77:1, 77:12, 77:21,
     13:18, 14:20, 16:24,       82:3, 83:8                19:13, 20:21, 21:10,
                                                                                    78:11, 78:15, 78:24,
     22:3, 22:6, 24:22,        convicted [12] - 31:2,     21:13, 21:19, 22:14,
                                                                                    78:25, 79:5, 80:15,
     40:14, 48:4, 67:23,        65:5, 66:17, 67:16,       23:7, 23:9, 24:23,
                                                                                    81:2, 85:5, 91:17,
Case 1:19-mc-23851-EGT Document 37 Entered on FLSD Docket 04/03/2020 Page 98 of 109
                                                                           98


                               defenseless [4] -           14:11, 87:24              discussion [13] -            35:24
               D
                                6:12, 10:18, 10:20,       developed [3] - 72:13,      37:11, 38:7, 41:17,        Dube [29] - 18:7,
    D.C [2] - 1:21, 1:25        79:19                      73:13, 89:12               44:13, 45:19, 45:24,        19:16, 20:11, 20:15,
    damage [1] - 54:21         defenses [5] - 30:6,       developing [1] - 73:8       52:8, 54:10, 65:16,         21:8, 21:23, 22:7,
    dangerous [1] - 53:23       68:5, 68:6, 70:2,         Diaz [3] - 48:21, 48:22,    68:9, 78:7, 78:22,          22:13, 33:23, 37:23,
    date [3] - 19:9, 31:15,     81:17                      50:4                       80:22                       40:17, 41:18, 42:22,
     91:19                     defensive [1] - 15:8       dictatorship [1] -         dispel [1] - 36:6            44:20, 45:14, 45:16,
    dates [2] - 40:16,         defer [1] - 62:10           17:25                     displays [1] - 45:1          47:19, 49:24, 50:5,
     45:20                     deference [1] - 37:14      died [3] - 7:6, 55:10      disprove [1] - 48:13         51:12, 57:23, 58:4,
    days [11] - 54:16,         deficient [3] - 77:20,     difference [3] - 72:16,    disproved [1] - 53:9         58:11, 58:19, 58:20,
     55:17, 63:9, 63:14,        79:12, 79:13               72:18, 89:5               disproves [1] - 41:6         75:20, 76:4, 76:9,
     64:2, 64:3, 64:18,        define [2] - 9:2, 89:10    differences [1] - 25:13    dispute [2] - 16:7,          87:8
     91:4, 91:8, 91:11,        definition [1] - 86:20     different [35] - 16:14,     62:5                       Dube's [7] - 21:17,
     91:25                     degree [1] - 45:2           33:12, 36:19, 37:3,       disputing [1] - 18:24        33:24, 42:4, 47:6,
    dead [1] - 6:13            delay [1] - 61:12           47:9, 49:25, 60:5,        distance [1] - 43:17         48:3, 48:7, 50:2
    deal [3] - 53:13, 54:2,    Delfino [1] - 12:20         61:17, 63:20, 63:24,      distinction [1] - 42:8      due [7] - 53:21, 68:14,
     54:6                      delivered [1] - 52:15       64:11, 64:12, 66:7,       distinguish [1] - 82:10      68:19, 69:8, 70:24,
    dealing [2] - 39:13,       demand [1] - 85:18          68:10, 71:24, 71:25,      distinguished [1] -          71:4, 71:7
     88:14                     demands [1] - 22:25         72:16, 72:19, 72:22,       70:9                       during [3] - 11:17,
    death [3] - 52:12,         demonstrate [2] -           73:1, 73:7, 73:19,        distinguishing [1] -         13:8, 17:3
     61:15, 64:20               20:18, 53:9                74:18, 74:21, 83:20,       24:17
    debate [1] - 64:4          demonstrated [2] -          83:21, 83:22, 84:3,       District [6] - 2:10, 3:3,              E
    debating [1] - 7:11         12:24, 24:16               84:21, 86:24, 88:13,       14:23, 85:5, 93:8
                                                           90:11                                                 Eain [1] - 13:24
    decades [1] - 32:3         demonstrates [1] -                                    DISTRICT [2] - 1:1, 1:1
                                                          difficult [1] - 61:24      Division [1] - 1:24         early [2] - 6:8, 80:4
    deceased [4] - 30:25,       60:9
     32:2, 36:24, 52:13                                   digestible [3] - 42:17,    DIVISION [1] - 1:2          easier [1] - 36:20
                               demonstrating [1] -
    decide [4] - 9:6, 33:18,                               42:25, 44:22              docket [1] - 91:22          Eastern [1] - 14:23
                                37:19
     75:12, 75:17              denial [1] - 46:16         direct [1] - 77:8          document [3] - 4:14,        Edwin [1] - 3:4
    decided [3] - 68:25,                                  directly [1] - 24:3         29:13, 83:7                EDWIN [1] - 1:15
                               denied [1] - 87:8
     73:20, 82:11                                         Director [1] - 3:14        documents [12] -            effect [5] - 14:22,
                               denies [1] - 40:6
    deciding [2] - 71:5,                                  director [7] - 21:5,        4:23, 8:11, 8:22,           23:1, 66:11, 69:15,
                               deny [4] - 38:4, 57:23,
     72:2                                                  43:25, 47:2, 47:4,         10:9, 43:6, 43:24,          84:6
                                67:20, 88:7
    decision [10] - 8:19,                                  51:24, 54:9, 58:15         47:23, 48:2, 50:20,        effectively [5] - 15:8,
                               Department [4] - 1:20,
     14:23, 29:16, 37:24,                                 dirty [2] - 70:15           51:24, 54:8, 84:10          20:3, 22:1, 33:10,
                                1:23, 3:14, 75:12
     65:23, 67:22, 80:2,                                  Dirty [1] - 80:16          done [7] - 7:23, 43:3,       37:9
                               DEPUTY [5] - 3:2, 3:7,
     87:4, 88:19                                          disagree [4] - 7:17,        43:10, 58:9, 71:19,        effects [1] - 52:15
                                46:11, 46:13, 92:16
    decisions [3] - 15:17,                                 19:24, 74:2, 74:4          71:20, 90:7                effort [1] - 70:13
                               describe [4] - 16:13,
     75:15, 80:3                                          disarm [3] - 12:4,         door [1] - 89:1             either [5] - 6:1, 34:15,
                                20:10, 25:7, 40:9
    declared [1] - 69:23                                   25:11, 56:13              double [3] - 57:6,           43:25, 82:8, 87:12
                               described [5] - 13:22,
    defeat [1] - 8:20                                     disarmed [1] - 11:10        69:14, 79:7                elaborate [1] - 5:4
                                17:22, 18:2, 47:16,
    defend [1] - 62:16          68:22                     disarming [1] - 25:17      Double [1] - 79:10          elected [1] - 73:6
    Defendant [1] - 2:6        describes [5] - 23:11,     discern [1] - 25:13        double-check [1] -          electronic [1] - 4:17
    DEFENDANT [2] -             23:16, 25:12, 41:12,      discipline [1] - 58:1       57:6                       element [2] - 24:23,
     1:11, 2:2                  47:19                     disclaiming [1] -          double-checked [1] -         57:24
    defendant [10] - 4:19,     describing [1] - 41:1       27:12                      69:14                      Eleventh [1] - 80:25
     11:14, 20:4, 20:8,        destroy [1] - 8:24         discounted [1] - 34:5      double-jeopardy [1] -       elsewhere [1] - 8:8
     31:12, 33:17, 68:3,       destroyed [1] - 44:11      discretionary [2] -         79:7                       emphasize [3] - 25:25,
     69:25, 70:3, 92:7         destroys [1] - 29:21        33:16, 81:15              Double-Jeopardy [1] -        27:11, 29:7
    defendant's [3] - 5:8,     detail [6] - 5:5, 29:12,   discrimination [1] -        79:10                      emphasized [1] -
     22:17, 27:23               41:19, 54:3, 56:9,         49:12                     doubt [4] - 6:11, 10:1,      77:18
    defendants [6] - 68:7,      57:19                     discuss [6] - 10:14,        51:4, 53:22                empowered [1] -
     77:6, 78:22, 79:6,        determination [6] -         19:10, 28:3, 29:12,       Doug [2] - 73:2, 73:12       17:25
     80:5, 83:6                 14:13, 33:16, 75:10,       39:20, 41:19              down [12] - 7:24, 8:14,     enables [1] - 74:23
    defense [19] - 8:25,        75:11, 81:16, 88:10       discussed [7] - 20:12,      11:6, 14:5, 17:19,         encapsulated [1] -
     38:2, 49:7, 49:14,        determinations [1] -        23:20, 37:8, 44:24,        30:1, 36:20, 69:13,         77:3
     49:19, 57:12, 61:21,       9:19                       69:16, 77:15, 79:9         70:6, 70:11, 74:1,         end [4] - 8:13, 38:10,
     62:4, 64:25, 65:11,       determine [4] - 6:8,       discusses [2] - 49:21,      87:20                       62:17, 69:8
     70:1, 76:1, 78:23,         15:9, 15:11, 15:15         77:22                     draw [1] - 52:23            ended [1] - 53:8
     79:7, 82:7, 83:16,        determined [1] - 81:20     discussing [2] -           drawing [1] - 36:11         enemies [1] - 85:23
     85:4, 86:21, 88:23        determines [3] - 14:3,      18:23, 24:14              driving [2] - 33:23,        enforced [1] - 7:13
Case 1:19-mc-23851-EGT Document 37 Entered on FLSD Docket 04/03/2020 Page 99 of 109
                                                                           99


    enforcement [1] -           Evidence [2] - 22:4,       example [10] - 10:18,       24:21, 29:2                 66:15
     73:13                       33:12                      13:24, 28:10, 28:12,      expressly [1] - 89:14      fact [34] - 9:23, 15:25,
    engaged [3] - 17:11,        evidence [130] - 4:10,      35:8, 39:12, 40:23,       extent [17] - 16:12,         16:7, 19:6, 19:18,
     41:24, 62:15                4:12, 8:20, 9:1, 9:17,     67:6, 67:22, 68:20         19:19, 19:24, 23:25,        20:14, 22:7, 22:22,
    entails [1] - 68:1           12:25, 13:3, 13:18,       examples [1] - 12:11        24:2, 24:16, 35:14,         23:19, 24:21, 27:10,
    entirely [1] - 30:21         14:15, 15:8, 16:6,        exceeded [1] - 36:10        36:12, 42:15, 49:3,         28:20, 29:20, 35:24,
    entitled [6] - 9:7, 16:9,    16:10, 17:1, 17:3,        exception [26] - 5:9,       51:2, 51:9, 72:15,          37:1, 37:11, 39:7,
     22:3, 68:6, 82:19,          17:4, 17:23, 19:15,        10:12, 11:22, 18:6,        82:10, 84:4, 86:17,         39:10, 39:11, 51:16,
     93:5                        19:19, 19:20, 20:4,        26:16, 27:16, 27:22,       91:3                        53:21, 54:12, 56:14,
    entity [1] - 73:24           20:8, 20:10, 20:11,        29:4, 48:11, 49:7,        Extinction [1] - 78:12       59:15, 59:23, 62:22,
    environment [3] -            20:13, 20:16, 21:7,        59:20, 60:3, 60:11,       extra [1] - 91:7             65:9, 67:1, 67:21,
     38:25, 60:13, 84:17         21:14, 21:19, 21:21,       60:21, 61:4, 75:17,       extraditability [1] -        67:23, 77:20, 81:25,
    equation [2] - 37:4,         22:2, 22:11, 22:12,        80:11, 83:25, 84:19,       88:24                       82:21, 89:14
     59:12                       22:16, 23:18, 23:22,       85:1, 86:23, 87:1,        extraditable [2] - 8:1,    fact-finding [3] -
    equitable [3] - 33:14,       24:16, 24:21, 26:20,       87:7, 88:14, 89:20         59:19                       27:10, 37:1, 51:16
     81:17, 85:24                26:21, 27:22, 27:24,      exceptions [1] - 87:17     extradite [4] - 30:5,      facts [36] - 6:21, 7:21,
    era [5] - 28:7, 29:18,       28:23, 29:1, 29:2,        excuse [1] - 79:23          33:17, 46:3, 75:12          8:3, 8:16, 8:23, 9:8,
     30:22, 72:7, 89:3           29:6, 29:23, 29:24,       execution [8] - 12:16,     extradited [6] - 8:5,        9:25, 11:14, 12:3,
    error [4] - 42:15,           30:14, 30:16, 30:18,       12:25, 13:5, 13:7,         33:21, 70:3, 75:8,          12:17, 14:14, 14:16,
     42:16, 50:7, 50:9           30:19, 30:20, 31:8,        20:18, 26:5, 41:25,        75:18, 82:15                15:4, 17:8, 17:11,
    escalation [2] - 56:16,      31:11, 31:20, 31:21,       45:6                      extraditee [2] - 9:7,        18:4, 20:7, 21:9,
     62:19                       31:24, 32:23, 34:10,      execution-style [7] -       9:20                        22:19, 30:2, 30:4,
    escape [39] - 10:3,          34:18, 35:5, 35:12,        12:16, 12:25, 13:5,       extraditing [2] - 73:24,     37:6, 38:14, 41:8,
     11:18, 11:24, 12:10,        36:17, 37:5, 38:15,        20:18, 26:5, 41:25,        83:12                       48:2, 54:13, 58:19,
     12:18, 12:22, 13:5,         38:19, 39:3, 39:8,         45:6                      EXTRADITION [2] -            61:17, 61:19, 62:23,
     13:8, 13:12, 13:15,         39:9, 39:10, 39:14,       executive [6] - 53:16,      1:6, 1:13                   63:7, 63:20, 63:24,
     13:19, 16:20, 17:20,        39:16, 39:19, 39:20,       54:1, 81:9, 85:17,        Extradition [1] - 3:8        82:9, 85:8
     17:24, 18:15, 20:14,        39:24, 40:8, 40:18,        88:3, 88:9                extradition [52] - 3:22,   factual [5] - 9:19,
     23:14, 25:8, 25:18,         40:25, 41:5, 42:20,       exercise [1] - 53:24        4:7, 6:6, 7:10, 8:11,       14:19, 36:3, 36:12,
     26:5, 26:19, 29:25,         43:23, 44:3, 45:24,       exhaustive [2] - 52:19,     8:17, 12:7, 14:14,          62:5
     30:7, 37:18, 41:6,          47:15, 47:24, 48:10,       53:17                      15:13, 15:22, 17:12,      failed [5] - 11:12,
     41:10, 41:11, 41:15,        48:23, 49:1, 49:22,       Exhibit [5] - 4:12,         17:14, 18:5, 19:6,          27:15, 27:16, 48:14,
     41:24, 43:19, 51:19,        50:21, 51:10, 51:23,       46:19, 52:5, 53:16         22:4, 26:19, 27:18,         78:23
     53:2, 54:17, 54:20,         52:1, 52:6, 52:8,         exhibit [1] - 5:15          32:1, 33:3, 35:17,        failings [1] - 77:22
     57:8, 60:1, 61:16,          52:24, 52:25, 53:13,      exhibits [3] - 4:23,        36:11, 37:25, 39:22,      fair [7] - 33:8, 34:1,
     63:9, 79:21                 54:6, 54:10, 55:25,        70:7, 70:25                40:6, 40:12, 40:13,         36:9, 36:10, 38:11,
    escaped [1] - 54:15          57:11, 58:4, 58:10,       exist [2] - 21:25, 32:22    42:21, 44:20, 47:23,        83:13, 88:22
    escapees [1] - 6:24          58:13, 59:1, 59:4,                                    62:9, 67:19, 67:20,       fairest [1] - 20:2
                                                           existed [1] - 22:12
                                 62:3, 62:8, 65:15,                                    70:8, 71:3, 71:5,         fairly [2] - 19:2, 76:2
    escaping [2] - 45:4,                                   existence [4] - 8:21,
                                 65:20, 66:4, 67:1,                                    71:13, 72:2, 79:2,        fairness [3] - 57:24,
     55:18                                                  46:18, 59:10, 88:21
                                 67:5, 72:13, 73:8,                                    81:5, 81:8, 81:13,          81:7, 86:15
    especially [1] - 51:13                                 exonerate [1] - 9:24
                                 73:13, 73:22, 75:22,                                  83:11, 85:4, 85:11,       falling [1] - 29:7
    ESQ [4] - 1:17, 1:20,                                  expect [1] - 31:6
                                 80:17, 82:2, 82:8,                                    85:19, 86:9, 87:2,        falls [1] - 11:1
     1:22, 2:2                                             experience [1] - 76:1
                                 82:25, 83:1, 84:1,                                    87:8, 87:19, 87:23,       false [1] - 27:1
    essentially [5] - 7:19,                                expert [9] - 4:21,
                                 85:9                                                  88:7, 88:21               falsely [1] - 27:3
     12:16, 26:24, 29:16,                                   26:22, 52:22, 52:23,
                                evidentiary [1] - 50:25                               extraordinarily [1] -      falseness [1] - 53:10
     38:13                                                  53:9, 53:18, 54:18,
                                exact [3] - 79:6, 85:20,                               6:5                       familiarity [1] - 72:23
    establish [2] - 12:12,                                  60:24, 61:1
                                 88:15                                                extremely [1] - 53:23      family [3] - 52:15,
     26:1                                                  expertise [1] - 61:1
                                exacting [1] - 85:23                                  eye [1] - 47:25              74:18, 74:19
    established [3] -                                      experts [10] - 4:24,
                                exactly [15] - 9:9,                                                              far [9] - 13:1, 29:7,
     18:20, 59:23, 81:25                                    16:13, 25:4, 25:5,
                                 28:25, 30:15, 31:9,
    establishes [2] -
                                 31:13, 31:17, 47:4,
                                                            26:1, 26:14, 27:11,                  F                 29:23, 29:25, 38:9,
     17:14, 17:15                                           31:25, 47:15, 59:7                                     43:19, 52:17, 53:4,
                                 51:13, 56:4, 56:5,                                   F.3d [1] - 81:1              67:7
    et [1] - 53:19                                         explain [6] - 15:5,
                                 76:24, 79:20, 83:2,                                  F.Supp [3] - 14:23,        fashion [1] - 32:1
    ethnic [1] - 80:7                                       16:10, 16:25, 17:9,
                                 88:15                                                  80:19, 85:6
    event [3] - 56:10, 77:2,                                22:9, 62:11                                          fatal [1] - 73:11
                                examination [4] -                                     F2.d [1] - 13:25
     90:5                                                  explained [2] - 32:9,                                 fault [1] - 10:15
                                 25:3, 25:6, 53:22,                                   F3.d [1] - 85:14
    events [9] - 23:15,                                     81:2                                                 favor [2] - 9:15, 27:24
                                 60:23                                                face [2] - 34:7, 58:9
     25:7, 28:17, 41:14,                                   explains [1] - 16:15                                  favorable [1] - 62:23
                                examined [3] - 21:5,                                  facia [2] - 49:4, 49:10
     52:10, 52:18, 58:25,                                  explanatory [6] - 16:6,                               federal [4] - 72:9,
                                 36:24, 44:1                                          facing [2] - 53:23,
     65:10, 69:3                                            17:4, 17:8, 17:11,                                     72:12, 73:9, 75:6
Case 1:19-mc-23851-EGT Document 37 Entered on FLSD Docket 04/03/2020 Page 100 of 109
                                                                           100


     fell [1] - 80:10             83:15                                               guerillas [1] - 54:14      held [5] - 6:7, 11:10,
                                                                      G
     fellow [4] - 11:3, 12:5,   follows [1] - 54:2                                    guess [14] - 5:12,          18:15, 24:3, 80:25
       12:15, 24:4              footing [1] - 38:9         gathered [2] - 17:18,       34:8, 34:19, 35:2,        help [3] - 25:5, 26:15,
     few [9] - 12:11, 13:20,    footings [1] - 36:19        80:18                      35:5, 35:11, 35:15,        67:13
       43:12, 47:25, 58:14,     force [2] - 31:16,         generous [2] - 38:12,       38:17, 58:20, 62:11,      helpful [2] - 41:2, 91:6
       63:22, 78:5, 79:4,         69:15                     85:21                      66:5, 69:24, 84:7,        helpfully [1] - 87:13
       91:4                     foregoing [1] - 93:3       given [5] - 35:11, 36:5,    90:18                     hereby [1] - 93:3
     fictitious [2] - 17:24,    foreign [8] - 9:19,         71:6, 76:16, 82:14        GUILLERMO [2] - 1:7,       hid [2] - 12:12, 12:13
       23:14                      30:4, 33:4, 33:13,       glasses [1] - 69:2          1:11                      hiding [2] - 22:23,
     Fifth [1] - 67:21            81:4, 81:6, 86:15,       GLENDA [2] - 2:9,          Guillermo [1] - 3:8         75:3
     figure [2] - 38:14,          88:23                     93:7                      guilt [7] - 8:24, 9:1,     highjacking [2] -
       68:14                    forensic [13] - 12:25,     Glenda [1] - 93:7           9:19, 15:9, 15:11,         55:19, 63:10
     file [2] - 90:2, 90:21       13:2, 20:13, 21:1,       Government [60] -           15:15, 81:20              highlight [1] - 9:14
     filed [5] - 3:23, 4:8,       21:2, 21:14, 37:5,        5:1, 6:2, 9:16, 10:2,     guilty [2] - 57:21, 66:1   highlighting [1] - 59:7
       4:22, 91:9, 91:22          40:8, 40:18, 40:25,       17:6, 17:7, 17:10,        gun [2] - 23:22, 43:20     highly [1] - 70:9
     files [1] - 91:3             42:24, 43:12, 45:15       22:10, 25:14, 25:19,      gunned [3] - 7:24,         himself [1] - 24:1
     filing [2] - 52:5, 90:24   forensics [3] - 20:17,      26:25, 27:2, 28:9,         11:6, 17:19               historians [1] - 26:3
     filled [1] - 43:9            41:18, 47:16              28:15, 28:16, 28:18,      gunpowder [1] - 45:10      historical [3] - 16:10,
     final [6] - 15:11, 65:7,   forgive [1] - 75:22         28:22, 29:18, 31:4,       guns [1] - 11:6             31:25, 43:6
       77:23, 79:15, 79:16,     form [2] - 42:17, 44:22     34:4, 34:20, 34:22,       gunshot [3] - 13:7,        history [2] - 16:13,
       80:21                    formal [1] - 78:20          35:3, 35:4, 38:21,         20:17, 45:10               24:20
     FINAL [1] - 1:13           formally [2] - 4:7, 4:9     40:21, 41:7, 41:13,                                  hit [2] - 23:24, 43:20
     finally [2] - 63:11,       format [3] - 21:8,          48:13, 50:14, 52:4,                  H               hold [1] - 69:11
       81:20                      42:25, 43:4               55:4, 55:13, 56:11,                                  Holmes [1] - 15:18
     findings [13] - 6:13,      forth [2] - 15:25, 57:2     58:5, 58:14, 59:4,        habeas [1] - 81:15         home [2] - 21:5, 33:7
       9:2, 29:12, 34:20,       forward [1] - 68:6          59:8, 59:14, 59:15,       Haidar [7] - 12:12,        Honor [77] - 3:6, 3:11,
       34:23, 35:3, 35:12,      foster [1] - 25:18          59:24, 63:25, 64:24,       12:21, 23:16, 32:11,       3:18, 4:3, 4:13, 4:17,
       36:5, 39:12, 44:9,       fought [1] - 73:12          68:1, 71:10, 71:25,        32:14, 47:8, 53:4          4:21, 5:3, 5:14, 6:4,
       45:23, 58:16, 76:5       four [3] - 32:11, 52:21,    73:17, 73:19, 73:23,      half [1] - 90:25            6:5, 6:15, 7:17, 8:14,
     fine [3] - 90:14, 91:8,      66:16                     75:4, 75:13, 83:17,       hallway [1] - 54:25         8:18, 9:5, 9:9, 9:14,
       91:24                    fourteen [1] - 91:19        83:20, 83:21, 84:3,       halt [1] - 81:8             10:10, 10:12, 11:21,
     fire [1] - 25:17           FPR [2] - 2:9, 93:7         84:5, 85:20, 90:10,       hand [2] - 31:7, 35:22      12:2, 13:17, 14:8,
     fired [3] - 54:12,         framework [4] - 48:17,      90:18                     handgun [2] - 23:21         15:6, 15:16, 16:9,
       55:22, 55:23               50:11, 51:8              government [1] -           handily [1] - 90:13         19:9, 19:25, 21:18,
     firmer [1] - 38:9          frankly [3] - 72:3,         17:25                     happy [2] - 5:4, 5:9        22:3, 24:2, 24:15,
     first [17] - 11:21,          72:7, 86:9               GOVERNMENT [1] -           hard [1] - 73:12            24:22, 25:2, 26:9,
       13:21, 18:21, 19:5,      fraudulent [1] - 33:19      1:17                      hard-fought [1] -           26:14, 27:14, 27:25,
       24:20, 24:23, 26:15,     fresh [2] - 67:16,         Government's [8] -          73:12                      33:5, 39:17, 39:24,
       35:20, 36:13, 37:3,        82:19                     4:12, 9:8, 9:11, 9:15,    harmony [1] - 16:8          43:13, 44:7, 44:18,
       40:3, 40:11, 40:13,      friend [1] - 72:25          38:16, 38:19, 62:3,       hate [1] - 17:17            46:1, 46:14, 48:19,
       41:11, 48:16, 89:22      front [2] - 21:16, 82:22    69:17                     haul [1] - 75:19            49:23, 51:2, 51:22,
     firsthand [1] - 26:3                                  Governmental [1] -         head [4] - 13:4, 27:25,     52:2, 53:12, 54:4,
                                fugitive [5] - 9:7,
     five [1] - 66:16                                       28:24                      41:22, 84:12               56:24, 70:4, 76:15,
                                  17:12, 40:4, 48:23,
     flaw [1] - 73:11             49:20                    grab [1] - 25:21           heading [2] - 78:12,        79:16, 79:20, 80:21,
     flawed [1] - 37:20         fugitive's [3] - 49:15,    granted [1] - 87:23         79:10                      81:11, 81:21, 84:11,
     flee [2] - 62:14, 62:15      81:6, 86:15              great [4] - 53:13, 54:2,   heads [1] - 64:9            84:15, 84:20, 86:10,
     fleeing [2] - 62:19,       full [10] - 9:22, 30:10,    54:6, 76:5                hear [3] - 43:13, 59:8,     86:25, 88:16, 88:20,
       62:20                      36:25, 42:13, 47:18,     ground [3] - 13:4,          82:5                       89:9, 89:19, 90:1,
     floor [1] - 52:10            68:19, 69:8, 69:14,       41:21, 71:3               heard [1] - 38:1            90:5, 90:23, 92:2,
     FLORIDA [1] - 1:1            71:15, 74:6              group [5] - 6:11,          hearing [17] - 3:22,        92:14, 92:18
     Florida [6] - 1:4, 1:19,   full-stop [2] - 68:19,      53:23, 54:20, 57:8,        4:20, 4:22, 4:25, 5:5,    HONORABLE [1] -
       2:4, 2:11, 3:4, 93:9       69:8                      60:8                       5:13, 5:21, 22:4,          1:15
     flying [1] - 57:14         fully [1] - 57:18          grouped [1] - 11:5          24:20, 36:11, 38:25,      Honorable [1] - 3:4
     focus [1] - 25:2           funeral [7] - 21:5,        guard [4] - 54:17,          42:4, 86:5, 86:6,         hope [3] - 53:11, 73:6,
     focussing [1] - 64:23        43:25, 47:2, 47:4,        55:21, 56:13, 56:19        86:9, 90:3, 90:21          76:4
     folks [1] - 55:17            51:24, 54:9, 58:15       guard's [1] - 55:21        HEARING [1] - 1:13         hospital [3] - 32:14,
     follow [2] - 48:6, 51:8    fusillade [2] - 12:13,     guarding [1] - 7:2         hearings [1] - 20:12        55:9, 55:10
     follow-up [1] - 48:6         22:25                    guards [6] - 25:11,        hearsay [2] - 22:5,        hostages' [1] - 12:10
     followed [1] - 52:21       fusillado [1] - 25:15       25:17, 55:2, 56:22,        39:25                     hostilities [1] - 80:12
     following [2] - 59:21,                                 62:15, 62:16              hefty [1] - 27:18          hour [2] - 60:1, 64:19
Case 1:19-mc-23851-EGT Document 37 Entered on FLSD Docket 04/03/2020 Page 101 of 109
                                                                           101


     hours [5] - 6:8, 60:2,      62:18                        18:22, 64:15               49:21, 61:10, 63:3,      justified [2] - 73:8,
      61:11, 61:15, 90:25      inclined [1] - 25:20         intent [1] - 55:6            63:4, 64:18, 64:19,        75:14
     house [2] - 36:20,        include [3] - 22:12,         interesting [2] - 76:3,      65:5, 71:7, 73:24,       justness [1] - 80:22
      36:21                      41:8, 68:6                   90:4                       78:11, 90:16, 92:4       juxtapose [1] - 35:2
     Human [1] - 78:18         included [2] - 10:9,         interim [1] - 19:18        issues [9] - 6:16, 7:17,
     human [2] - 69:4, 71:4      54:7                       International [3] -          10:5, 68:18, 70:25,                  K
     humanity [3] - 68:23,     includes [1] - 20:16           1:23, 3:15, 3:16           71:4, 74:8, 90:3
      69:5, 73:21              including [10] - 6:11,       interposed [1] - 78:23     itself [3] - 64:7, 84:5,   kangaroo [1] - 70:6
     hundreds [2] - 29:11,       20:19, 21:3, 23:19,        interpretation [2] -         89:8                     keep [4] - 14:6, 76:15,
      38:6                       41:19, 47:14, 49:17,         39:15, 79:1                                          76:19, 76:21
     hypothetical [3] -          54:22, 68:7, 68:8          intervene [1] - 73:25                  J              key [4] - 10:15, 16:17,
      16:24, 18:3, 61:11       inconsistencies [1] -        intervened [2] - 52:18,                                24:18, 43:2
                                 22:10                        53:1                     Jason [1] - 3:12           kill [3] - 10:18, 53:7,
                                                                                       JASON [1] - 1:17
                I              inconsistent [3] -           intervening [3] -                                      55:7
                                 13:12, 20:13, 40:21          53:21, 64:13, 66:8       jeopardy [1] - 79:7        killed [13] - 7:3, 12:16,
     idea [1] - 41:23          incorrect [2] - 57:10,       introduce [9] - 4:2,       Jeopardy [1] - 79:10        12:20, 12:25, 13:1,
     identified [2] - 19:22,     65:4                         6:1, 8:22, 16:6, 17:1,   join [1] - 57:8             13:6, 17:13, 17:15,
       79:20                   incurred [1] - 56:13           17:3, 17:4, 19:14,       Jon [3] - 5:18, 56:2,       17:16, 23:5, 24:9,
     identify [1] - 22:21      indeed [2] - 54:6, 54:9        29:2                       60:9                      27:7, 79:21
     identity [1] - 17:9       independent [1] -            introduced [7] -           JON [1] - 5:19             killers [1] - 55:15
     II [1] - 10:17              47:23                        31:20, 34:17, 44:5,      Jones [1] - 73:2           killing [11] - 10:20,
     illegal [1] - 54:15       indicate [1] - 64:2            52:6, 65:20, 65:21,      Journal [1] - 70:10         11:25, 13:5, 17:2,
     illustrate [1] - 52:9     indicates [2] - 53:13,         67:1                     Judge [58] - 3:4, 3:9,      26:5, 28:4, 42:1,
     imagine [2] - 40:2,         56:15                      introducing [2] - 8:20,      5:24, 14:7, 18:7,         45:5, 54:22, 55:7,
       42:7                    indictment [1] - 20:6          58:10                      19:16, 20:11, 20:15,      80:12
     imcompatability [1] -     indiscriminately [1] -       introduction [1] -           21:8, 21:17, 21:23,      killings [4] - 10:16,
       78:17                     55:5                         34:18                      22:7, 22:13, 33:23,       12:8, 20:18, 24:3
     immunity [2] - 34:2,      individuals [8] -            invented [1] - 17:24         33:24, 37:23, 39:12,     kind [15] - 24:1, 31:25,
       36:2                      19:22, 20:23, 22:16,       investigation [24] -         40:17, 41:18, 42:4,       49:13, 53:20, 57:21,
     impact [1] - 71:13          22:18, 23:17, 25:21,         27:10, 29:15, 34:21,       42:21, 44:20, 45:14,      64:13, 65:6, 65:20,
     impartial [1] - 37:13       66:22, 67:2                  37:1, 37:10, 37:12,        45:16, 46:7, 46:10,       67:1, 70:23, 79:3,
     impediment [1] -          individuals' [1] -             37:19, 51:16, 52:19,       46:20, 47:6, 47:19,       81:9, 86:24, 90:8
       78:20                     14:17                        53:14, 53:17, 55:24,       48:3, 48:7, 49:24,       known [1] - 42:7
     implicated [1] - 78:2     ineffective [1] - 35:7         57:19, 58:18, 67:6,        50:2, 50:5, 51:12,       knows [1] - 8:18
     implicitly [1] - 7:9      infer [1] - 38:18              67:8, 67:9, 71:15,         54:7, 55:3, 55:12,       Kohon [2] - 12:20,
     importance [1] - 24:17    inferring [1] - 34:10          74:7, 77:19, 78:21,        57:23, 58:4, 58:11,       22:23
     important [4] - 11:12,    inform [1] - 45:2              79:8, 79:12, 84:6          58:19, 58:20, 59:21,
       18:17, 26:13, 54:5      information [2] -            investigative [1] -          64:22, 65:16, 67:11,                 L
     importantly [1] - 73:23     19:17, 38:1                  81:4                       74:3, 75:20, 76:4,
                                                            investigator [5] - 40:1,     76:9, 76:19, 76:25,      lack [1] - 37:9
     impose [1] - 33:3         initial [13] - 6:2, 12:13,
                                                              40:3, 40:8, 77:16,         77:15, 78:2, 85:14,      language [3] - 89:4,
     imposing [1] - 57:25        12:22, 13:1, 22:25,
                                                              84:7                       87:8, 91:24                89:7, 89:14
     impressed [2] - 41:15,      36:4, 56:12, 56:15,
                                                            investigators [2] -        judge [4] - 58:16,         large [1] - 10:17
       76:9                      56:19, 56:21, 57:12,
                                 62:3                         37:7, 44:12                65:23, 82:12, 87:6       large-scale [1] - 10:17
     imprisoned [1] - 80:14
                               injured [1] - 7:3            involve [1] - 69:4         JUDGE [1] - 1:15           largely [3] - 19:16,
     imprisonment [1] -
                               innocence [2] - 15:15,       involved [4] - 57:25,      judges [4] - 30:7,           21:23, 73:22
       70:21
                                 81:20                        70:16, 71:15, 80:17        65:19, 81:24, 83:7       larger [4] - 11:8,
     IN [2] - 1:4, 1:4
                               inquiries [1] - 84:21        involvement [2] -          judgment [2] - 33:11,        16:10, 31:24, 83:10
     inapplicable [1] - 10:7
                                                              22:17, 23:11               53:20                    last [3] - 4:22, 67:16,
     inappropriate [1] -       Inquiry [3] - 33:10,
                                                            IRA [5] - 17:2, 17:5,      judicata [1] - 76:6          70:24
       13:18                     81:3, 86:11
                               inquiry [2] - 84:22,           17:6, 18:3, 28:10        judicial [1] - 81:4        law [38] - 9:24, 10:4,
     inaudible [3] - 27:6,
                                 84:25                      IRA-related [1] - 17:2     jurisdiction [1] - 7:11      10:7, 10:15, 10:16,
       27:12, 50:23
                               insight [2] - 26:2, 26:4     Ireland [1] - 17:3         jury [2] - 72:14, 75:8       15:13, 15:14, 19:2,
     inches [2] - 13:7,
                               instance [2] - 17:2,         irrelevant [1] - 35:16     justice [9] - 65:11,         19:6, 19:7, 24:6,
       45:13
                                                            issue [30] - 9:5, 9:13,      70:11, 70:20, 70:23,       24:10, 33:1, 33:10,
     incident [10] - 19:1,       49:10
                                                              10:11, 10:12, 11:15,       71:17, 73:11, 81:7,        38:2, 39:20, 49:5,
       26:18, 27:6, 35:9,      instead [1] - 82:23
                                                              21:1, 27:22, 28:13,        84:13, 86:16               49:11, 49:12, 51:1,
       56:16, 61:4, 62:13,     insufficient [2] - 5:8,
                                                              28:16, 28:22, 30:10,     Justice [4] - 1:20,          60:16, 61:7, 67:18,
       63:13, 63:18, 84:23       53:19
                                                              34:14, 35:8, 36:2,         1:23, 3:14, 15:18          69:11, 69:12, 69:14,
     incidental [5] - 10:21,   insulates [1] - 60:14
                                                              39:13, 42:3, 48:8,       justification [1] - 7:25     69:16, 69:23, 71:3,
       11:8, 59:13, 61:13,     insurrection [2] -
Case 1:19-mc-23851-EGT Document 37 Entered on FLSD Docket 04/03/2020 Page 102 of 109
                                                                           102


       73:13, 74:11, 78:8,        82:23                   matter [10] - 3:7,          6:24, 7:4, 11:4,         motivations [1] - 86:3
       78:9, 78:17, 79:1,       living [1] - 30:22         19:11, 34:23, 59:23,       17:10, 17:25, 27:1,      motive [1] - 85:10
       79:18, 89:6, 89:11       locked [1] - 56:25         64:7, 72:1, 82:13,         29:14, 29:16, 31:16,     move [2] - 4:7, 4:10
     Law [5] - 9:4, 9:6,        logic [1] - 49:6           82:17, 90:17, 93:5         36:16, 37:7, 37:12,      moving [1] - 43:19
       16:7, 78:14, 79:2        longest [1] - 77:4        MATTER [1] - 1:4            37:19, 38:3, 38:24,      MR [148] - 3:6, 3:11,
     laws [4] - 67:25,          look [11] - 14:13,        matters [2] - 30:23,        44:12, 52:2, 52:17,       3:18, 4:3, 4:6, 4:13,
       68:13, 68:15, 69:8         15:24, 45:18, 47:5,      90:25                      53:7, 53:14, 53:21,       4:16, 4:21, 5:3, 5:14,
     lawyer [1] - 76:1            51:25, 74:23, 75:25,    maximum [2] - 54:16,        54:1, 54:3, 55:24,        5:24, 6:4, 11:17,
     lay [3] - 41:5, 42:17,       76:2, 76:4, 78:10,       55:18                      56:5, 56:6, 57:19,        11:20, 14:8, 14:10,
       50:20                      84:10                   mean [13] - 15:9,           57:25, 58:1, 58:17,       16:2, 18:17, 19:8,
     lays [2] - 33:24, 47:15    looked [1] - 76:7          22:20, 33:3, 39:19,        58:24, 65:11, 67:6,       19:24, 21:2, 21:12,
     leads [2] - 33:22, 60:9    looking [7] - 6:20,        45:3, 48:25, 63:2,         67:8, 67:9, 67:12,        21:18, 21:21, 22:19,
     learn [1] - 34:11            11:1, 12:23, 36:1,       63:8, 63:24, 65:17,        67:15, 68:8, 70:14,       23:8, 23:10, 24:25,
     learned [1] - 37:2           46:16, 48:7, 74:3        74:12, 82:17               73:17, 74:7, 77:16,       25:2, 27:25, 28:11,
     least [7] - 19:12, 24:5,   lost [5] - 9:25, 10:4,    meaning [6] - 12:25,        77:18, 79:7, 80:19,       28:14, 28:25, 30:15,
       35:7, 45:18, 50:11,        44:11                    19:2, 19:3, 25:13,         82:8                      30:19, 31:9, 31:13,
       50:17, 64:3              lower [3] - 49:3, 49:9,    33:21, 43:19              military's [1] - 53:14     31:17, 31:23, 32:6,
     led [3] - 17:23, 38:3,       50:3                    means [4] - 49:8, 72:6,    mill [1] - 6:7             33:5, 34:3, 34:6,
       64:19                                               88:3, 88:22               mind [4] - 16:9, 16:23,    35:10, 35:19, 35:21,
                                                                                      58:23
     legal [6] - 5:3, 19:3,                M              meant [1] - 48:21                                     35:25, 36:8, 36:10,
       36:2, 48:17, 81:17                                 medical [5] - 7:7, 45:9,   mind-run [1] - 16:23       36:15, 39:6, 39:17,
     legally [1] - 75:14        machine [2] - 11:6,        52:22, 53:8, 53:18        mine [1] - 72:25           40:25, 42:5, 42:23,
     legislation [1] - 83:19     43:20                    meet [3] - 5:8, 27:16,     minimum [3] - 13:13,       43:15, 43:24, 44:6,
     legitimate [1] - 53:24     magistrate [2] - 14:13,    51:17                      24:5, 49:22               44:15, 44:17, 44:21,
     Leiva [2] - 81:1, 86:12     40:13                    melee [1] - 57:13          minute [1] - 68:15         45:15, 45:17, 45:18,
     length [2] - 17:22,        MAGISTRATE [1] -          member [3] - 17:5,         minutes [2] - 46:8,        46:1, 46:10, 46:14,
       29:11                     1:15                      74:18, 74:19               63:22                     46:24, 47:4, 48:15,
     lengthy [1] - 20:7         main [1] - 13:25          members [4] - 31:15,       Mirer [1] - 3:15           48:19, 50:2, 50:8,
     less [2] - 26:8, 41:15     man [3] - 12:4, 13:2,      52:15, 54:20, 70:14       Mirer-Singer [1] - 3:15    50:12, 50:16, 50:23,
                                 71:18                    memo [2] - 90:22,          MIRRER [1] - 1:22          51:1, 51:6, 51:13,
     lesser [3] - 50:1, 50:7,
                                manages [1] - 40:5         91:4                      MIRRER-SINGER [1] -        51:22, 56:24, 57:5,
       50:8
                                manner [4] - 15:1,        memorandum [5] -            1:22                      58:12, 59:21, 60:4,
     Letter [4] - 9:4, 9:6,
                                 17:16, 37:14              70:7, 70:24, 76:8,        Mississippi [2] -          60:7, 60:15, 60:18,
       16:7, 79:2
                                Marandino [3] - 37:16,     90:2, 90:7                 72:10, 72:11              61:17, 61:19, 61:23,
     level [2] - 32:23, 88:8
                                 47:9, 47:12              memory [1] - 57:9          mistake [1] - 42:11        62:1, 62:21, 63:8,
     liability [3] - 24:2,
                                March [1] - 1:5           mentioned [1] - 20:16      modern [5] - 21:1,         63:23, 64:5, 64:21,
       24:7, 24:11
                                Marileo [3] - 46:24,      mentions [1] - 46:21        21:2, 28:7, 29:10,        65:9, 66:13, 66:15,
     liable [1] - 24:3
                                 47:10, 47:12                                         49:5                      67:4, 68:4, 69:18,
     license [1] - 64:16                                  merely [5] - 8:21, 8:23,
                                Marileo's [1] - 46:18                                moment [1] - 34:8          69:20, 69:21, 70:4,
     lie [2] - 10:3, 41:6                                  11:10, 36:16, 85:19
                                mark [1] - 4:11                                      Monday [1] - 1:6           72:21, 72:23, 73:2,
     Lieutenant [2] - 41:9,                               meritable [1] - 74:13
                                marshalled [1] - 31:11                               months [1] - 80:6          73:6, 74:2, 74:22,
       83:8                                               meritorious [1] -
                                                                                                                75:1, 75:15, 76:15,
     life [3] - 70:18, 70:20,   martial [3] - 38:22,       75:14                     Montoneros [5] -
                                                                                                                76:22, 82:5, 82:12,
       71:18                     38:23, 38:25             merits [2] - 8:15,          54:14, 54:20, 55:16,
                                                                                                                82:25, 84:10, 84:15,
     light [2] - 62:23, 72:5    Martinelli [12] - 8:19,    42:14                      56:25, 60:8
                                                                                                                84:20, 86:4, 86:6,
     likely [2] - 37:24,         29:20, 33:6, 39:24,      met [4] - 48:9, 50:20,     moreover [5] - 10:4,
                                                                                                                86:22, 87:11, 87:13,
       82:15                     85:5, 85:10, 86:4,        51:10, 58:5                12:23, 21:24, 37:11,
                                                                                                                87:21, 88:11, 88:15,
     limit [1] - 24:1            87:3, 87:4, 88:16,       metaphor [1] - 36:19        85:13
                                                                                                                89:9, 89:19, 89:22,
     Limitations [1] - 78:13     88:17, 92:10             metting [1] - 70:18        morning [9] - 3:5, 3:6,
                                                                                                                89:24, 90:1, 90:12,
     limitations [2] - 68:24,   Mason [1] - 80:15         MIAMI [1] - 1:2             3:11, 3:17, 3:18,
                                                                                                                90:20, 90:23, 91:10,
       69:6                     mass [1] - 55:7           Miami [7] - 1:4, 1:19,      3:21, 6:8, 18:24,
                                                                                                                91:13, 91:15, 91:19,
     limited [2] - 32:1,        massacre [4] - 57:11,      2:4, 2:11, 2:11, 93:8,     25:7
                                                                                                                91:24, 92:1, 92:2,
       83:11                     57:18, 66:3, 79:19        93:9                      most [8] - 6:15, 9:16,
                                                                                                                92:10, 92:14, 92:18
     line [5] - 10:15, 25:16,   massacred [2] - 6:12,     middle [6] - 7:23,          26:14, 29:8, 29:19,
                                                                                                               MS [1] - 5:18
       56:22, 56:23, 79:20       65:14                     11:4, 17:18, 18:13,        57:6, 62:23, 85:21
                                                                                                               Mujagic [1] - 80:9
     lined [2] - 55:4, 64:8     massacring [1] - 80:7      77:2, 79:22               motivated [6] - 85:3,
                                                                                                               multiple [4] - 9:22,
     lines [3] - 16:8, 52:21,   Mastroleo [1] - 46:22     midst [1] - 80:12           85:8, 86:18, 87:25,
                                                                                                                10:24, 12:6, 32:7
       57:23                    material [9] - 22:5,      might [8] - 16:25,          88:7
                                                                                                               murder [14] - 7:14,
     listed [2] - 12:7, 55:25    40:14, 40:15, 40:19,      17:1, 17:3, 17:9,         motivation [5] - 86:8,
                                                                                                                7:15, 12:19, 16:25,
                                 42:12, 44:21, 47:6,       31:5, 45:22, 64:14         87:15, 89:2, 89:3,
     lists [2] - 7:5, 47:6                                                                                      26:12, 32:22, 38:24,
                                 47:21, 48:4              military [49] - 6:11,       89:15
     live [3] - 5:25, 31:5,
Case 1:19-mc-23851-EGT Document 37 Entered on FLSD Docket 04/03/2020 Page 103 of 109
                                                                           103


      56:21, 63:1, 63:2,       news [1] - 26:23           object [1] - 90:23           11:4, 12:15, 13:16,      opposite [5] - 8:23,
      64:17, 66:3, 72:8,       next [4] - 10:11, 59:12,   objection [4] - 5:1,         24:4                      29:20, 38:13, 55:16,
      72:9                      69:24, 79:4                5:3, 5:21, 90:15           Offices [1] - 3:14         84:24
     murdered [2] - 27:9,      Nezirovic [2] - 80:2,      objective [1] - 59:5        official [9] - 10:2,      opposition [4] - 6:20,
      74:19                     80:8                      obliterate [2] - 40:5,       17:10, 22:10, 26:24,      7:5, 8:6, 70:7
     murderous [1] - 15:2      nice [1] - 55:19            60:20                       28:15, 28:22, 29:18,     order [13] - 3:1, 16:25,
     murders [3] - 10:1,       niceties [1] - 15:19       obliterated [1] - 75:20      40:21, 41:7               46:16, 47:6, 47:22,
      12:21, 84:12             night [6] - 6:13, 7:23,    obliterates [3] - 29:6,     Official [1] - 2:10        48:3, 48:7, 50:2,
     must [2] - 15:1, 87:8      11:5, 17:18, 58:25,        29:21, 36:17               often [1] - 33:9           53:2, 53:16, 61:6,
     mystery [1] - 82:18        79:22                     obliterating [1] -          Ohla [3] - 13:6, 20:19,    77:3, 90:4
                               Ninth [1] - 49:17           29:25                       45:7                     orders [1] - 53:24
                N              NO [1] - 1:2               obliteration [4] -          old [3] - 57:9, 73:22,    ordinary [1] - 16:23
                               noises [1] - 57:2           34:20, 37:22, 38:11,        85:22                    Ordinola [1] - 85:13
     name [2] - 20:5, 37:7     non [2] - 13:14, 59:19      71:8                       Oliver [1] - 15:18        origin [1] - 88:18
     named [7] - 12:4,         Non [5] - 13:22, 15:3,     observations [2] -          ON [2] - 1:17, 2:2        original [7] - 36:22,
      13:2, 13:9, 41:20,        33:10, 81:3, 86:11         46:25, 47:13               once [3] - 50:24, 64:15    46:16, 48:20, 62:19,
      43:15, 45:7, 77:15       Non-Contradiction [2]      obstruction [1] -           one [58] - 7:3, 12:18,     63:15, 78:3, 84:12
     names [1] - 5:17           - 13:22, 15:3              84:13                       13:15, 13:16, 18:13,     originally [1] - 55:9
     narrative [2] - 52:7,     non-extraditable [1] -     obviously [3] - 56:22,       21:4, 22:21, 22:24,      otherwise [3] - 27:17,
      66:20                     59:19                      84:12, 90:18                23:4, 23:5, 23:12,        40:5, 44:11
     narrow [6] - 6:16,        Non-Inquiry [3] -          occipital [2] - 13:3,        23:16, 25:4, 25:11,      outcome [4] - 59:2,
      15:21, 28:2, 29:4,        33:10, 81:3, 86:11         41:21                       25:17, 25:20, 26:10,      66:12, 81:23, 83:18
      29:5, 54:25              non-political [1] -        occupied [2] - 52:11,        27:1, 29:10, 30:1,       outraged [1] - 57:12
     nation [2] - 9:17,         13:14                      72:18                       31:17, 32:10, 32:16,     outset [1] - 6:16
      85:18                    none [2] - 41:17,          occur [1] - 10:16            34:8, 35:5, 35:15,       outside [1] - 80:11
     national [1] - 54:1        66:13                     occurred [19] - 6:21,        37:6, 37:16, 38:14,      overall [1] - 86:11
     nations [1] - 81:5        nonetheless [1] - 78:4      8:12, 10:2, 11:17,          38:18, 39:1, 40:15,      overarching [1] -
     natural [1] - 42:25       normal [1] - 36:6           12:22, 18:21, 27:6,         41:20, 43:15, 46:24,      13:21
     nature [2] - 48:23,       normally [1] - 9:18         31:15, 52:7, 56:4,          48:7, 55:2, 57:3,        overlap [6] - 62:3,
      83:24                    North [2] - 2:11, 93:8      58:24, 61:15, 62:16,        57:15, 63:1, 65:23,       63:7, 64:24, 64:25,
     Naval [4] - 6:25, 44:4,   Northeast [1] - 1:18        62:24, 65:15, 72:9,         65:25, 66:7, 67:7,        65:6, 65:10
      44:5, 44:8               notable [1] - 41:9          73:18, 73:20, 74:5          67:23, 70:2, 73:23,      overpower [1] - 55:20
     Navy [2] - 42:3, 42:6     notably [1] - 37:6         OF [6] - 1:1, 1:4, 1:6,      74:2, 75:15, 77:14,      overturned [1] - 74:11
     NEAL [1] - 2:2                                        1:8, 1:17, 2:2              80:1, 83:17, 84:22,      own [13] - 10:7, 22:20,
                               note [4] - 23:25,
     Neal [2] - 2:3, 3:19                                 offense [48] - 5:9, 8:1,     86:17                     22:21, 24:1, 26:1,
                                37:15, 45:13, 78:6
     necessarily [3] - 21:2,                               8:2, 10:12, 10:19,         One [1] - 79:18            37:11, 51:14, 68:5,
                               noted [1] - 85:15
      21:22, 64:16                                         11:2, 11:7, 11:22,         ones [4] - 23:12, 28:6,    70:7, 79:1, 80:7,
                               nothing [6] - 28:17,
     neck [3] - 13:10,                                     14:2, 14:11, 14:21,         28:7, 46:24               82:5, 82:8
                                34:17, 34:25, 58:22,
      43:16, 43:21              69:22, 70:22               15:2, 16:1, 16:19,         ongoing [2] - 17:5,
                                                                                       18:8
     need [11] - 14:5, 14:9,   notion [3] - 23:22,         18:6, 18:10, 24:16,                                             P
      14:13, 38:14, 42:13,      43:18, 55:20               26:16, 27:15, 34:14,       open [1] - 25:16
      69:2, 83:5, 83:7,        notwithstanding [3] -       35:7, 48:24, 49:7,         operates [1] - 91:17      P-E-R-D-U-E [1] - 5:19
      87:20, 89:8, 92:8         59:18, 87:18, 87:22        57:19, 57:21, 59:20,       opinion [14] - 21:17,     P.A [1] - 2:3
     needs [1] - 34:22         nowadays [1] - 67:17        60:3, 60:10, 60:21,         33:24, 35:6, 61:1,       page [32] - 6:21, 8:7,
     neutralized [1] - 80:14                               62:7, 62:13, 65:5,          76:7, 77:1, 78:11,        8:9, 14:24, 25:3,
                               Number [2] - 3:8,
     never [11] - 8:3, 8:24,                               66:19, 71:8, 71:11,         79:6, 83:6, 85:5,         25:12, 26:9, 27:5,
                                78:14
      10:21, 11:7, 22:13,                                  75:17, 79:23, 80:11,        85:14, 85:15, 86:13,      29:14, 41:1, 44:9,
                               number [10] - 12:24,
      32:21, 48:2, 66:25,                                  83:25, 84:25, 86:20,        92:4                      44:14, 44:18, 46:19,
                                15:16, 20:17, 22:19,
      69:12, 70:1, 74:11                                   86:23, 87:1, 87:7,         opinions [11] - 10:8,      47:5, 47:11, 47:22,
                                26:9, 39:1, 49:16,
     nevertheless [1] -                                    88:13, 89:2, 89:11,         20:3, 20:10, 21:7,        49:16, 52:9, 52:11,
                                63:1, 63:3, 77:7
      34:23                                                89:20                       21:24, 22:8, 29:11,       68:20, 77:4, 77:22,
                               numbers [4] - 41:1,
     New [3] - 1:21, 1:24,                                offenses [7] - 7:14,         29:24, 42:17, 45:19,      78:9, 78:10, 78:15,
                                52:21, 52:22, 69:19
      14:23                                                12:7, 13:14, 13:23,         45:20                     78:16, 79:5, 80:20,
                               numerous [1] - 22:9
     new [20] - 34:25, 38:1,                               16:4, 68:22, 78:3          opponent [1] - 85:20       81:1, 85:6, 85:15
                               NW [2] - 1:21, 1:24
      39:3, 39:8, 39:9,                                   office [1] - 1:23           opportunities [1] -       pages [8] - 29:11,
      39:10, 39:14, 39:16,                                Office [2] - 1:18, 3:16      81:14                     38:6, 41:3, 43:5,
      39:17, 40:11, 40:12,
                                          O               Officer [1] - 12:5          opportunity [3] -          43:6, 53:5, 79:4,
      40:15, 48:4, 58:13,      O'Grady [1] - 70:9         officer [3] - 17:10,         40:14, 90:2, 90:19        88:19
      58:18, 58:22, 59:1,      obedience [3] - 68:14,      37:18, 77:14               opposed [1] - 28:10       Pages [1] - 1:8
      82:2, 82:20               68:19, 69:8               officers [6] - 6:11, 7:4,   opposing [1] - 80:1       Panama [1] - 88:18
Case 1:19-mc-23851-EGT Document 37 Entered on FLSD Docket 04/03/2020 Page 104 of 109
                                                                           104


     Panama's [1] - 85:10       people's [2] - 61:15,       point [35] - 6:1, 11:11,     post [2] - 90:3, 90:21    presumably [2] -
     paper [8] - 4:4, 30:17,     64:20                       11:25, 15:23, 20:10,        post-2010 [2] - 40:16,     81:15, 83:3
      30:20, 32:22, 34:15,      per [1] - 88:5               21:7, 26:10, 31:2,           44:2                     presume [1] - 83:12
      47:18, 82:23, 82:25       percent [1] - 24:19          35:11, 35:23, 36:23,        post-hearing [2] -        presumption [1] -
     papers [19] - 3:23,        Perdue [7] - 5:19,           39:1, 40:22, 41:9,           90:3, 90:21               36:6
      6:18, 6:22, 8:3, 8:8,      25:3, 25:6, 54:18,          46:14, 56:21, 60:11,        postdates [1] - 40:11     pretty [3] - 47:25,
      19:9, 23:20, 24:13,        56:2, 60:9, 60:22           63:21, 64:8, 64:12,         potentially [2] - 31:4,    87:3, 90:9
      30:13, 37:8, 44:25,       perfect [1] - 72:6           64:14, 65:9, 70:8,           33:23                    prevail [1] - 61:24
      46:17, 58:16, 58:22,      perhaps [1] - 37:23          70:24, 71:1, 74:3,          power [4] - 54:2, 81:6,   prevent [1] - 53:2
      60:20, 65:18, 69:17,      period [4] - 18:14,          79:4, 79:15, 80:1,           85:23, 86:14             previously [1] - 52:10
      70:5, 70:18                19:18, 35:4, 91:23          80:11, 80:21, 83:16,        Powers [1] - 93:7         prima [2] - 49:4, 49:10
     paragraph [5] - 87:16,     permissible [1] -            86:7, 86:11, 90:24          POWERS [2] - 2:9,         primarily [5] - 9:10,
      87:18, 87:22, 89:17,       39:22                      point-blank [1] - 64:8        93:7                      18:23, 28:1, 47:7,
      89:22                     perpetrated [1] - 24:4      pointed [1] - 89:13          practical [3] - 82:13,     70:15
     parenthesis [2] - 69:8,    perpetrators [2] -          pointing [1] - 43:23          82:17, 90:17             primary [2] - 10:11,
      69:9                       22:21, 77:8                points [7] - 6:18,           preceding [1] - 5:21       15:25
     parse [1] - 18:18          person [6] - 17:1,           43:12, 78:5, 78:6,          precisely [2] - 24:25,    principal [1] - 24:1
     part [17] - 18:7, 18:8,     23:5, 47:9, 56:19,          79:16, 87:13, 91:4           33:5                     principle [1] - 69:11
      19:5, 19:25, 24:18,        77:15, 79:13               political [80] - 5:9, 8:2,   precludes [1] - 81:3      prison [4] - 54:16,
      26:14, 28:23, 31:10,      personal [2] - 52:15,        10:12, 10:19, 10:22,        predictions [1] - 31:6     55:18, 58:24, 71:18
      33:23, 34:19, 37:17,       91:1                        11:7, 11:22, 13:14,         preexisted [1] - 21:21    Prison [2] - 6:24,
      54:19, 57:22, 59:12,      personally [2] - 22:24,      13:23, 14:2, 14:3,          preexisting [2] -          63:10
      85:2, 85:24, 86:8          24:9                        14:11, 14:12, 14:15,         21:16, 21:20             prisoner [2] - 12:4,
     partial [1] - 37:12        personnel [4] - 52:18,       14:20, 15:2, 16:1,          preference [1] - 91:1      12:18
     particular [6] - 16:18,     53:1, 53:7, 53:21           16:4, 16:13, 16:19,         pregnant [2] - 44:24,     prisoners [18] - 6:12,
      25:3, 41:5, 69:16,        persons [2] - 62:14,         18:6, 18:10, 24:16,          45:1                      6:24, 7:2, 7:22, 7:23,
      89:5                       80:17                       26:15, 27:15, 27:22,        preparation [1] - 21:6     10:3, 10:18, 10:20,
     particularly [3] - 6:20,   perspective [5] -            34:14, 35:7, 48:8,          prepared [2] - 19:23,      11:4, 11:23, 13:15,
      32:13, 54:11               71:25, 74:17, 74:20,        48:10, 49:7, 50:15,          20:25                     16:20, 18:15, 28:4,
     parties [1] - 3:23          83:21                       57:18, 58:5, 58:6,                                     56:17, 62:19, 79:19,
                                                                                         preparing [1] - 76:8
     parts [2] - 18:12,         persuasive [2] - 5:7,        59:3, 59:18, 59:20,                                    80:6
                                                                                         preponderance [10] -
      62:24                      22:8                        60:2, 60:3, 60:10,                                    probability [1] - 8:24
                                                                                          48:25, 49:9, 49:22,
     party [2] - 6:1, 87:12     petition [3] - 6:3, 36:7,    60:13, 60:20, 61:4,                                   probable [18] - 6:14,
                                                                                          50:8, 50:11, 50:13,
     passage [1] - 30:20         58:10                       61:10, 61:21, 62:7,                                    8:20, 8:21, 9:13,
                                                                                          50:18, 51:3, 51:14,
     passages [2] - 41:5,       petitioner [1] - 4:1         62:19, 63:5, 63:18,                                    10:10, 19:25, 27:17,
                                                                                          51:18
      41:19                                                  65:4, 71:8, 71:11,                                     29:6, 34:13, 50:1,
                                petitioner's [1] - 14:25                                 presence [2] - 14:2,
     passed [3] - 32:3,                                      72:18, 75:17, 79:22,                                   50:7, 62:6, 63:2,
                                PHILIP [1] - 1:22                                         14:10
      68:12, 68:14                                           80:11, 83:24, 83:25,                                   63:4, 71:8, 71:10,
                                Philip [1] - 3:15                                        present [17] - 3:19,
     past [2] - 10:13, 35:23                                 84:18, 84:23, 84:24,                                   72:13, 75:20
                                phonetic [1] - 16:23                                      7:1, 8:25, 9:1, 16:9,
     pay [1] - 89:8                                          84:25, 85:4, 85:22,                                   problem [5] - 8:18,
                                photographs [1] -                                         28:3, 34:21, 42:10,
     penal [1] - 81:4                                        86:2, 86:3, 86:8,                                      38:17, 39:7, 61:19,
                                 52:8                                                     42:12, 43:1, 43:8,
                                                             86:20, 86:23, 86:25,                                   81:22
     people [57] - 5:12,        physician [1] - 45:9                                      44:21, 54:3, 58:15,
                                                             87:7, 87:15, 88:13,
      7:24, 11:9, 16:14,        piece [1] - 77:5                                          69:25, 82:7              procedural [1] - 7:10
                                                             89:1, 89:2, 89:3,
      17:15, 17:16, 17:17,      pieces [1] - 59:1                                        PRESENT [1] - 2:6         procedure [4] - 32:25,
                                                             89:11, 89:15, 89:20
      21:3, 24:9, 25:22,        Pigs [1] - 36:21                                         presentation [1] - 6:3     33:2, 33:12, 37:20
      26:6, 29:16, 30:22,                                   politically [4] - 85:7,
                                pin [1] - 14:1                                           presentations [1] -       proceed [1] - 75:13
      31:2, 31:5, 31:8,                                      86:18, 87:25, 88:6
                                place [9] - 14:25,                                        92:13                    proceeded [1] - 62:16
      31:18, 36:23, 37:16,                                  population [1] - 54:23
                                 16:11, 31:16, 52:10,                                    presented [10] - 6:5,     proceeding [30] -
      41:24, 44:1, 45:6,                                    portion [1] - 9:17
                                 56:16, 65:10, 71:25,                                     9:3, 9:12, 9:23,          15:8, 29:10, 30:5,
      54:14, 54:15, 54:22,                                  portions [1] - 5:7
                                 74:8, 81:18                                              31:24, 32:8, 36:17,       36:22, 37:1, 38:20,
      55:5, 55:8, 55:19,                                    portrayed [1] - 65:12                                   38:22, 38:23, 39:2,
                                placed [1] - 59:17                                        45:14, 45:16, 59:5
      56:14, 57:11, 59:16,                                  portrays [2] - 65:11,                                   39:4, 39:23, 40:12,
                                PLAINTIFF [1] - 1:9                                      presenting [2] - 42:16,
      59:24, 62:17, 66:8,                                    65:12                                                  40:13, 42:10, 44:4,
                                plan [1] - 52:10                                          43:4
      67:15, 67:23, 70:14,                                  posed [1] - 79:11                                       44:5, 44:8, 48:5,
                                plane [1] - 55:19                                        presents [1] - 11:20
      70:16, 70:19, 72:8,                                   position [8] - 5:23,                                    50:16, 52:2, 52:6,
                                plausible [1] - 37:23                                    president [3] - 56:6,
      72:19, 73:15, 75:3,                                    7:21, 15:25, 19:8,                                     77:16, 77:19, 78:4,
                                play [1] - 86:8                                           65:12, 88:16
      75:5, 77:8, 77:9,                                      35:4, 35:16, 57:23,                                    83:2, 83:3, 83:11,
                                pleading [3] - 49:11,                                    President [2] - 85:10,
      77:14, 79:25, 80:5,                                    72:4                                                   83:17, 86:1, 88:23
                                 49:13, 92:10                                             88:16
      80:8, 80:12, 80:13,                                   positions [3] - 28:24,                                 proceedings [6] -
                                pleadings [1] - 29:14                                    presiding [1] - 3:4
      82:4, 82:16, 82:19                                     52:11, 72:19                                           31:14, 33:13, 36:18,
                                plenty [1] - 32:20                                       press [1] - 75:6
Case 1:19-mc-23851-EGT Document 37 Entered on FLSD Docket 04/03/2020 Page 105 of 109
                                                                           105


      38:8, 92:19, 93:4        Pujadas [4] - 12:4,        Rawson [3] - 6:24,         record [19] - 3:10,        remembered [1] -
     process [8] - 33:16,       31:18, 55:1, 57:7          63:9                       5:12, 5:16, 12:23,         51:23
      34:2, 70:25, 71:4,       Pujadas' [2] - 41:10,      RE [1] - 1:4                22:17, 34:15, 34:24,      remind [1] - 46:22
      71:7, 73:25, 80:22,       53:2                      re [2] - 45:10, 73:6        34:25, 42:21, 44:10,      remotely [1] - 70:22
      85:19                    pulled [1] - 11:5          re-counted [1] - 45:10      44:20, 47:11, 57:20,      repealed [1] - 69:12
     processes [1] - 67:20     punishment [1] -           re-elected [1] - 73:6       67:3, 78:5, 78:6,         repeat [2] - 17:17,
     produce [2] - 29:6,        15:11                     reach [2] - 13:19,          82:14, 82:24, 92:4         52:21
      48:23                    purported [2] - 13:8,       76:11                     records [3] - 4:5, 43:6,   repelling [2] - 43:18,
     produced [3] - 27:1,       38:3                      reached [4] - 51:1,         45:22                      45:4
      29:10, 67:5              purportedly [1] - 86:3      58:21, 62:25, 76:10       recounts [1] - 40:3        replies [1] - 25:10
     product [2] - 37:20,      purports [1] - 11:14       reaction [1] - 56:17       rectified [1] - 42:16      reply [3] - 76:14,
      71:24                    purpose [2] - 15:21,       read [11] - 14:9, 20:2,    refer [1] - 77:22           91:11, 91:25
     professor [1] - 5:18       72:2                       33:24, 35:6, 48:25,       reference [1] - 46:18      report [6] - 52:16,
     Professor [4] - 27:4,     purposes [11] - 5:11,       53:11, 58:22, 65:18,      references [2] - 69:18,     54:1, 54:3, 55:1,
      27:8, 56:1, 60:22         19:4, 19:6, 19:12,         68:7, 70:5, 92:10          69:21                      56:5, 56:6
     Prohibition [1] - 79:10    33:3, 39:13, 48:4,        readable [1] - 43:4        referred [1] - 37:5        REPORTED [1] - 2:9
     promulgated [1] -          50:16, 62:9, 67:19,       reading [3] - 36:7,        referring [2] - 4:15,      reporter [3] - 14:6,
      41:7                      86:21                      37:24, 57:22               72:24                      46:5, 76:18
     prong [8] - 24:20,        put [9] - 4:12, 33:6,      reads [2] - 49:3, 50:2     refers [1] - 29:15         Reporter [1] - 2:10
      24:23, 25:5, 26:15,       34:8, 38:9, 59:25,        real [2] - 8:7, 65:10      reflected [2] - 57:20,     REPORTER [3] - 14:7,
      26:17, 27:12, 27:13,      68:6, 70:25, 71:18,       realize [1] - 40:9          78:15                      46:7, 76:19
      51:13                     80:15                     really [19] - 9:5, 9:10,   refuse [1] - 23:3          reports [5] - 42:24,
     prongs [2] - 24:18,       putting [1] - 63:3          18:12, 30:11, 39:14,      refused [1] - 71:2          52:22, 53:18, 55:16
      26:1                                                 39:16, 43:4, 44:12,       regard [6] - 4:6, 37:15,   representation [1] -
     proof [3] - 11:3, 49:9,              Q                48:20, 49:6, 49:12,        58:17, 58:23, 66:21,       83:4
      66:18                                                58:13, 65:17, 72:1,        68:19                     reproach [1] - 53:20
     proper [1] - 37:13        qualifies [2] - 14:20,      72:15, 72:20, 73:25,      regarding [4] - 53:19,     reproducing [1] -
     properly [1] - 81:9        57:18                      75:16, 81:18               67:11, 69:3, 87:16         26:24
     proportional [1] -        quarters [3] - 54:24,      reason [9] - 7:25,         region [2] - 13:3,         Republic [2] - 4:8,
      11:25                     55:23, 57:15               9:11, 15:5, 33:9,          41:21                      27:19
     proposition [1] -         quashed [1] - 64:16         44:6, 49:6, 56:5,         reject [1] - 9:12          request [39] - 4:8, 6:6,
      10:24                    questions [7] - 46:2,       62:4, 70:23               relate [1] - 14:16          6:14, 7:21, 8:4, 8:11,
     prosecute [1] - 73:21      52:3, 60:25, 71:9,        reasonable [3] - 6:11,     related [9] - 13:13,        8:17, 9:3, 9:8, 9:11,
     prosecuted [3] -           83:15, 90:13, 91:2         10:1, 51:4                 17:2, 31:24, 32:19,        9:15, 11:1, 12:7,
      29:17, 79:14, 84:5       quickly [1] - 79:17        reasoning [1] - 76:9        64:9, 80:16, 82:8,         14:14, 14:19, 15:4,
     prosecution [7] -         quite [3] - 20:7, 37:2,    reasons [3] - 13:20,        86:7, 87:14                15:22, 16:21, 17:12,
      73:8, 73:9, 79:12,        86:9                       27:14, 85:4               relates [4] - 35:7,         17:14, 18:6, 26:19,
      83:24, 84:18, 86:18      quotation [1] - 27:4       rebellion [14] - 18:8,      56:19, 59:9, 84:12         27:18, 32:1, 37:25,
     prosecutor [3] -          quote [1] - 8:13            18:22, 19:1, 19:7,        relating [2] - 42:20,       38:4, 38:16, 40:3,
      72:24, 74:18, 76:1       quote/unquote [1] -         24:23, 35:9, 59:9,         83:7                       46:3, 47:18, 47:20,
     protagonists [1] -         21:14                      59:10, 59:13, 59:18,      relation [1] - 56:14        77:4, 77:5, 81:5,
      52:12                    quotes [1] - 69:10          63:5, 64:9                relatively [1] - 44:17      81:12, 87:24, 88:6
     protected [2] - 15:2,                                rebellious [1] - 18:13     relatives [1] - 21:4       requested [1] - 87:24
      64:14                               R               recalled [1] - 41:13       release [1] - 34:16        requesting [5] - 9:17,
     protection [1] - 33:2                                recanted [1] - 37:17       relevant [4] - 28:7,        83:13, 85:3, 85:11,
     protects [1] - 78:24      railroaded [1] - 73:12     receive [1] - 91:20         35:14, 65:5, 84:25         85:18
     prove [3] - 49:8,         raise [1] - 70:3           received [1] - 83:6        reliability [1] - 39:4     requests [1] - 10:8
      49:15, 62:10             raised [1] - 10:6          recently [1] - 80:25       relied [4] - 19:19,        require [2] - 50:11,
     proved [1] - 27:2         raising [1] - 15:23        recess [1] - 46:12          31:10, 55:12, 82:1         60:5
     proven [2] - 18:4, 18:5   Ramos [3] - 48:21,         recitation [1] - 20:7      relies [2] - 9:16, 47:8    required [2] - 9:1,
     proves [1] - 17:4          48:22, 50:4               recognition [1] - 69:5     rely [5] - 18:7, 34:1,      60:25
     provide [1] - 6:13        random [1] - 15:1          recognizable [1] -          36:7, 36:19, 72:1         requirement [1] -
     Provided [1] - 78:14      range [5] - 45:12,          14:17                     relying [8] - 4:4,          18:25
     provided [2] - 4:16,       54:12, 55:22, 55:23,      recognize [1] - 34:21       19:15, 21:23, 22:16,      requirements [2] -
      7:8                       60:1                      recognized [1] - 39:15      35:5, 39:11, 73:16,        7:10, 18:19
     provides [1] - 23:5       ranking [1] - 37:18        recollection [1] - 90:9     82:3                      res [1] - 76:6
     provision [1] - 87:14     rash [1] - 53:2            reconstruct [1] -          remain [1] - 91:2          research [1] - 27:21
     provoke [1] - 7:24        rather [5] - 4:19, 15:2,    47:19                     remains [1] - 35:13        resembles [1] - 70:22
     proximately [2] -          61:1, 80:13, 91:5         reconstruction [1] -       remember [2] - 54:8,       reserved [1] - 88:9
      10:23, 12:9              rationale [1] - 33:25       41:14                      54:13                     reserves [1] - 89:14
Case 1:19-mc-23851-EGT Document 37 Entered on FLSD Docket 04/03/2020 Page 106 of 109
                                                                           106


     resolve [1] - 7:18         Room [1] - 2:11           Senator [2] - 73:3,        showing [8] - 19:25,       SONNETT [58] - 2:2,
     resolved [4] - 27:23,      rounded [1] - 59:16        73:5                       29:23, 48:9, 49:4,         3:6, 3:18, 4:21, 5:14,
       64:25, 65:2, 81:19       roused [2] - 11:4,        sense [12] - 15:12,         49:11, 50:11, 50:13,       5:18, 5:24, 45:17,
     resolving [1] - 43:10       17:17                     16:15, 34:14, 39:17,       58:5                       46:10, 51:22, 56:24,
     respect [5] - 22:15,       RPR [2] - 2:9, 93:7        40:11, 40:12, 40:15,      shown [2] - 23:21,          57:5, 58:12, 59:21,
       44:19, 56:9, 59:6,       Rule [5] - 13:21, 15:3,    49:13, 50:4, 55:6,         27:17                      60:4, 60:7, 60:15,
       83:15                     33:10, 81:3, 86:11        56:10, 71:17              shows [5] - 52:11,          60:18, 61:17, 61:19,
     respectfully [2] - 46:2,   Rules [2] - 22:4, 33:12   sentenced [1] - 66:10       57:11, 65:15, 66:4,        61:23, 62:1, 62:21,
       81:12                    ruling [1] - 90:17        sentences [1] - 70:19       70:10                      63:8, 63:23, 64:5,
     respective [1] - 3:23      run [2] - 6:7, 16:23      separate [2] - 18:18,      sic [3] - 46:22, 61:21      64:21, 65:9, 66:13,
     respects [1] - 63:7        run-of-the-mill [1] -      87:14                     side [5] - 37:3, 38:15,     66:15, 67:4, 68:4,
     respond [1] - 91:4          6:7                      separated [1] - 32:15       38:18, 84:24, 91:2         69:18, 69:21, 70:4,
     respondent [4] - 4:19,     running [1] - 34:9        serious [1] - 69:4         signed [1] - 19:22          72:21, 72:23, 73:2,
       19:20, 48:9, 51:21       RUSSELL [1] - 2:2         serve [1] - 10:21          significant [4] - 6:18,     73:6, 74:2, 74:22,
     respondent's [1] -                                   service [1] - 43:3          32:13, 44:23, 79:5         75:1, 75:15, 82:12,
                                                                                                                 86:4, 86:22, 88:11,
       27:24                               S              session [1] - 46:13        signifies [1] - 50:1
                                                                                                                 90:1, 90:12, 90:20,
     responding [1] -                                     set [3] - 3:22, 15:25,     similar [2] - 26:7,
       56:20                    Sabelli [3] - 13:10,       58:18                      26:10                      91:10, 91:13, 91:15,
     response [4] - 23:4,        20:19, 43:15             seven [7] - 13:13,         similarly [2] - 23:10,      91:19, 91:24, 92:2,
       25:17, 63:5, 84:20       salvo [2] - 12:13, 13:1    29:14, 44:9, 44:14,        67:24                      92:10, 92:14
     responsibility [3] -       Santucho [1] - 44:24       44:18, 91:11, 91:25       Simone [1] - 69:10         Sonnett [8] - 2:3, 3:19,
       15:14, 51:17, 54:20      Sastre [6] - 46:20,       seven-page [4] -           simple [3] - 22:7, 66:3,    5:12, 29:13, 46:9,
     rest [1] - 71:18            54:7, 55:3, 65:16,        29:14, 44:9, 44:14,        68:3                       89:25, 90:23, 91:3
     resting [1] - 37:25         67:11, 76:25              44:18                     simply [6] - 15:9,         sorry [2] - 13:9, 87:21
     rests [1] - 16:19          sat [1] - 35:2            Seventh [1] - 13:25         17:12, 27:5, 65:13,       sort [10] - 7:10, 24:1,
     result [3] - 60:5,         satisfied [1] - 92:5      several [5] - 44:25,        74:16, 83:8                39:18, 45:2, 45:9,
       77:23, 78:4              satisfy [1] - 27:15        55:11, 64:2, 69:10,       simultaneous [1] -          46:18, 48:4, 49:10,
                                saw [5] - 32:8, 37:24,     76:8                       91:6                       85:2, 89:1
     resulted [8] - 25:22,
                                 38:1, 45:10, 46:24       shall [2] - 87:19, 87:23   sincere [1] - 85:18        Sosa [4] - 12:5, 31:17,
       29:11, 56:12, 56:17,
       61:14, 73:9, 77:7,       scale [1] - 10:17         shift [1] - 50:14          Singer [1] - 3:15           41:9, 83:9
       83:18                    schedule [1] - 91:18      shifted [4] - 37:21,       SINGER [1] - 1:22          sought [1] - 73:13
     results [3] - 56:14,       Scheduled [1] - 1:7        48:12, 50:24, 51:10       single [2] - 12:3, 40:4    sound [1] - 77:19
       76:10, 76:11             scope [2] - 6:16, 35:17   shifts [2] - 50:18,        sit [1] - 33:11            sounds [3] - 36:15,
     reveal [1] - 47:23         SDFL [1] - 48:20           50:20                     sitting [1] - 69:13         43:5, 43:9
     reveals [1] - 26:13        seal [1] - 4:9            shooters [3] - 7:3,        situated [1] - 67:24       sources [1] - 26:23
     revenge [4] - 55:15,       searching [4] - 15:17,     23:12, 77:12              situation [7] - 28:22,     South [1] - 2:3
       70:13, 85:20, 85:23       28:2, 28:9               shooting [13] - 23:17,      55:3, 55:21, 61:22,       SOUTHERN [1] - 1:1
     reversed [7] - 65:23,      second [6] - 11:11,        23:23, 25:22, 31:19,       65:13, 74:6, 75:2         Southern [1] - 3:3
       65:24, 66:1, 66:22,       18:25, 25:5, 26:17,       32:17, 55:2, 56:13,       six [8] - 32:11, 54:16,    special [2] - 85:12,
       74:11, 77:21, 77:24       51:13, 73:8               61:14, 62:4, 62:16,        55:9, 55:17, 63:9,         87:5
     reverses [1] - 77:13       secondly [1] - 12:2        62:17, 77:8                63:14, 64:3, 64:18        specific [8] - 19:2,
     review [3] - 81:15,        Secretary [9] - 33:15,    shootings [1] - 63:15      slightly [1] - 61:17        22:17, 26:8, 28:2,
       90:5, 90:15               80:24, 81:16, 85:25,     shootout [2] - 53:8,       slow [2] - 14:5, 87:20      41:1, 59:6, 78:8,
     reviewed [1] - 3:24         86:19, 88:5, 88:8,        63:17                     small [1] - 54:24           91:4
     reviewing [1] - 81:5        89:15                    shoots [1] - 23:4          Smith [1] - 3:13           specifically [7] - 16:4,
     revoked [1] - 68:10        Section [1] - 4:7         short [3] - 29:8, 76:16,   SMITH [1] - 1:20            49:21, 56:22, 68:18,
                                security [2] - 54:16,      90:2                                                  78:11, 85:16, 89:10
     rewarded [1] - 70:9                                                             smuggle [1] - 88:25
                                 55:18                    shot [15] - 13:3, 13:10,                              speculate [1] - 55:14
     rightness [1] - 30:7                                                            so-called [3] - 17:23,
                                see [12] - 8:6, 10:11,     23:6, 41:21, 42:20,        58:12, 70:20              spot [1] - 7:6
     rights [5] - 68:25,
       69:3, 69:4, 71:4,         10:15, 10:25, 19:4,       43:16, 44:25, 54:16,      Solari [8] - 5:18, 26:7,   squarely [4] - 11:1,
       72:12                     22:13, 24:13, 34:9,       55:5, 56:15, 59:17,        27:4, 27:8, 54:19,         18:3, 40:20, 41:23
     Rights [1] - 78:18          70:22, 74:12, 74:14,      59:25, 62:17, 64:8         56:2, 60:9, 60:22         stage [3] - 33:15,
                                 92:3                     shots [5] - 45:12,         SOLARI [1] - 5:18           81:15, 86:8
     rise [6] - 3:2, 32:23,
       46:11, 46:13, 61:10,     seeing [1] - 72:5          54:12, 55:22, 57:15       soldier [1] - 58:1         stand [1] - 36:18
       92:16                    seem [1] - 84:21          show [13] - 13:3, 25:4,    soldiers [1] - 80:7        standard [7] - 33:4,
     ROBERTO [2] - 1:6,         segregated [1] - 32:15     48:3, 48:10, 48:23,                                   34:13, 50:1, 50:3,
                                                                                     solely [1] - 37:25
       1:11                     selective [1] - 28:5       49:1, 49:2, 49:25,                                    50:7, 50:8, 50:25
                                                                                     someone [2] - 42:1,
     Roberto [4] - 2:6, 3:8,    self [1] - 57:12           50:14, 51:18, 65:19,                                 start [5] - 7:16, 20:23,
                                                                                      43:18
       3:19, 56:7               self-defense [1] -         70:18, 77:25                                          46:8, 52:1, 57:14
                                                                                     sometimes [1] - 78:1
     role [1] - 23:15            57:12                    showed [1] - 69:22                                    started [2] - 55:3, 63:9
                                                                                     somewhat [1] - 9:14
Case 1:19-mc-23851-EGT Document 37 Entered on FLSD Docket 04/03/2020 Page 107 of 109
                                                                           107


     starting [2] - 39:18,      strict [2] - 53:23, 74:3   supplement [2] -          termed [1] - 29:19            76:13, 76:18, 76:21,
      79:9                      strong [1] - 56:3           20:25, 90:16             terms [10] - 11:15,           81:22, 82:13, 83:14,
     state [1] - 3:10           strongly [2] - 20:14,      supplemental [2] -          19:19, 23:18, 28:8,         84:13, 84:16, 87:10,
     State [14] - 33:15,         40:5                       19:10, 19:17               30:12, 30:24, 50:25,        87:12, 87:20, 88:12,
      73:9, 73:14, 75:12,       struggle [1] - 17:11       support [8] - 5:22,         83:17, 87:18, 87:22         89:4, 89:17, 89:20,
      80:24, 83:13, 85:3,       style [8] - 12:16,          18:9, 23:22, 29:17,      terrorism [1] - 15:2          89:23, 89:25, 90:6,
      85:25, 86:1, 86:19,        12:25, 13:5, 13:8,         47:24, 83:23, 84:17,     terrorist [3] - 10:3,         90:14, 91:8, 91:11,
      87:24, 88:5, 88:8,         20:18, 26:5, 41:25,        84:24                      28:13, 60:8                 91:14, 91:17, 91:21,
      89:16                      45:6                      supported [1] - 85:8      terrorists [2] - 27:7,        91:25, 92:3, 92:12,
     State's [1] - 81:16        Suarez [1] - 80:15         supporting [1] - 14:14      62:20                       92:15
     statement [8] - 25:20,     Suarez-Mason [1] -         supports [5] - 11:15,     testified [2] - 5:20,       themselves [3] -
      32:10, 37:17, 40:4,        80:15                      23:19, 29:24, 60:17,       56:1                        26:22, 62:16, 79:3
      47:8, 47:10, 47:12,       subject [3] - 68:24,        84:2                     testify [2] - 27:2, 82:20   theory [1] - 84:2
      49:2                       69:6, 84:19               suppose [2] - 90:15,      testimonial [1] - 53:17     thereafter [1] - 91:12
     statements [15] -          submissions [2] -           90:16                    testimonies [1] - 53:9      therefore [10] - 34:12,
      22:20, 22:21, 32:10,       32:19, 91:6               supposed [3] - 12:22,     testimony [25] - 4:22,        43:4, 56:18, 57:18,
      32:12, 32:14, 39:25,      submit [1] - 9:10           32:21, 33:11               5:7, 5:13, 5:14, 5:16,      68:1, 68:23, 78:20,
      40:8, 40:19, 47:7,        submitted [12] - 4:5,      suppression [2] -           5:22, 8:22, 24:19,          80:18, 81:11, 84:18
      52:20, 52:22, 53:6,        5:15, 8:11, 19:16,         53:2, 84:23                32:4, 39:25, 43:7,        they've [9] - 17:22,
      53:18, 55:12, 66:21        21:22, 30:13, 31:25,      Supreme [1] - 68:21         45:8, 52:23, 53:19,         20:25, 66:9, 71:19,
     STATES [3] - 1:1, 1:8,      32:5, 51:11, 55:11,       surrendered [1] -           54:9, 54:18, 59:7,          71:20, 73:19, 82:1,
      1:15                       56:1, 82:14                63:11                      59:9, 60:8, 61:3,           86:12
     states [6] - 22:22,        subsequent [1] -           surrounding [1] -           65:20, 65:22, 82:23       thinking [2] - 34:12,
      23:12, 46:19, 49:19,       28:18                      82:18                    THE [140] - 1:4, 1:15,        67:4
      85:6, 87:16               subsequently [1] -         survived [3] - 7:7,         3:5, 3:17, 3:21, 4:4,     thorough [7] - 37:14,
     States [13] - 1:18,         37:2                       23:7, 55:11                4:11, 4:14, 4:18, 5:1,      52:19, 55:25, 77:19,
      1:20, 1:23, 2:10, 3:3,    substantial [3] - 6:6,     survives [2] - 23:4,        5:11, 5:17, 5:20,           82:7, 83:6, 90:9
      3:12, 7:13, 73:3,          27:18, 52:7                44:8                       5:25, 11:13, 11:19,       thoroughly [1] - 90:24
      73:4, 75:5, 85:11,        substantially [1] -        survivors [3] - 30:21,      14:5, 14:9, 15:23,        thousands [2] - 43:5,
      88:1, 93:8                 32:18                      32:3, 55:8                 18:7, 19:4, 19:13,          43:6
     statistics [1] - 7:5       subterfuge [1] - 85:19     susceptible [1] -           20:21, 21:10, 21:13,      threat [1] - 80:19
     Statute [1] - 78:13        sufficient [5] - 36:6,      33:25                      21:19, 22:14, 23:7,       Three [1] - 36:21
     statutory [2] - 68:24,      38:4, 49:1, 64:6,         Sweden [3] - 40:1,          23:9, 24:23, 25:1,        three [21] - 7:6, 7:7,
      69:6                       64:7                       40:3, 40:7                 27:20, 28:8, 28:12,         19:21, 20:1, 20:21,
     stemming [1] - 28:23       sufficiently [4] -         sweeping [1] - 61:10        28:15, 30:11, 30:16,        20:23, 22:18, 24:9,
     stems [2] - 14:3, 14:12     10:22, 12:9, 37:13,       sworn [1] - 52:20           31:7, 31:10, 31:14,         36:22, 37:4, 37:25,
     STENOGRAPHICAL              37:14                     system [5] - 70:23,         31:20, 32:4, 32:20,         38:5, 47:5, 55:10,
      LY [1] - 2:9              suggested [2] - 50:17,      73:11, 81:8, 83:2,         33:22, 34:4, 34:7,          55:11, 61:11, 66:16,
     step [3] - 16:24, 22:15,    76:24                      86:16                      35:11, 35:20, 35:22,        87:16, 89:18
      24:15                     suggesting [2] - 29:5,     systems [2] - 67:17,        36:1, 36:9, 36:14,        threshold [1] - 51:18
     steroids [1] - 70:6         85:22                      81:4                       38:17, 39:7, 40:22,       throughout [1] - 8:8
     still [15] - 8:4, 12:7,    suggestion [1] - 29:5                                  42:2, 42:19, 43:14,       title [1] - 78:12
                                                                                       43:23, 44:4, 44:13,       today [12] - 7:8, 7:18,
      14:18, 19:20, 59:2,       suggests [2] - 14:18,                 T                44:16, 44:19, 45:14,
      60:7, 60:8, 60:10,         45:11                                                                             9:12, 15:20, 19:12,
      63:13, 69:14, 71:12,      Suite [1] - 2:4            table [1] - 3:13            45:25, 46:5, 46:8,          25:25, 29:3, 30:17,
      85:8, 86:25, 87:6         summaries [5] - 38:7,      tainted [2] - 34:22,        46:22, 47:2, 48:6,          35:13, 49:18, 75:22,
     stomach [1] - 45:1          39:22, 40:17, 42:24,        39:2                      48:16, 49:24, 50:6,         82:6
     stood [2] - 36:25,          65:22                     takeover [1] - 56:19        50:10, 50:13, 50:22,      together [4] - 11:5,
      66:24                                                talks [2] - 52:8, 54:11     50:24, 51:5, 51:7,          21:8, 22:23, 24:7
                                summarized [1] -
     stop [3] - 20:21,                                     target [1] - 43:19          51:20, 56:8, 57:3,        tomorrow [2] - 90:17,
                                 43:24
      68:19, 69:8                                          tattooing [2] - 45:8,       57:22, 59:6, 59:22,         92:6
                                summarizing [1] -
     stops [2] - 63:12,                                      45:10                     60:6, 60:12, 60:16,       took [6] - 14:25,
                                 43:3
      63:16                                                technically [1] - 38:21     61:6, 61:18, 61:20,         16:11, 52:10, 56:16,
                                summary [15] - 22:2,
     story [6] - 8:12, 17:24,                                                          61:25, 62:2, 62:22,         65:10, 74:8
                                 29:14, 39:21, 40:10,      tempted [1] - 15:19
      23:14, 41:6, 41:16                                                               63:19, 63:25, 64:6,       top [2] - 27:25, 84:11
                                 41:2, 41:3, 41:4,         tending [3] - 48:10,
                                                                                       64:23, 66:5, 66:14,       TORRES [1] - 1:15
     straight [1] - 20:22        44:9, 45:16, 46:19,         48:23, 49:25
                                                                                       67:3, 67:13, 69:16,       Torres [2] - 3:4, 3:9
     straw [1] - 36:20           46:20, 47:10, 47:14,      tends [1] - 49:2
                                                                                       69:24, 71:23, 72:22,      totally [1] - 36:12
     Street [2] - 1:18, 70:10    52:1, 76:25               tens [1] - 43:5
                                                                                       73:1, 73:4, 73:15,        tough [1] - 54:15
     stress [4] - 13:17,        summation [1] - 39:8       term [3] - 37:9, 88:2,
                                                                                       74:16, 74:25, 75:2,
      42:8, 44:2, 52:18         superior [1] - 77:14         89:10                                               transcript [8] - 5:15,
Case 1:19-mc-23851-EGT Document 37 Entered on FLSD Docket 04/03/2020 Page 108 of 109
                                                                           108


       32:24, 90:4, 90:5,        trying [11] - 9:9, 21:11,   undermines [1] - 39:4      Victim [1] - 17:13          53:11, 58:18, 61:23
       90:16, 91:9, 91:20,         25:17, 38:11, 38:18,      understandably [1] -       victims [12] - 7:3, 7:6,   widespread [1] -
       91:21                       47:19, 50:5, 58:2,         42:13                      12:24, 13:6, 13:13,        88:17
     transcription [1] -           62:14, 74:22              understood [2] - 24:4,      20:19, 21:4, 23:4,        Wigen [3] - 14:22,
       93:4                      turn [6] - 3:25, 6:2,        92:1                       23:24, 30:25, 32:2,        49:18, 50:17
     transmit [1] - 45:21          15:17, 24:17, 46:15,      undertaken [1] - 92:5       41:20                     Wilkes [1] - 13:24
     transpired [1] - 84:2         51:21                     undertook [1] - 35:16      victims' [2] - 20:15,      wish [2] - 4:1, 4:20
     travesty [1] - 71:22        turned [3] - 53:14,         underwhelmed [1] -          25:14                     wishes [1] - 6:1
     Traxler [1] - 85:14           57:8, 57:12                54:10                     view [6] - 29:24, 30:7,    witness [12] - 13:9,
     treat [1] - 5:21            turning [2] - 4:18, 9:13    unfolding [1] - 14:16       35:11, 73:19, 83:22,       31:21, 37:16, 39:25,
     treatment [2] - 55:9,       two [41] - 4:21, 12:20,     unique [1] - 89:7           85:21                      40:1, 40:8, 40:18,
       83:19                       16:8, 18:12, 18:14,       UNITED [3] - 1:1, 1:8,     violation [1] - 58:2        46:21, 46:23, 52:20,
     treaty [13] - 7:13,           18:18, 24:17, 27:12,       1:15                      violations [1] - 69:4       52:22, 66:21
       86:23, 87:1, 87:9,          27:13, 29:1, 29:8,        united [1] - 2:10          violence [3] - 14:4,       witness' [1] - 40:4
       87:14, 88:3, 88:5,          29:20, 30:2, 30:3,        United [12] - 1:18,         14:12, 14:17              witnesses [21] - 4:1,
       88:21, 89:5, 89:8,          32:10, 33:15, 36:18,       1:20, 1:23, 3:3, 3:12,    violent [3] - 14:15,        4:20, 4:22, 4:24,
       89:10, 89:14, 92:9          38:13, 39:3, 47:5,         7:13, 73:3, 73:4,          16:20, 41:24               5:17, 6:1, 26:4,
     Trelew [4] - 27:6,            60:2, 60:11, 62:24,        75:4, 85:11, 88:1,        virtually [1] - 80:4        26:22, 27:2, 30:17,
       63:11, 64:1, 70:17          63:3, 65:25, 68:13,        93:8                      Vo [1] - 49:17              30:24, 31:5, 31:23,
     trial [39] - 5:13, 5:14,      68:15, 70:25, 72:8,       universe [2] - 28:2,       voluminous [2] - 43:5,      32:9, 38:7, 48:1,
       6:7, 8:15, 9:22,            74:22, 77:9, 77:13,        28:4                       50:21                      51:14, 58:15, 60:24,
       12:23, 15:10, 15:20,        78:5, 79:16, 84:21,       unlawful [1] - 28:17                                   65:22
                                   86:24, 87:18, 87:22,
       19:18, 30:4, 30:10,                                   unlike [2] - 6:6, 18:2                W               witnesses' [2] - 5:7,
       30:12, 30:13, 31:8,         90:25                     unobliterated [1] -                                    24:19
       31:14, 31:21, 31:24,      two-and-a-half [1] -         75:21                     wait [1] - 92:3            woke [1] - 7:22
       32:24, 33:4, 33:7,          90:25                     unsworn [2] - 20:6,        waited [1] - 70:19         wolf [1] - 36:20
       34:11, 38:14, 42:14,      type [2] - 60:14, 84:17      22:5                      wall [4] - 25:16, 59:17,   wondering [1] - 67:5
       53:15, 65:17, 66:16,      types [1] - 29:1            unusual [3] - 9:14,         59:25, 64:8               word [1] - 60:19
       67:25, 70:1, 71:16,                                    9:15, 9:21                Wall [1] - 70:10           words [29] - 7:22,
       76:24, 77:3, 77:6,                   U                up [21] - 7:22, 14:6,      wants [4] - 8:15, 8:16,     11:17, 13:4, 17:8,
       77:10, 81:19, 81:24,                                   15:7, 25:16, 28:19,        19:10, 86:10               18:11, 25:8, 26:17,
       82:19, 83:6, 83:12,       U.S [2] - 39:20, 42:14       38:2, 38:10, 48:3,        war [3] - 10:17, 70:15      28:10, 35:14, 39:8,
       88:22                     ultimate [3] - 51:9,         48:6, 55:5, 59:16,        War [2] - 10:17, 80:16      41:22, 45:1, 46:21,
     Trial [6] - 6:10, 16:22,     59:5, 60:23                 59:25, 60:9, 64:8,        warrant [2] - 37:14,        47:25, 59:22, 60:16,
       17:21, 22:8, 41:4,        ultimately [7] - 11:24,      64:19, 77:11, 78:1,        53:20                      61:9, 61:12, 62:5,
       48:1                       30:1, 62:6, 72:1,           78:2, 79:14, 83:15,       wash [1] - 73:17            67:14, 70:2, 74:17,
     trials [2] - 65:18, 67:2     72:11, 81:19, 83:10         90:7                      washed [1] - 84:6           74:20, 78:17, 82:1,
     tribunal [8] - 42:3,        unable [1] - 90:13          uprising [13] - 18:22,     washing [1] - 37:10         84:1, 88:5, 90:8,
       42:6, 57:25, 65:11,       unaddressed [1] -            19:1, 59:3, 60:7,         washington [2] - 1:21,      91:6
       67:12, 67:15, 74:7,        91:2                        60:13, 61:4, 61:13,        1:25                      World [1] - 10:17
       82:23                     unanimously [1] -            63:13, 63:14, 63:18,      weapon [4] - 23:20,        worrying [1] - 76:12
     tribunal's [1] - 15:14       77:24                       79:23, 80:18, 84:24        25:21, 55:2, 55:21        worth [1] - 7:20
     tricky [1] - 47:17          unarmed [5] - 6:12,         urge [2] - 27:14, 48:3     weeks [1] - 80:6           wounded [1] - 24:9
     tried [14] - 9:18, 25:11,    10:18, 10:20, 11:24,       urging [1] - 27:2          weighing [1] - 38:15       wounds [4] - 20:17,
       28:6, 32:22, 43:8,         79:19                      useful [1] - 6:15          weighs [1] - 9:1            45:11, 52:23, 53:19
       53:7, 56:19, 57:8,        unavailable [1] -           utterly [1] - 13:11        weight [1] - 76:5          writing [1] - 77:5
       66:17, 66:25, 67:15,       44:11                                                 weighty [1] - 27:18        written [1] - 32:8
       67:24, 68:4, 77:18        unconstitutional [1] -
                                  69:23
                                                                        V               Wendell [1] - 15:18        wrote [1] - 85:14
     trier [1] - 82:21                                                                  Westlaw [1] - 88:20        Wu [10] - 3:12, 51:23,
     trigger [1] - 91:22         unconstitutionality         valid [2] - 7:13, 88:23                                54:4, 57:16, 58:8,
                                                                                        whatsoever [1] -
     trouble [1] - 79:3           [1] - 69:7                 value [2] - 34:8, 58:9                                 58:21, 59:2, 59:7,
                                                                                         25:24
     true [9] - 7:22, 8:4,       under [13] - 4:7, 4:9,      vein [1] - 20:9                                        60:11, 67:10
                                                                                        whereas [1] - 89:20
       8:12, 14:20, 30:11,        5:8, 9:24, 10:6,           verifies [1] - 23:15                                  WU [93] - 1:17, 3:11,
                                                                                        white [3] - 37:10,
       38:14, 59:24, 82:5,        16:18, 24:10, 35:17,       version [4] - 8:23,                                    4:3, 4:6, 4:13, 4:16,
                                                                                         73:17, 84:6
       82:11                      58:6, 59:19, 67:24,         28:19, 29:22, 47:24                                   5:3, 6:4, 11:17,
                                                                                        white-wash [1] - 73:17
     truth [5] - 6:8, 25:23,      79:9, 87:8                 versions [3] - 29:20,                                  11:20, 14:8, 14:10,
                                                                                        white-washed [1] -
       49:2, 69:1, 69:3          underlies [1] - 62:6         30:2, 30:4                                            16:2, 18:17, 19:8,
                                                                                         84:6
     try [8] - 23:3, 23:13,      underlying [2] - 8:16,      victim [7] - 13:9, 17:9,                               19:24, 21:2, 21:12,
                                                                                        white-washing [1] -
       30:5, 31:1, 31:4,          44:10                       41:10, 43:15, 44:24,                                  21:18, 21:21, 22:19,
                                                                                         37:10
       55:20, 71:16, 76:15       undermine [1] - 58:3         45:7                                                  23:8, 23:10, 24:25,
                                                                                        whole [4] - 34:1,
Case 1:19-mc-23851-EGT Document 37 Entered on FLSD Docket 04/03/2020 Page 109 of 109
                                                                           109


      25:2, 27:25, 28:11,
      28:14, 28:25, 30:15,
      30:19, 31:9, 31:13,
      31:17, 31:23, 32:6,
      33:5, 34:3, 34:6,
      35:10, 35:19, 35:21,
      35:25, 36:8, 36:10,
      36:15, 39:6, 39:17,
      40:25, 42:5, 42:23,
      43:15, 43:24, 44:6,
      44:15, 44:17, 44:21,
      45:15, 45:18, 46:1,
      46:14, 46:24, 47:4,
      48:15, 48:19, 50:2,
      50:8, 50:12, 50:16,
      50:23, 51:1, 51:6,
      51:13, 69:20, 76:15,
      76:22, 82:5, 82:25,
      84:10, 84:15, 84:20,
      86:6, 87:11, 87:13,
      87:21, 88:15, 89:9,
      89:19, 89:22, 89:24,
      90:23, 92:1, 92:18
     Wu's [1] - 54:10

                 Y
     years [13] - 19:23,
      20:25, 57:9, 58:2,
      67:16, 70:19, 71:15,
      72:8, 72:12, 73:18,
      73:22, 83:20
     York [3] - 1:21, 1:24,
      14:23
     yourself [1] - 8:19

                 Z
     Zar [1] - 6:25
